Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 3

 

Dated as of December 13, 2004

 

to

 

AMENDED AND RESTATED RECEIVABLES PURCHASE AND SERVICING

AGREEMENT

 

and

 

AMENDED AND RESTATED RECEIVABLES TRANSFER AGREEMENT

 

Dated as of August 30, 2002

 

THIS AMENDMENT NO. 3 (this “Amendment”) is entered into as of December 13, 2004
by and among SYNNEX CORPORATION (f/k/a SYNNEX Information Technologies, Inc.), a
Delaware corporation (“Synnex” or the “Originator”), SIT FUNDING CORPORATION, a
Delaware corporation (“SFC”), MANHATTAN ASSET FUNDING COMPANY LLC (“Manhattan
Asset Funding”), as a Conduit Purchaser, SUMITOMO MITSUI BANKING CORPORATION
(“Sumitomo”), as a Committed Purchaser, SMBC SECURITIES, INC. (“SMBC”), as a
Purchaser Agent and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(“GE Capital”), in its capacities as a committed purchaser and as administrative
agent (in such capacity, the “Administrative Agent”) under the Receivables
Purchase and Servicing Agreement referred to below. Capitalized terms used in
this Amendment which are not otherwise defined herein shall have the meanings
given such terms in Annex X to the Receivables Purchase and Servicing Agreement.

 

RECITALS:

 

WHEREAS, the Originator and SFC are parties to that certain Amended and Restated
Receivables Transfer Agreement, dated as of August 30, 2002 (as amended,
restated, supplemented or otherwise modified from time to time, the “Receivables
Transfer Agreement”);

 

WHEREAS, SFC, as seller, Synnex, as servicer (the “Servicer”) and as Originator,
the other Originators, and GE Capital, as the Administrative Agent and as a
Committed Purchaser are parties to that certain Amended and Restated Receivables
Purchase and Servicing Agreement dated as of August 30, 2002 (as amended,
restated, supplemented or otherwise modified from time to time, the “Receivables
Purchase and Servicing Agreement”);

 

WHEREAS, many of the defined terms used in the Receivables Transfer Agreement
and the Receivables Purchase and Servicing Agreement are set forth in Annex X
attached thereto (“Annex X”);

 

WHEREAS, the parties hereto desire to amend the Receivables Purchase and
Servicing Agreement and Annex X thereto to, among other things, increase the
Maximum



--------------------------------------------------------------------------------

Purchase Limit under the Receivables Purchase and Servicing Agreement and add
Manhattan Asset Funding, Sumitomo and SMBC (collectively, the “Sumitomo
Purchaser Group”) as parties to the Receivables Purchase and Servicing
Agreement;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Originator, SFC,
Manhattan Asset Funding, Sumitomo, SMBC and GE Capital hereby agree as follows.

 

Section 1. Amendment to Receivables Purchase and Servicing Agreement and Annex
X. Effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2 hereof, each of the Receivables
Purchase and Servicing Agreement and Annex X to each of the Receivables Purchase
and Servicing Agreement and the Receivables Transfer Agreement are hereby
amended to incorporate the blacklined changes shown on the marked copy of the
Receivables Purchase and Servicing Agreement attached hereto as Exhibit A and on
the marked copy of Annex X attached hereto as Exhibit B (in each case, text
which appears as bold and double underlined is hereby added and all text which
appears in strikethrough format is hereby deleted and, for the avoidance of
doubt, such additions and deletions reflect changes incorporated pursuant to
Amendments 1 and 2 to the Receivables Purchase and Servicing Agreement and the
Receivables Transfer Agreement).

 

Section 2. Conditions of Effectiveness of this Amendment. This Amendment shall
become effective as of the date hereof (the “Effective Date”) when, and only
when:

 

2.1 GE Capital shall have received:

 

(a) counterparts of this Amendment duly executed by each of the parties hereto;

 

(b) counterparts of a Purchaser Group Fee Letter executed by SFC and GE Capital,
in form and substance satisfactory to GE Capital; and

 

(c) the fees provided to be paid on the date hereof pursuant to the Purchaser
Group Fee Letter described in clause 2.1(b) above;

 

2.2 SMBC shall have received:

 

(a) counterparts of a Purchaser Group Fee Letter executed by SFC and SMBC, in
form and substance satisfactory to SMBC;

 

(b) the fees provided to be paid on the date hereof pursuant to the Purchaser
Group Fee Letter described in clause 2.2(a) above; and

 

(c) written confirmation from Moody’s that the then current rating of the
Commercial Paper issued by Manhattan Asset Funding shall not be withdrawn or
downgraded after giving effect to this Amendment and the transactions
contemplated by the Receivables Purchase and Servicing Agreement (as amended
hereby);

 

2



--------------------------------------------------------------------------------

2.3 Each of the Administrative Agent and SMBC shall have received:

 

(a) an opinion of internal counsel to each of Synnex and SFC regarding general
corporate matters, in form and substance acceptable to the Administrative Agent
and each Purchaser Agent;

 

(b) powers of attorney (in the form of Exhibit 10.03 to the Receivables Purchase
and Servicing Agreement) executed by each of SFC and Synnex;

 

(c) updated Schedules to the Receivables Purchase and Servicing Agreement; and

 

(d) such other documents, instruments and agreements as the Administrative Agent
or SMBC may reasonably request; and

 

2.4 Each of the following conditions shall have been satisfied:

 

(a) each representation and warranty by the SFC contained in the Receivables
Transfer Agreement, the Receivables Purchase and Servicing Agreement (as amended
hereby) and in each other Related Document shall be true and correct as of the
date hereof, except to the extent that such representation or warranty expressly
relates solely to an earlier date;

 

(b) no Incipient Termination Event or Termination Event hereunder or any “Event
of Default” under (and as defined in) the Credit Agreement (as in effect on the
Closing Date) shall have occurred and be continuing or would result after giving
effect to any of the transactions contemplated on the date hereof; and

 

(c) as of the date hereof, there has been (i) since August 31, 2004, no material
adverse change (x) in the business, financial or other condition or prospects of
Synnex and its Subsidiaries, taken as a whole, (y) in the Transferred
Receivables, taken as a whole, or (z) in the financial condition or prospects of
SFC, (ii) no litigation commenced which could reasonably be expected to have a
material adverse impact on Synnex and its Subsidiaries, taken as a whole, or
which would challenge the transactions contemplated herein and in the Related
Documents, and (iii) since August 31, 2004, no material increase in the
liabilities (liquidated or contingent) of Synnex and its Subsidiaries, taken as
a whole, or material decrease in the assets of Synnex and the Subsidiary
Originators, taken as a whole.

 

3



--------------------------------------------------------------------------------

Section 3. Representations and Warranties. Each of the Originator and SFC hereby
represents and warrants that this Amendment and each of the Receivables Transfer
Agreement and the Receivables Purchase and Servicing Agreement, as amended
hereby, constitute legal, valid and binding obligations of such Person and are
enforceable against such Person in accordance with their respective terms.

 

Section 4. Reference to and Effect on Related Documents.

 

4.1 Upon the effectiveness of this Amendment pursuant to Section 2 hereof, on
and after the Effective Date, each reference to the Receivables Transfer
Agreement and the Receivables Purchase and Servicing Agreement in any of the
Related Documents shall mean and be a reference to the Receivables Transfer
Agreement or the Receivables Purchase and Servicing Agreement, as the case may
be, as amended hereby.

 

4.2 Except as specifically set forth above, the Receivables Transfer Agreement
and the Receivables Purchase and Servicing Agreement, and all other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect, and are hereby ratified and confirmed.

 

4.3 The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of SFC or GE Capital, in its capacities as Administrative Agent and a
Committed Purchaser, nor constitute a waiver of any provision of any of the
Related Documents, or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

 

Section 5. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

Section 6. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

Section 7. Entire Agreement. This Amendment, taken together with the Receivables
Transfer Agreement, the Receivables Purchase and Servicing Agreement and all of
the other Related Documents, embodies the entire agreement and understanding of
the parties hereto and supersedes all prior agreements and understandings,
written and oral, relating to the subject matter hereof.

 

Section 8. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State and any applicable laws of the United States of
America.

 

Section 9. No Course of Dealing. GE Capital has entered into this Amendment on
the express understanding with SFC and the Originator that in entering into this
Amendment, it is not establishing any course of dealing with SFC or the
Originator. The rights of GE Capital, in its capacities as Administrative Agent
and a Committed Purchaser, to require

 

4



--------------------------------------------------------------------------------

strict performance with all the terms and conditions of the Receivables Transfer
Agreement and the Receivables Purchase and Servicing Agreement as amended by
this Amendment and the other Related Documents shall not in any way be impaired
by the execution of this Amendment. GE Capital shall not be obligated in any
manner to execute any further amendments or waivers, and if such waivers or
amendments are requested in the future, assuming the terms and conditions
thereof are acceptable to them, GE Capital may require the payment of fees in
connection therewith.

 

Section 10. Waiver of Claims. In consideration for the execution by GE Capital
of this Amendment, each of the Seller, SFC and the Originator hereby waives each
and every claim, defense, demand, action and suit of any kind or nature
whatsoever against GE Capital and each other Affected Party arising on or prior
to the date hereof in connection with the Receivables Purchase and Servicing
Agreement, any of the Related Documents and the transactions contemplated
thereby.

 

[Remainder of page intentionally left blank.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment No. 3 has been duly executed as of the day
and year first above written.

 

SYNNEX CORPORATION (f/k/a SYNNEX Information Technologies, Inc.), as an
Originator and the Servicer By:  

/s/ Dennis Polk

--------------------------------------------------------------------------------

Name:   Dennis Polk Title:   CFO SIT FUNDING CORPORATION By:  

/s/ Simon Y. Leung

--------------------------------------------------------------------------------

Name:   Simon Y. Leung Title:   General Counsel and Corporate Secretary

 

Signature Page

to

Amendment No 3



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as a Committed Purchaser and as
Administrative Agent By:  

/s/ Eugene Seip

--------------------------------------------------------------------------------

Name:   Eugene Seip Title:   Duly Authorized Signatory

 

Signature Page

to

Amendment No 3



--------------------------------------------------------------------------------

MANHATTAN ASSET FUNDING COMPANY LLC, as a Conduit Purchaser By:   MAF
Receivables, Corp., its sole member By:  

/s/ Jill A. Gordon

--------------------------------------------------------------------------------

Name:   Jill A. Gordon Title:   Vice President SUMITOMO MITSUI BANKING
CORPORATION, as a Committed Purchaser By:  

/s/ Masahiko Oshima

--------------------------------------------------------------------------------

Name:   Masahiko Oshima Title:   General Manager SMBC SECURITIES, INC., as a
Purchaser Agent By:  

/s/ Kenichi Morooka

--------------------------------------------------------------------------------

Name:   Kenichi Morooka Title:   President

 

Signature Page

to

Amendment No 3



--------------------------------------------------------------------------------

EXHIBIT A

 

EXECUTION COPY

 

AMENDED AND RESTATED RECEIVABLES PURCHASE

AND SERVICING AGREEMENT

 

Dated as of August 30, 2002,

 

by and among

 

SIT FUNDING CORPORATION,

 

as Seller,

 

REDWOOD RECEIVABLESSYNNEX CORPORATION,

 

as Conduit Purchaser,

 

SYNNEX INFORMATION TECHNOLOGIES, INC.,

 

as Servicer and an Originator,

 

THE SUBSIDIARIES OF SYNNEX FROM TIME TO TIME PARTY HERETO,

 

as Originators,

 

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,

 

as Conduit Purchasers, Committed Purchasers and Purchaser Agents,

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as a Committed Purchaser, as Swing Line Purchaser and as Administrative Agent

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND INTERPRETATION

   2      SECTION 1.01. Definitions    2      SECTION 1.02. Rules of
Construction    2      SECTION 1.03. Amendment and Restatement.    2

ARTICLE II AMOUNTS AND TERMS OF PURCHASES

   2      SECTION 2.01. Purchases    2      SECTION 2.02. Optional Changes in
Maximum Purchase Limit.    24      SECTION 2.03. Notices Relating to Purchases
and Reductions in Aggregate Capital Investment.    34      SECTION 2.04.
Conveyance of Receivables.    45      SECTION 2.05. Facility Termination Date   
57      SECTION 2.06. Daily Yield.    57      SECTION 2.07. Fees.    57     
SECTION 2.08. Time and Method of Payments    68      SECTION 2.09. Capital
Requirements; Additional Costs.    69      SECTION 2.10. Breakage Costs    710  
   SECTION 2.11. Purchase Excess    810

ARTICLE III CONDITIONS PRECEDENT

   810      SECTION 3.01. Conditions to Effectiveness of Agreement 8[Reserved]
   10      SECTION 3.02. Conditions Precedent to All Purchases    910

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   1011      SECTION 4.01. Representations and Warranties of the Seller    1011
     SECTION 4.02. Representations and Warranties of the Servicer    1617

ARTICLE V GENERAL COVENANTS OF THE SELLER

   1617      SECTION 5.01. Affirmative Covenants of the Seller    1617     
SECTION 5.02. Reporting Requirements of the Seller.    1819      SECTION 5.03.
Negative Covenants of the Seller    1819

ARTICLE VI COLLECTIONS AND DISBURSEMENTS

   2021      SECTION 6.01. Establishment of Deposit Accounts.    2021     
SECTION 6.02. Funding of Collection Account.    2223

 

i



--------------------------------------------------------------------------------

     SECTION 6.03. Daily Disbursements From the Collection Account and Related
Sub-Accounts; Revolving Period    2324      SECTION 6.04. Disbursements From the
Retention Account; Settlement Date Procedures; Revolving Period.    25     
SECTION 6.05. Liquidation Settlement Procedures    26      SECTION 6.06.
Investment of Funds in Accounts    2827      SECTION 6.07. Termination
Procedures.    2827

ARTICLE VII SERVICER PROVISIONS

   2928      SECTION 7.01. Appointment of the Servicer    2928      SECTION
7.02. Duties and Responsibilities of the Servicer    2928      SECTION 7.03.
Collections on Receivables.    2928      SECTION 7.04. Authorization of the
Servicer    3029      SECTION 7.05. Servicing Fees    3029      SECTION 7.06.
Covenants of the Servicer    3130      SECTION 7.07. Reporting Requirements of
the Servicer    3130

ARTICLE VIII GRANT OF SECURITY INTERESTS

   3130      SECTION 8.01. Seller’s Grant of Security Interest    3130     
SECTION 8.02. Seller’s Certification    32      SECTION 8.03. Consent to
Assignment 33[RESERVED]    32      SECTION 8.04. Delivery of Collateral    3332
     SECTION 8.05. Seller Remains Liable    3332      SECTION 8.06. Covenants of
the Seller and the Servicer Regarding the Seller Collateral.    3433

ARTICLE IX TERMINATION EVENTS

   3635      SECTION 9.01. Termination Events    3635      SECTION 9.02. Events
of Servicer Termination    3938

ARTICLE X REMEDIES

   4039      SECTION 10.01. Actions Upon Termination Event    4039      SECTION
10.02. Exercise of Remedies    4140      SECTION 10.03. Power of Attorney   
4140      SECTION 10.04. Continuing Security Interest    4241

ARTICLE XI SUCCESSOR SERVICER PROVISIONS

   4241      SECTION 11.01. Servicer Not to Resign    4241      SECTION 11.02.
Appointment of the Successor Servicer    4241      SECTION 11.03. Duties of the
Servicer    4241      SECTION 11.04. Effect of Termination or Resignation   
4342

 

ii



--------------------------------------------------------------------------------

ARTICLE XII INDEMNIFICATION

   4342      SECTION 12.01. Indemnities by the Seller.    4342      SECTION
12.02. Indemnities by the Servicer.    4544      SECTION 12.03. Limitation of
Damages; Purchaser Indemnified Persons    4544

ARTICLE XIII ADMINISTRATIVE AGENT 46AGENTS

   45      SECTION 13.01. Authorization and Action    4645      SECTION 13.02.
Reliance    4645      SECTION 13.03. Notice of Termination Events    46     
SECTION 13.04. Nonreliance on Administrative Agent, Purchaser Agents, Other
Purchasers    46      SECTION 13.05. Indemnification    47      SECTION 13.06.
GE Capital and Affiliates; Purchaser Agent and Affiliates    47

ARTICLE XIV MISCELLANEOUS

   47      SECTION 14.01. Notices    47      SECTION 14.02. Binding Effect;
Assignability.    4748      SECTION 14.03. Termination; Survival of Seller
Secured Obligations Upon Facility Termination Date.    4849      SECTION 14.04.
Costs, Expenses and Taxes.    4849      SECTION 14.05. Confidentiality.    50  
   SECTION 14.06. No Proceedings    5051      SECTION 14.07. Complete Agreement;
Modification of Agreement; Intercreditor Agreement    5051      SECTION 14.08.
Amendments and Waivers    51      SECTION 14.09. No Waiver; Remedies    5152  
   SECTION 14.09.14.10. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL.    5152      SECTION 14.10. Counterparts    53     

SECTION 14.11. Severability 53Counterparts

   54     

SECTION 14.12. Section Titles 53Severability

   54      SECTION 14.13. Section Titles    54      SECTION 14.14. Limited
Recourse    5354      SECTION 14.14.14.15. Further Assurances.    54

 

Exhibit A

   -    Commitments/Group Purchase Limits

Exhibit 2.02(a)

   -    Form of Commitment Reduction Notice

Exhibit 2.02(b)

   -    Form of Commitment Termination Notice

Exhibit 2.03(a)

   -    Form of Investment Base Certificate

Exhibit 2.03(b)

   -    Form of Purchase Request

Exhibit 2.03(c)

   -    Form of Repayment Notice

Exhibit 2.04(a)

   -    Form of Purchase Assignment

Exhibit 3.01(a)(i)

   -    Form of SolvencyBringdown Certificate (Post-Closing)

Exhibit 3.01(a)(ii)(A)

   -    Form of BringdownServicer’s Certificate ((Post-Closing))

 

iii



--------------------------------------------------------------------------------

Exhibit 3.01(a)(ii)(B)

   -    Form of Bringdown Certificate (Post-Closing)

Exhibit 3.01(a)(iii)(A)

   -    Form of Servicer’s Certificate (Closing)

Exhibit 3.01(a)(iii)(B)

   -    Form of Servicer’s Certificate (Post-Closing)

Exhibit 3.01(a)(iviii)

   -    Form of Monthly Report

Exhibit 10.03

   -    Form of Power of Attorney

Exhibit 14.02(b)

   -    Form of Assignment Agreement

 

Schedule 4.01(b)

   Executive Offices; Collateral Locations; Corporate or Other Names;
FEIN/Seller

Schedule 4.01(d)

   Litigation/Seller

Schedule 4.01(h)

   Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness/Seller

Schedule 4.01(i)

   Tax Matters/Seller

Schedule 4.01(r)

   Deposit and Disbursement Accounts/Seller

Schedule 5.01(b)

   Trade Names/Seller

Schedule 5.03(b)

   Existing Liens/Seller

 

Annex 1

   -    Reserved

Annex 2

   -    Excluded Obligors

Exhibit A to Annex 2

   -    Form of Amending Letter

Annex 3

   -    Reserved

Annex 4

   -    Yield Discount Amount

Annex 5

   -    Financial Covenants

Annex 5.02(a)

   -    Reporting Requirements of the Seller

Annex 5.02(b)

   -    Investment Reports

Annex 7.07

   -    Reporting Requirements of the Servicer

Annex X

   -    Definitions

Annex Y

   -    Schedule of Documents

 

iv



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED RECEIVABLES PURCHASE AND SERVICING AGREEMENT (as
amended, supplemented or otherwise modified and in effect from time to time, the
“Agreement”) is entered into as of August 30, 2002, by and among SIT FUNDING
CORPORATION, a Delaware corporation (the “Seller”), REDWOOD RECEIVABLESSYNNEX
CORPORATION (f/k/a Synnex Information Technologies, Inc.), a Delaware
corporation (the “Conduit Purchaser”), SYNNEX INFORMATION TECHNOLOGIES, INC., a
California corporation (“Synnex”), as servicer hereunder (in such capacity, the
“Servicer”) and as an Originator, THE SUBSIDIARIES OF SYNNEX FROM TIME TO TIME
PARTY HERETO PURSUANT TO THE EXECUTION OF A COUNTERPART SIGNATURE PAGE HERETO,
as Originators, the financial institutions from time to time party hereto as
“Conduit Purchasers,” “Committed Purchasers” and “Purchaser Agents” (each as
defined herein) and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as Committed Purchaser (thea “Committed Purchaser,”) as “Swing Line
Purchaser,” as a “Purchaser Agent” and as Administrativeadministrative
Agentagent for the ConduitPurchasers and Purchaser Agents hereunder (in such
capacity, the “Administrative Agent”).

 

RECITALS

 

A. The Seller, Synnex, Redwood Receivables Corporation and General Electric
Capital Corporation are parties to that certain Receivables Purchase and
Servicing Agreement dated as of December 19, 1997, as amended from time to time
prior to the date hereof (the “Original RPSA”).

 

B. The parties hereto have agreed to amend and restate the Original RPSA in
accordance with the terms and subject to the conditions set forth herein.C. The
Seller is a special purpose corporation solely owned by Synnex,.

 

D. B. The Seller has been formed for the purpose of purchasing, or otherwise
acquiring by capital contribution, all trade receivables of the Originators
pursuant to the Transfer Agreements.

 

C. The Seller intends to sell, and, subject to the terms and conditions hereof,
each Purchaser intends to purchase such trade receivables, from time to time, as
described herein.

 

D. The Administrative Agent has been requested and is willing to act as
administrative agent on behalf of each Purchaser and each Purchaser Agent in
connection with the making and financing of such purchases.

 

E. The Seller intends to sell, and, subject to the terms and conditions hereof,
theEach Purchaser Agent has been requested and is willing to act as agent on
behalf of each Conduit Purchaser and theeach Committed Purchaser intend to
purchasein its Purchaser Group in connection with the making and financing of
such trade receivables, from time to time, as described hereinpurchases.

 

F. The Administrative Agent has been requested and is willing to act as
administrative agent on behalf of each of the Conduit Purchaser and the
Committed Purchaser in connection with the making and financing of such
purchases.



--------------------------------------------------------------------------------

GF. In order to effectuate the purposes of this Agreement, the Seller, the
Conduiteach Purchaser and the Committedeach Purchaser Agent desire to appoint
Synnex to service, administer and collect the receivables acquired by the
Purchasers pursuant to this Agreement and Synnex is willing to act in such
capacity as the Servicer hereunder on the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

SECTION 1.01. Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in Annex X.

 

SECTION 1.02. Rules of Construction. For purposes of this Agreement, the rules
of construction set forth in Annex X shall govern. All Appendices hereto, or
expressly identified to this Agreement, are incorporated herein by reference
and, taken together with this Agreement, shall constitute but a single
agreement.

 

SECTION 1.03. Amendment and Restatement.

 

(a) This Agreement amends and restates in its entirety the Original RPSA and,
upon the effectiveness of this Agreement, the terms and provisions of the
Original RPSA shall, subject to Section 1.03(c), be superseded hereby.

 

(b) Notwithstanding the amendment and restatement of the Original RPSA by this
Agreement, all of the Daily Yield, Capital Investment and other obligations
owing to the “Purchaser,” the Operating Agent and the Collateral Agent by the
Seller under the Original RPSA which remain outstanding as of the date hereof,
shall constitute Daily Yield, Capital Investment and obligations owing
hereunder. This Agreement is given in substitution for the Original RPSA, and
not as payment of the obligations of the Seller thereunder, and is in no way
intended to constitute a novation of the Original RPSA.

 

(c) Upon the effectiveness of this Agreement, unless the context otherwise
requires, each reference to the Original RPSA in any other document, instrument
or agreement executed and/or delivered in connection therewith shall mean and be
a reference to this Agreement.

 

ARTICLE II

AMOUNTS AND TERMS OF PURCHASES

 

SECTION 2.01. Purchases. (a) Capital Purchases. From and after the
ClosingAmendment Effective Date and until the Facility Termination Date and
subject to the terms and conditions hereof, the Seller may from time to time
sell Transferred Receivables to

 

2



--------------------------------------------------------------------------------

each Purchaser Agent for the benefit of the Purchasers in its Purchaser Group
(ratably based upon their Group Purchase Limits), and each Conduit Purchaser and
the may, in its sole discretion, instruct its related Purchaser Agent to
purchase such Transferred Receivables on its behalf, and if the Conduit
Purchaser in a Purchaser Group declines to so purchase, each Committed Purchaser
severally agree to purchase Transferred Receivablesin the related Purchaser
Group shall purchase such Transferred Receivables ratably in accordance with its
respective Committed Purchaser Percentage (each such purchase hereunder, a
“Capital Purchase”) from the Seller from time to time and the Seller agrees to
sell such Transferred Receivables to the Purchasers.. The obligation of the
Conduit Purchaser to the Committed Purchasers to make Purchases hereunder shall
be from the ClosingCapital Purchases hereunder shall be from the Amendment
Effective Date until the occurrence of either a Committed Purchaser Funding
Event or the Facility Termination Date. The obligation of the Committed
Purchaser to make Purchases hereunder shall be from and after the occurrence of
a Committed Purchaser Funding Event until the Facility Termination Date. Under
no circumstances shall the . Under no circumstances shall the Purchasers make
any Purchase if, after giving effect thereto, a Purchase Excess would exist. The
aggregate purchase price for each such Purchase shall equal the Cash Capital
Purchase Price plus the Deferred if, after giving effect thereto, a Purchase
Price.Excess would exist. The aggregate purchase price for each such purchase
shall be paid by the Applicable Purchasers in cash and through payments made to
the Seller pursuant to Section 6.03(c) hereof.

 

(b) Swing Line Purchases. (i) From and after the Amendment Effective Date and
until the Facility Termination Date and subject to the terms and conditions
hereof, the Seller may from time to time sell and the Swing Line Purchaser
hereby agrees to purchase Transferred Receivables (each such purchase, a “Swing
Line Purchase”). The aggregate amount of Swing Line Purchases at any time
outstanding shall not exceed the Swing Line Commitment. Under no circumstances
shall the Swing Line Purchaser make any Swing Line Purchase if, after giving
effect thereto, (x) the aggregate outstanding amount of Capital Investment
allocable to Swing Line Purchases would exceed the Swing Line Commitment or (y)
a Purchase Excess would exist. Unless the Swing Line Purchaser shall have
received at least one Business Day’s prior written notice from the other
Purchasers instructing it not to make a Swing Line Purchase, the Swing Line
Purchaser shall, notwithstanding the failure of any condition precedent set
forth in Section 3.02, be entitled to make such Swing Line Purchase, and to have
the other Purchasers make Settlement Purchases in accordance with Section
2.01(b)(ii). The purchase price for each Swing Line Purchase shall be paid by
the Swing Line Purchaser in cash and through payments made to the Seller
pursuant to Section 6.03(c) hereof. The Seller shall repay the aggregate Capital
Investment and accrued and unpaid Daily Yield relating to all Swing Line
Purchases upon demand therefor by the Administrative Agent.

 

(ii) On the Business Day immediately following the date on which a Swing Line
Purchase is made, each Purchaser Agent shall purchase from the Swing Line
Purchaser (for the benefit of the Purchasers in its Purchaser Group), a pro rata
portion (based on each Purchaser Agent’s Group Purchase Limit) of the
Transferred Receivables which were the subject of such Swing Line Purchase (each
such purchase, a “Settlement Purchase”); provided that no Purchaser Agent shall
have to make a Settlement Purchase if, after giving effect thereto, the Capital
Investment allocable to the Purchasers in its Purchaser Group would exceed such
Purchaser Group’s Group Purchase Limit. Each Purchaser Agent is hereby obligated
to make Settlement Purchases regardless of whether

 

3



--------------------------------------------------------------------------------

the conditions precedent set forth in Section 3.02 are then satisfied. Each sale
of Transferred Receivables by the Swing Line Purchaser to the Purchaser Agents
shall be made without recourse, representation or warranty of any kind by the
Swing Line Purchaser. Each Purchaser Agent shall disburse directly to the
Administrative Agent, its share of each Settlement Purchase on behalf of the
Swing Line Purchaser, prior to 11:00 a.m. (New York time), in immediately
available funds on the Business Day next succeeding the date on which a Swing
Line Purchase is made. The proceeds of such Settlement Purchase shall be
immediately paid to the Swing Line Purchaser and applied to repay the aggregate
outstanding Capital Investment relating to the applicable Swing Line Purchase.

 

(iii) Each Purchaser Agent’s obligation to make Settlement Purchases in
accordance with Section 2.01(b)(ii) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Purchaser Agent or
any Purchaser in its Purchaser Group may have against the Swing Line Purchaser,
the Seller or any other Person for any reason whatsoever; (B) the occurrence or
continuance of any Termination Event or Incipient Termination Event; (C) any
inability of the Seller to satisfy the conditions precedent to Purchases set
forth in this Agreement at any time; or (D) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If any
Purchaser Agent does not make available to the Administrative Agent or the Swing
Line Purchaser, as applicable, the amount required pursuant to Section
2.01(b)(ii), the Swing Line Purchaser shall be entitled to recover such amount
on demand from such Purchaser Agent, together with yield thereon for each day
from the date of non-payment until such amount is paid in full at the Daily
Yield Rate applicable to the Swing Line Purchaser.

 

SECTION 2.02. Optional Changes in Maximum Purchase Limit.

 

(a) So long as no Incipient Termination Event or Termination Event shall have
occurred and be continuing, the Seller may, not more than twice during each
calendar year, reduce the Maximum Purchase Limit permanently; provided, that (i)
the Seller shall give ten Business Day’s prior written notice of any such
reduction to the Purchaserseach Purchaser Agent and the Administrative Agent
substantially in the form of Exhibit 2.02(a) (each such notice, a “Commitment
Reduction Notice”), (ii) any partial reduction of the Maximum Purchase Limit
shall be in a minimum amount of $5,000,000 or an integral multiple thereof, and
(iii) no such reduction shall reduce the Maximum Purchase Limit below the
Aggregate Capital Investment at such time. Any such reduction in the Maximum
Purchase Limit shall result in a pro rata reduction in (1) each Purchaser
Group’s Group Purchase Limit, (2) each Committed Purchaser’s Commitment and (3)
the Swing Line Commitment.

 

(b) The Seller may at any time on at least 90 days’ prior written notice by the
Seller to the Purchaserseach Purchaser Agent and the Administrative Agent
irrevocably terminate the Maximum Purchase Limit or the Commitment of any
Committed Purchaser; provided, that (i) such notice of termination shall be
substantially in the form of Exhibit 2.02(b) (the “Commitment Termination
Notice”), and (ii) the Seller shall reduce the Aggregate Capital Investment, in
the case of the termination of the Maximum Purchase Limit, or the Capital
Investment of the applicable Committed Purchaser, in the case of the termination
of such Committed Purchaser’s Commitment, to zero and make all payments required
by Section 2.03(c)

 

4



--------------------------------------------------------------------------------

at the time and in the manner specified therein. UponIn the case of the
termination of the Maximum Purchase Limit, upon such termination, the Seller’s
right to request that the Purchasers make Purchases hereunder shall
simultaneously terminate and the Facility Termination Date shall automatically
occur. In the case of the termination of the Commitment of any Committed
Purchaser, upon such termination, such Committed Purchaser’s Commitment shall
terminate and the Seller’s right to request that such Committed Purchaser make
Purchases hereunder shall simultaneously terminate.

 

(c) Each written notice required to be delivered pursuant to Sections 2.02(a)
and (b) shall be irrevocable and shall be effective (i) on the day of receipt if
received by the PurchasersPurchaser Agents and the Administrative Agent not
later than 4:00 p.m. (New York time) on any Business Day and (ii) on the
immediately succeeding Business Day if received by the PurchasersPurchaser
Agents or the Administrative Agent after such time on such Business Day or if
any such notice is received on a day other than a Business Day (regardless of
the time of day such notice is received). Each such notice of termination or
reduction shall specify, respectively, the amount of, or the amount of the
proposed reduction in, the Maximum Purchase Limit.

 

SECTION 2.03. Notices Relating to Purchases and Reductions in Aggregate Capital
Investment.

 

(a) Not later than 11:00 a.m. (New York time) on the third Business Day of each
calendar week, the Seller shall deliver to the Purchaserseach Purchaser Agent
and the Administrative Agent an Officer’s Certificate substantially in the form
of Exhibit 2.03(a) (each, an “Investment Base Certificate”) which shall be
prepared by the Seller or the Servicer with information as of the close of
business on the last day of the immediately preceding calendar week; provided,
that if (i) an Incipient Termination Event or a Termination Event shall have
occurred and be continuing or (ii) the Administrative Agent, or any Purchaser
Agent in good faith, believes that an Incipient Termination Event or a
Termination Event is imminent or deems any Purchaser’s rights or interests in
the Transferred Receivables or the Seller Collateral insecure, the Seller shall
deliver an Investment Base Certificate to the PurchasersPurchaser Agents and the
Administrative Agent at such more frequent intervals as the Administrative Agent
or any Purchaser Agent may request from time to time. Aggregate Capital
Investment Available shall be determined by the Administrative Agent based on
information related to the Seller Collateral available to it, including (A) any
information obtained in connection with any audit or reflected in the most
recent Investment Base Certificate or any other Investment Report delivered to
the PurchasersPurchaser Agents and the Administrative Agent or (B) any other
information that may be available to the PurchasersPurchaser Agents and the
Administrative Agent.

 

(b) Each Purchase resulting in an increase in Aggregate Capital Investment shall
be made upon the provision of notice by the Seller to the Administrative Agent
and each Purchaser Agent in the manner provided herein. Any such notice must be
given in writing so that it is received no later than (x) 4:00 p.m. (New York
time) on the Business Day immediately preceding the proposed Purchase Date set
forth therein in the case of a Capital Purchase and (y) 11:00 a.m. (California
time) on the proposed Purchase Date set forth therein in the case of a Swing
Line Purchase. Each such notice (a “Purchase Request”) shall (i) be
substantially in the form of Exhibit 2.03(b), (ii) be irrevocable and (iii)
specify the amount of the requested increase

 

5



--------------------------------------------------------------------------------

in the Aggregate Capital Investment and the proposed Purchase Date (which shall
be a Business Day), and shall include such other information as may be required
by the PurchasersPurchaser Agents and the Administrative Agent.

 

(c) The Seller may at any time reduce the Aggregate Capital Investment;
provided, that (i) the Seller shall give one Business Day’s prior written notice
of any such reduction to the Purchaserseach Purchaser Agent and the
Administrative Agent substantially in the form of Exhibit 2.03(c) (each such
notice, a “Repayment Notice”), (ii) each such notice shall be irrevocable, (iii)
each such notice shall specify the amount of the requested reduction in the
Aggregate Capital Investment and the proposed date of such reduction (which
shall be a Business Day) and (iv) any such reduction must be accompanied by
payment of (A) all Daily Yield accrued on theeach Purchaser’s respective Capital
Investment being reduced through but excluding the date of such reduction and
(B) the costs, if any, required by Section 2.10. Any such notice of reduction
must be received by the PurchasersPurchaser Agents and the Administrative Agent
no later than 4:00 p.m. (New York time) on the Business Day immediately
preceding the date of the proposed reduction in the Aggregate Capital
Investment. Any such reduction shall be applied first to reduce the Capital
Investment attributable to Swing Line Purchases to zero and then to reduce the
remaining Aggregate Capital Investment.

 

SECTION 2.04. Conveyance of Receivables.

 

(a) Purchase Assignment. On or prior to the Closing Date, the Seller shall
complete, execute and deliver to the Administrative Agent for the benefit of the
Purchasers an assignment substantially in the form of Exhibit 2.04(a) (the
“Purchase Assignment”) in order to evidence the Purchases.

 

(b) Funding of Collection Account; Payment of Purchase Price.

 

(i) Funding of Collection Account by Swing Line Purchaser. Following receipt of
a Purchase Request relating to a Swing Line Purchase, and subject to
satisfaction of the conditions set forth in Section 3.02, the Swing Line
Purchaser shall make available to or on behalf of the Seller on the Purchase
Date specified therein the least of (A) the requested increase in Aggregate
Capital Investment specified in such Purchase Request, (B) the excess (if any)
of the Swing Line Commitment over the aggregate outstanding amount of Capital
Investment relating to Swing Line Purchases (before giving effect to such Swing
Line Purchase) and (C) the Aggregate Capital Investment Available, by depositing
such amount in same day funds to the Collection Account.

 

(ii) (i) Funding of Collection Account by Purchasers(i) (i) . Following receipt
of anya Purchase Request relating to a Capital Purchase, and subject to
satisfaction of the conditions set forth in Section 3.02, theeach Applicable
Purchaser shall make available to or on behalf of the Seller on the Purchase
Date specified therein the lesser of (A) its pro rata share of the requested
increase in Aggregate Capital Investment specified in such Purchase Request and
(B) its pro rata share of Aggregate Capital Investment Available by depositing
such amount in same day funds to the Collection Account.

 

6



--------------------------------------------------------------------------------

(iii) (ii) Payment of Purchase Price(ii) (ii) . TheEach Applicable Purchaser
shall, or shall cause the Administrative Agent to, make available to or on
behalf of the Seller on each Business Day during the Revolving Period, in same
day funds, all amounts on deposit in the Collection Account that are to be
disbursed to or on behalf of the Seller as payment for the Transferred
Receivables pursuant to Section 6.03.

 

(c) Vesting of Ownership.

 

(i) Effective on and as of each Purchase Date on which a Swing Line Purchase is
made, the Swing Line Purchaser shall own all Transferred Receivables sold by the
Seller hereunder on such Purchase Date. The Seller shall not take any action
inconsistent with such ownership and shall not claim any ownership interest in
such Transferred Receivables.

 

(ii) (i) Effective on and as of each Purchase Date (A) prior to the occurrence
of the Committed Purchaser Funding Event, the ConduitEffective on and as of each
Purchase Date on which a Capital Purchase is made and each date on which a
Settlement Purchase is made, each Purchaser Agent shall own all Transferred
Receivables sold by the Seller or the Swing Line Purchaser, as the case may be,
hereunder on such Purchase Date, and (B) on and after for the occurrencebenefit
of the Committed Purchasers in such Purchaser Funding Event, the
CommittedAgent’s related Purchaser shall own all Transferred Receivables sold by
the Seller hereunder on such Purchase DateGroup. The Seller shall not take any
action inconsistent with such ownership and shall not claim any ownership
interest in such Transferred Receivables.

 

(iii) (ii) The Seller shall indicate in its Records that ownership of such
Transferred Receivables is vested in the AdministrativeSwing Line Purchaser and
each Purchaser Agent for the benefit of the Purchasers in its Purchaser Group,
as the case may be. In addition, the Seller shall respond to any inquiries with
respect to the ownership of any such Transferred Receivable by stating that it
is no longer the owner of such Transferred Receivable and that ownership thereof
is vested in the AdministrativeSwing Line Purchaser and each Purchaser Agent for
the benefit of the Purchasers in its Purchaser Group, as the case may be. The
Seller and the Servicer shall hold all Contracts and other documents and
incidents relating to such Transferred Receivables in trust for the benefit of
the Administrative Agent on behalf of the Purchasers and Purchaser Agents, as
the owner thereof, and for the sole purpose of facilitating the servicing of
such Transferred Receivables. The Seller and the Servicer hereby acknowledge
that their retention and possession of such Contracts and documents shall at all
times be at the sole discretion of the Administrative Agent and in a custodial
capacity for the Administrative Agent’s benefit (on behalf of the Purchasers and
Purchaser Agents) only.

 

(d) Repurchases of Transferred Receivables. If any Originator is required to
repurchase Transferred Receivables from the Seller pursuant to Section 4.04 of
the applicable Transfer Agreement, the Applicableeach Purchaser Agent or the
Swing Line Purchaser, as the case may be, shall sell and reconvey such
Transferred Receivables to the Seller (i) for cash in an amount equal to (1) so
long as no Purchase Excess then exists or would exist following such payment,
the sum of (x) the Outstanding Balance of such Transferred Receivables
multiplied by the Purchase Discount Rate at the time such Transferred
Receivables were created, plus (y) the

 

7



--------------------------------------------------------------------------------

aggregate amount of Daily Yield accrued on an amount of Aggregate Capital
Investment equal to the amount set forth in the preceding clause (x) from the
beginning of the current Settlement Period through the date of such payment, or
(2) if a Purchase Excess then exists or would exist following such payment, the
Outstanding Balance of such Transferred Receivables, or (ii) in exchange for new
Eligible Receivables with an aggregate Outstanding Balance equal to the
Outstanding Balance of such Transferred Receivables.

 

SECTION 2.05. Facility Termination Date. Notwithstanding anything to the
contrary set forth herein, no Purchaser shall have any obligation to purchase
any additional Transferred Receivables from and after the Facility Termination
Date.

 

SECTION 2.06. Daily Yield.

 

(a) The Seller shall pay Daily Yield to the Administrative Agent, for the
account of the Purchasers, for each day on which any Aggregate Capital
Investment is outstanding, in the manner and at the times specified in Sections
6.03, 6.04 and 6.05.

 

(b) Notwithstanding the foregoing, the Seller shall pay interest at the
applicable Daily Yield Rate on unpaid Daily Yield and on any other amount
payable by the Seller hereunder (to the extent permitted by law) that shall not
be paid in full when due (whether at stated maturity, by acceleration or
otherwise) for the period commencing on the due date thereof to (but excluding)
the date the same is indefeasibly paid in full.

 

SECTION 2.07. Fees.

 

(a) On or prior to the ClosingAmendment Effective Date, the Seller shall pay to
the Purchasers, the Purchaser Agents and the Administrative Agent the fees set
forth in the applicable Fee LetterLetters.

 

(b) On each Settlement Date, the Seller shall pay to the Servicer or to the
Successor Servicer, as applicable, the Servicing Fee or the Successor Servicing
Fees and Expenses, respectively, in each case to the extent of available funds
therefor as provided in Section 6.04.

 

SECTION 2.08. Time and Method of Payments. Subject to the provisions of Sections
6.02, 6.03, 6.04 and 6.05, all payments in reduction of Aggregate Capital
Investment and all payments of yield, fees and other amounts payable by the
Seller hereunder shall be made in Dollars, in immediately available funds, to
the Administrative Agent (for its account or the account of the applicable
Purchasers, Purchaser Agents, Affected Parties or Purchaser Indemnified Persons)
not later than 11:00 a.m. (New York time) on the due date therefor. Any such
payment made on such date but after such time shall be deemed to have been made
on, and Daily Yield shall continue to accrue and be payable thereon until, the
next succeeding Business Day. If any such payment becomes due on a day other
than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day and Daily Yield thereon shall be payable during such
extension. Any and all payments by the Seller hereunder shall be made in
accordance with this Section 2.08 without setoff or counterclaim and free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, excluding taxes imposed on or
measured by the net income of any Affected Party by the jurisdictions under the
laws of which such Affected Party is organized or in which the

 

8



--------------------------------------------------------------------------------

offices of such Affected Party through which funding is provided pursuant to the
Related Documents or the Program Documents are located or by any political
subdivisions thereof (such non-excluded taxes, levies, imposts, deductions,
charges or withholdings being “Indemnified Taxes”). If the Seller shall be
required by law to deduct any Indemnified Taxes from or in respect of any sum
payable hereunder, (a) the sum payable shall be increased as much as shall be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.08) the Affected
Party entitled to receive any such payment receives an amount equal to the sum
it would have received had no such deductions been made, (b) the Seller shall
make such deductions, and (c) the Seller shall pay the full amount deducted to
the relevant taxing or other authority in accordance with applicable law. Within
30 days after the date of any payment of Indemnified Taxes, the Seller shall
furnish to the Administrative Agentapplicable Affected Party the original or a
certified copy of a receipt evidencing payment thereof. The Seller shall
indemnify anyeach Affected Party from and against, and, within ten days of
demand therefor, pay anyeach Affected Party for, the full amount of Indemnified
Taxes (together with any taxes imposed by any jurisdiction on amounts payable
under this Section 2.08) paid by such Affected Party and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such taxes were correctly or legally asserted.

 

SECTION 2.09. Capital Requirements; Additional Costs.

 

(a) If the Administrative Agent or any Purchaser Agent on behalf of any Affected
Party shall have determined that the adoption after the date hereof of any law,
treaty, governmental (or quasi-governmental) rule, regulation, guideline or
order regarding capital adequacy, reserve requirements or similar requirements
or compliance by such Affected Party with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law) from any central bank or other Governmental Authority
increases or would have the effect of increasing the amount of capital, reserves
or other funds required to be maintained by such Affected Party against
commitments made by it under this Agreement, or any other Related Document or
any Program Document and thereby reducing the rate of return on such Affected
Party’s capital as a consequence of its commitments hereunder or thereunder,
then the Seller shall from time to time upon demand by the Administrative Agent
or such Purchaser Agent   pay to the Administrative Agent or such Purchaser
Agent on behalf of such Affected Party additional amounts sufficient to
compensate such Affected Party for the Seller’s Shareamount of such reduction
allocated to the Seller by the Administrative Agent or such Purchaser Agent, as
applicable, together with interest thereon from the date of any such demand
until payment in full at the applicable Daily Yield Rate. A certificate as to
the amount of that reduction and showing the basis of the computation thereof
submitted by the Administrative Agent or the applicable Purchaser Agent to the
Seller shall be final, binding and conclusive on the parties hereto (absent
manifest error) for all purposes.

 

(b) If, due to any Regulatory Change, there shall be any increase in the cost to
any Affected Party of agreeing to make or making, funding or maintaining any
commitment hereunder, or under any other Related Document or under any Program
Document, including with respect to any Purchases, Capital Investment, LOC Draws
or Liquidity Loansany Program Support Agreement, or any reduction in any amount
receivable by such Affected Party hereunder or thereunder, including with
respect to any Purchases, Capital Investment, LOC Draws or Liquidity Loansany
Program Support Agreement (any such increase in cost or reduction in

 

9



--------------------------------------------------------------------------------

amounts receivable are hereinafter referred to as “Additional Costs”), then the
Seller shall, from time to time upon demand by the Administrative Agent or the
applicable Purchaser Agent, pay to the Administrative Agent or such Purchaser
Agent on behalf of such Affected Party additional amounts sufficient to
compensate such Affected Party for the Seller’s Shareamount of such Additional
Costs allocated to the Seller by the Administrative Agent or such Purchaser
Agent, as applicable, together with interest thereon from the date demanded
until payment in full thereof at the applicable Daily Yield Rate. Such Affected
Party agrees that, as promptly as practicable after it becomes aware of any
circumstance referred to above that would result in any such Additional Costs,
it shall, to the extent not inconsistent with its internal policies of general
application, use reasonable commercial efforts to minimize costs and expenses
incurred by it and payable to it by the Seller pursuant to this Section 2.09(b).

 

(c) Determinations by any Affected Party for purposes of this Section 2.09 of
the effect of any Regulatory Change on its costs of making, funding or
maintaining any commitments hereunder, or under any other Related Document or
under any Program Document or on amounts receivable by it hereunder or
thereunder or of the additional amounts required to compensate such Affected
Party in respect of any Additional Costs shall be set forth in a written notice
to the Seller in reasonable detail and shall be final, binding and conclusive on
the Seller (absent manifest error) for all purposes.

 

SECTION 2.10. Breakage Costs. The Seller shall pay to the
Administrativeapplicable Purchaser Agent for the account of the requesting
Purchaser, upon request of such Purchaser, such amount or amounts as shall
compensate such Purchaser for any loss, cost or expense incurred by such
Purchaser (as determined by such Purchaser) as a result of any reduction by the
Seller in such Purchaser’s Capital Investment (and accompanying loss of Daily
Yield thereon) other than on the maturity date of the Commercial Paper (or other
financing source) funding such Purchaser’s Capital Investment, which
compensation shall include an amount equal to any loss or expense incurred by
such Purchaser during the period from the date of such reduction to (but
excluding) the maturity date of such Commercial Paper (or other financing
source) if the rate of interest obtainable by such Purchaser upon the
redeployment of funds in an amount equal to such reduction is less than the
interest rate applicable to such Commercial Paper (or other financing source)
(any such loss, cost or expense referred to collectively herein as “Breakage
Costs”). The determination by such Purchaser of the amount of any such loss or
expense shall be set forth in a written notice to the Seller in reasonable
detail and shall be final, binding and conclusive on the Seller (absent manifest
error) for all purposes.

 

SECTION 2.11. Purchase Excess. On each Business Day during the Revolving Period
and after completion of the disbursements specified in Section 6.03, the
Administrative Agent shall notify the Seller and the Servicer of any Purchase
Excess on such day, and the Seller shall deposit the amount of such Purchase
Excess in the Collection Account by 11:00 a.m. (New York time) on the
immediately succeeding Business Day.

 

ARTICLE III

CONDITIONS PRECEDENT

 

SECTION 3.01. Conditions to Effectiveness of Agreement[Reserved]. Neither the
Conduit Purchaser nor the Committed Purchaser shall be obligated to purchase
Transferred Receivables hereunder on the occasion of the initial Purchase, nor
shall any Purchaser or the

 

10



--------------------------------------------------------------------------------

Administrative Agent be obligated to take, fulfill or perform any other action
hereunder, until the following conditions have been satisfied, in the sole
discretion of, or waived in writing by, each Purchaser and the Administrative
Agent:

 

(a) Purchase Agreement; Other Related Documents. This Agreement or counterparts
hereof shall have been duly executed by, and delivered to, the parties hereto
and the Purchasers and the Administrative Agent shall have received such other
documents, instruments, agreements and legal opinions as each Purchaser and the
Administrative Agent shall request in connection with the transactions
contemplated by this Agreement, including all those listed in the Schedule of
Documents, each in form and substance satisfactory to each Purchaser and the
Administrative Agent.

 

(b) Governmental Approvals. The Purchasers and the Administrative Agent shall
have received (i) satisfactory evidence that the Seller and the Servicer have
obtained all required consents and approvals of all Persons, including all
requisite Governmental Authorities, to the execution, delivery and performance
of this Agreement and the other Related Documents and the consummation of the
transactions contemplated hereby or thereby or (ii) an Officer’s Certificate
from each of the Seller and the Servicer in form and substance satisfactory to
each Purchaser and the Administrative Agent affirming that no such consents or
approvals are required.

 

(c) Compliance with Laws. The Seller and the Servicer shall be in compliance in
all material respects with all applicable foreign, federal, state and local laws
and regulations, including those specifically referenced in Section 5.01(a).

 

(d) Payment of Fees and Taxes. The Seller shall have paid all fees required to
be paid by it on the Closing Date, including all fees required hereunder and
under the Fee Letter, and shall have reimbursed each Purchaser for all fees,
costs and expenses of closing the transactions contemplated hereunder and under
the other Related Documents, including each Purchaser’s reasonable legal, rating
agency and audit expenses, and other negotiation and document preparation costs.
The Seller shall have paid all taxes, including without limitation any stamp
duty which may be imposed as a result of the transactions contemplated by this
Agreement and the Related Documents.

 

(e) Credit Facility Conditions. Each of those conditions precedent to the
closing of the transactions contemplated by the Credit Facility shall have been
satisfied or waived in writing as provided therein.

 

(f) Representations and Warranties. Each representation and warranty by the
Seller contained herein and in each other Related Document shall be true and
correct as of the Closing Date, except to the extent that such representation or
warranty expressly relates solely to an earlier date.

 

(g) No Termination Event. No Incipient Termination Event or Termination Event
hereunder or any “Event of Default” under (and as defined in) the Credit
Agreement (as in effect on the Closing Date) shall have occurred and be
continuing or would result after giving effect to any of the transactions
contemplated on the Closing Date.

 

11



--------------------------------------------------------------------------------

(h) Confirmation of Commercial Paper Ratings. The Administrative Agent shall
have received written confirmation from each Rating Agency that the then current
rating of the Commercial Paper shall not be withdrawn or downgraded after giving
effect to this Agreement and the transactions contemplated thereby.

 

(i) Material Adverse Effect. As of the Closing Date, there has been (i) since
November 30, 2001, no material adverse change (x) in the business, financial or
other condition or prospects of Synnex and its Subsidiaries, taken as a whole,
(y) in the Transferred Receivables, taken as a whole, or (z) in the financial
condition or prospects of the Seller, (ii) no litigation commenced which could
reasonably be expected to have a material adverse impact on Synnex and its
Subsidiaries, taken as a whole, or which would challenge the transactions
contemplated herein and in the Related Documents, and (iii) since November 30,
2001, no material increase in the liabilities (liquidated or contingent) of
Synnex and its Subsidiaries, taken as a whole, or material decrease in the
assets of Synnex and the Subsidiary Originators, taken as a whole.

 

SECTION 3.02. Conditions Precedent to All Purchases. NoNeither the Swing Line
Purchaser nor any Committed Purchaser shall be obligated to purchase Transferred
Receivables hereunder on any Purchase Date if, as of the date thereof:

 

(a) any representation or warranty of the Seller or the Servicer contained
herein or in any of the other Related Documents shall be untrue or incorrect as
of such date, either before or after giving effect to the Purchase of
Transferred Receivables on such date and to the application of the proceeds
therefrom, except to the extent that such representation or warranty expressly
relates to an earlier date and except for changes therein expressly permitted by
this Agreement;

 

(b) any event shall have occurred, or would result from the Purchase of
Transferred Receivables on such Purchase Date or from the application of the
proceeds therefrom, that constitutes an Incipient Termination Event, a
Termination Event, an Incipient Servicer Termination Event or an Event of
Servicer Termination;

 

(c) the Seller shall not be in compliance with any of its covenants or other
agreements set forth herein or in any Related Document;

 

(d) the Facility Termination Date shall have occurred;

 

(e) either before or after giving effect to such Purchase and to the application
of the proceeds therefrom, a Purchase Excess would exist;

 

(f) any Originator, the Seller or the Servicer shall fail to have taken such
other action, including delivery of information, approvals, consents, opinions,
documents and instruments to the PurchasersPurchaser Agents and the
Administrative Agent, as (i) any Purchaser Agent or the Administrative Agent may
reasonably request or a(ii) any Rating Agency may request; or

 

(g) the Administrative Agent or any Purchaser Agent shall have determined that
any event or condition has occurred that has had, or could reasonably be
expected to have or result in, a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

The delivery by the Seller of a Purchase Request and the acceptance by the
Seller of the purchase price for any Transferred Receivables on any Purchase
Date shall be deemed to constitute, as of any such Purchase Date, a
representation and warranty by the Seller that the conditions in this Section
3.02 have been satisfied.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Seller. To induce the
Purchasers to purchase the Transferred Receivables and the Administrative Agent
and Purchaser Agents to take any action hereunder, the Seller makes the
following representations and warranties to the Purchaserseach Purchaser, each
Purchaser Agent and the Administrative Agent, each and all of which shall
survive the execution and delivery of this Agreement.

 

(a) Corporate Existence; Compliance with Law. The Seller (i) is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation; (ii) is duly qualified to conduct business and is
in good standing in each other jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification; (iii) has
the requisite corporate power and authority and the legal right to own, pledge,
mortgage or otherwise encumber and operate its properties, to lease the property
it operates under lease, and to conduct its business as now, heretofore and
proposed to be conducted; (iv) has all licenses, permits, consents or approvals
from or by, and has made all filings with, and has given all notices to, all
Governmental Authorities having jurisdiction, to the extent required for such
ownership, operation and conduct, except where such failure to obtain all
licenses, permits, consents or approvals or to make all filings, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect; (v) is in compliance with its charter and bylaws; and (vi) subject to
specific representations set forth herein regarding ERISA, tax and other laws,
is in compliance with all applicable provisions of law, except where the failure
to comply, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

(b) Executive Offices; Collateral Locations; Corporate or Other Names; FEIN. As
of the ClosingAmendment Effective Date, the current location of the Seller’s
chief executive office, principal place of business, other offices, the
warehouses and premises within which any Seller Collateral is stored or located,
and the locations of its records concerning the Seller Collateral (including
originals of the Seller Assigned Agreements) are set forth in Schedule 4.01(b)
and none of such locations has changed within the past 12 months (or such
shorter time as the Seller has been in existence). During the prior five years
(or such shorter time as the Seller has been in existence), except as set forth
in Schedule 4.01(b), the Seller has not been known as or used any corporate,
fictitious or trade name. In addition, Schedule 4.01(b) lists the organizational
identification number issued by the Seller’s state of organization or states
that no such number has been issued and lists the federal employer
identification number of the Seller.

 

(c) Corporate Power, Authorization, Enforceable Obligations. The execution,
delivery and performance by the Seller of this Agreement and the other Related
Documents to which it is a party, the creation and perfection of all Liens and
ownership interests provided for therein and, solely with respect to clause
(vii) below, the exercise by each of the Seller, the Purchasers, the Purchaser
Agents or the Administrative Agent of any of its rights and remedies

 

13



--------------------------------------------------------------------------------

under any Related Document to which it is a party: (i) are within suchthe
PersonSeller’s corporate power; (ii) have been duly authorized by all necessary
or proper corporate and shareholder action; (iii) do not contravene any
provision of suchthe PersonSeller’s charter or bylaws; (iv) do not violate any
law or regulation, or any order or decree of any court or Governmental
Authority; (v) do not conflict with or result in the breach or termination of,
constitute a default under or accelerate or permit the acceleration of any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which suchthe PersonSeller or any Originator is
a party or by which suchthe PersonSeller or any Originator or any of the
property of suchthe PersonSeller or any Originator is bound; (vi) do not result
in the creation or imposition of any Adverse Claim upon any of the property of
suchthe PersonSeller or any Originator; and (vii) do not require the consent or
approval of any Governmental Authority or any other Person, except those
referred to in Section 3.01(b), all of which will have been duly obtained, made
or complied with prior to the ClosingAmendment Effective Date. On or prior to
the ClosingAmendment Effective Date, each of the Related Documents to which the
Seller is a party shall have been duly executed and delivered by the Seller and
each such Related Document shall then constitute a legal, valid and binding
obligation of the Seller enforceable against it in accordance with its terms
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect affecting the enforcement of creditors, rights in general and the rights
of creditors of national banking associations, and (ii) as such enforceability
may be limited by general principles of equity (whether considered in a suit at
law or in equity).

 

(d) No Litigation. No Litigation is now pending or, to the knowledge of the
Seller, threatened against the Seller that (i) challenges the Seller’s right or
power to enter into or perform any of its obligations under the Related
Documents to which it is a party, or the validity or enforceability of any
Related Document or any action taken thereunder, (ii) seeks to prevent the
transfer, sale, pledge or contribution of any Receivable or the consummation of
any of the transactions contemplated under this Agreement or the other Related
Documents, or (iii) has a reasonable risk of being determined adversely to the
Seller and that, if so determined, could have a Material Adverse Effect. Except
as set forth on Schedule 4.01(d), as of the ClosingAmendment Effective Date
there is no Litigation pending or threatened that seeks damages in excess of
$2,500 or injunctive relief against, or alleges criminal misconduct by, the
Seller.

 

(e) Solvency. Both before and after giving effect to (i) the transactions
contemplated by this Agreement and the other Related Documents and (ii) the
payment and accrual of all transaction costs in connection with the foregoing,
the Seller is and will be Solvent.

 

(f) Material Adverse Effect. Since the date of the Seller’s organization, (i)
the Seller has not incurred any obligations, contingent or non-contingent
liabilities, liabilities for charges, long-term leases or unusual forward or
long-term commitments that, alone or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, (ii) no contract, lease or other
agreement or instrument has been entered into by the Seller or has become
binding upon the Seller’s assets and no law or regulation applicable to the
Seller has been adopted that has had or could reasonably be expected to have a
Material Adverse Effect and (iii) the Seller is not in default and no third
party is in default under any material contract, lease or other agreement or
instrument to which the Seller is a party that alone or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Since the date of the
Seller’s organization, no event has occurred that alone or together with other
events could reasonably be expected to have a Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

(g) Ownership of Property; Liens. No Transferred Receivable is subject to any
Adverse Claim, none of the other properties and assets of the Seller are subject
to any Adverse Claims other than Permitted Encumbrances, and there are no facts,
circumstances or conditions known to the Seller that may result in (i) with
respect to the Transferred Receivables, any Adverse Claims (including Adverse
Claims arising under Environmental Laws) and (ii) with respect to its other
properties and assets, any Adverse Claims (including Adverse Claims arising
under Environmental Laws) other than Permitted Encumbrances. The Seller has
received all assignments, bills of sale and other documents, and has duly
effected all recordings, filings and other actions necessary to establish,
protect and perfect the Seller’s right, title and interest in and to the
Transferred Receivables and its other properties and assets. The Seller has
rights in and the power to transfer its right, title and interest in the
Transferred Receivables. The Liens granted to the Administrative Agent (for the
benefit of the Purchasers) pursuant to Section 8.01 will at all times be fully
perfected first priority Liens in and to the Seller Collateral.

 

(h) Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
Except as set forth in Schedule 4.01(h), the Seller has no Subsidiaries, is not
engaged in any joint venture or partnership with any other Person, and is not an
Affiliate of any other Person. All of the issued and outstanding Stock of the
Seller is owned by Synnex in the amount set forth on Schedule 4.01(h). There are
no outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which the Seller may be required to issue, sell,
repurchase or redeem any of its Stock or other equity securities or any Stock or
other equity securities of its Subsidiaries. All outstanding Debt of the Seller
as of the ClosingAmendment Effective Date is described in Section 5.03(i).

 

(i) Taxes. All tax returns, reports and statements, including information
returns, required by any Governmental Authority to be filed by the Seller have
been filed with the appropriate Governmental Authority and all Charges have been
paid prior to the date on which any fine, penalty, interest or late charge may
be added thereto for nonpayment thereof (or any such fine, penalty, interest,
late charge or loss has been paid), excluding Charges or other amounts being
contested in accordance with Section 5.01(e). Proper and accurate amounts have
been withheld by the Seller from its respective employees for all periods in
full and complete compliance with all applicable federal, state, local and
foreign laws and such withholdings have been timely paid to the respective
Governmental Authorities. Schedule 4.01(i) sets forth as of the ClosingAmendment
Effective Date (i) those taxable years for which the Seller’s tax returns are
currently being audited by the IRS or any other applicable Governmental
Authority and (ii) any assessments or threatened assessments in connection with
any such audit or otherwise currently outstanding. Except as described on
Schedule 4.01(i), the Seller has not executed or filed with the IRS or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for assessment or collection of any Charges. The
Seller is not liable for any Charges: (A) under any agreement (including any tax
sharing agreements) or (B) to the best of the Seller’s knowledge, as a
transferee. As of the ClosingAmendment Effective Date, the Seller has not agreed
or been requested to make any adjustment under IRC Section 481(a), by reason of
a change in accounting method or otherwise, that would have a Material Adverse
Effect.

 

15



--------------------------------------------------------------------------------

(j) Full Disclosure. No information contained in this Agreement, any Investment
Base Certificate or any of the other Related Documents, or any written statement
furnished by or on behalf of the Seller to any Purchaser, any Purchaser Agent or
the Administrative Agent pursuant to the terms of this Agreement or any of the
other Related Documents contains any untrue statement of a material fact or
omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.

 

(k) ERISA. The Seller is in compliance with ERISA and has not incurred and does
not expect to incur any liabilities (except for premium payments arising in the
ordinary course of business) payable to the PBGC under ERISA.

 

(l) Brokers. No broker or finder acting on behalf of the Seller was employed or
utilized in connection with this Agreement or the other Related Documents or the
transactions contemplated hereby or thereby and the Seller has no obligation to
any Person in respect of any finder’s or brokerage fees in connection herewith
or therewith.

 

(m) Margin Regulations. The Seller is not engaged in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin security,” as
such terms are defined in Regulation U of the Federal Reserve Board as now and
from time to time hereafter in effect (such securities being referred to herein
as “Margin Stock”). The Seller owns no Margin Stock, and no portion of the
proceeds of the purchase price for Transferred Receivables sold hereunder will
be used, directly or indirectly, for the purpose of purchasing or carrying any
Margin Stock, for the purpose of reducing or retiring any Debt that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any portion of such proceeds to be considered a
“purpose credit” within the meaning of Regulations T, U or X of the Federal
Reserve Board. The Seller will not take or permit to be taken any action that
might cause any Related Document to violate any regulation of the Federal
Reserve Board.

 

(n) Nonapplicability of Bulk Sales Laws. No transaction contemplated by this
Agreement or any of the Related Documents requires compliance with any bulk
sales act or similar law.

 

(o) Securities Act and Investment Company Act Exemptions. Each purchase of
Transferred Receivables under this Agreement will constitute (i) a “current
transaction” within the meaning of Section 3(a)(3) of the Securities Act and
(ii) except with respect to Financing Receivables, a purchase or other
acquisition of notes, drafts, acceptances, open accounts receivable or other
obligations representing part or all of the sales price of merchandise,
insurance or services within the meaning of Section 3(c)(5) of the Investment
Company Act.

 

(p) Government Regulation. The Seller is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act.
The Purchase of the Transferred Receivables by the Purchasers hereunder, the
application of the proceeds thereof and the consummation of the transactions
contemplated by this Agreement and the other Related Documents will not violate
any provision of any such statute or any rule, regulation or order issued by the
Securities and Exchange Commission.

 

16



--------------------------------------------------------------------------------

(q) Nonconsolidation. The Seller is operated in such a manner that the separate
corporate existence of the Seller and each member of the Originator Group would
not be disregarded in the event of the bankruptcy or insolvency of any member of
the Originator Group and, without limiting the generality of the foregoing:

 

(i) the Seller is a limited purpose corporation whose activities are restricted
in its certificate or articles of incorporation to those activities expressly
permitted hereunder and under the other Related Documents and the Seller has not
engaged, and does not presently engage, in any activity other than those
activities expressly permitted hereunder and under the other Related Documents,
nor has the Seller entered into any agreement other than this Agreement, the
other Related Documents to which it is a party and, with the prior written
consent of the PurchasersPurchaser Agents and the Administrative Agent, any
other agreement necessary to carry out more effectively the provisions and
purposes hereof or thereof;

 

(ii) no member of the Originator Group or any individual at the time he or she
is acting as an officer of any such member is or has been involved in the
day-to-day management of the Seller;

 

(iii) other than the purchase and acceptance through capital contribution of
Transferred Receivables, the making of Subordinated Loans by Synnex pursuant to
the Subordinated Notes and the repayment of such Subordinated Loans by the
Seller, the payment of rent to Synnex, the payment of dividends and the return
of capital to Synnex, the payment of Servicing Fees to the Servicer under this
Agreement and the transactions contemplated under the Ancillary Services and
Lease Agreement, the Seller engages and has engaged in no intercorporate
transactions with any member of the Originator Group;

 

(iv) the Seller maintains corporate records and books of account separate from
that of each member of the Originator Group, holds regular corporate meetings
and otherwise observes corporate formalities and has a business office separate
from that of each member of the Originator Group;

 

(v) the financial statements and books and records of the Seller and the
Originators reflect the separate corporate existence of the Seller;

 

(vi) (A) the Seller maintains its assets separately from the assets of each
member of the Originator Group (including through the maintenance of separate
bank accounts and except for any Records to the extent necessary to assist the
Servicer in connection with the servicing of the Transferred Receivables), (B)
the Seller’s funds (including all money, checks and other cash proceeds) and
assets, and records relating thereto, have not been and are not commingled with
those of any member of the Originator Group and (C) the separate creditors of
the Seller will be entitled to be satisfied out of the Seller’s assets prior to
any value in the Seller becoming available to the Seller’s Stockholders;

 

(vii) except as otherwise expressly permitted hereunder, under the other Related
Documents and under the Seller’s organizational documents, no member of the
Originator Group (A) pays the Seller’s expenses, (B) guarantees the Seller’s
obligations, or (C) advances funds to the Seller for the payment of expenses or
otherwise;

 

17



--------------------------------------------------------------------------------

(viii) all business correspondence and other communications of the Seller are
conducted in the Seller’s own name, on its own stationery and through a
separately-listed telephone number;

 

(ix) the Seller does not act as agent for any member of the Originator Group,
but instead presents itself to the public as a corporation separate from each
such member and independently engaged in the business of purchasing and
financing Receivables;

 

(x) the Seller maintains at least two independent directors each of whom (A) is
not a Stockholder, director, officer, employee or associate, or any relative of
the foregoing, of any member of the Originator Group (other than the Seller),
all as provided in its certificate or articles of incorporation, and (B) is
otherwise acceptable to the PurchasersPurchaser Agents and the Administrative
Agent; and

 

(xi) the bylaws or the certificate or articles of incorporation of the Seller
require (A) the affirmative vote of each independent director before a voluntary
petition under Section 301 of the Bankruptcy Code may be filed by the Seller,
and (B) the Seller to maintain (1) correct and complete books and records of
account and (2) minutes of the meetings and other proceedings of its
Stockholders and board of directors.

 

(r) Deposit and Disbursement Accounts. Schedule 4.01(r) lists all banks and
other financial institutions at which the Seller maintains deposit or other bank
accounts as of the ClosingAmendment Effective Date, including any Lockbox
Accounts, and such schedule correctly identifies the name, address and telephone
number of each depository, the name in which the account is held, a description
of the purpose of the account, and the complete account number therefor.

 

(s) Transferred Receivables.

 

(i) Transfers(i) Transfers(i) Transfers. Each Transferred Receivable was
purchased by or contributed to the Seller on the relevant Transfer Date pursuant
to the applicable Transfer Agreement.

 

(ii) Eligibility(ii) Eligibility(ii) Eligibility. Each Transferred Receivable
designated as an Eligible Receivable in each Investment Base Certificate
constitutes an Eligible Receivable as of the date of such Investment Base
Certificate.

 

(iii) No Material Adverse Effect(iii) No Material Adverse Effect(iii) No
Material Adverse Effect. At the time of delivery of each Investment Base
Certificate hereunder, the Seller has no knowledge of any fact (including any
defaults by the Obligor thereunder on any other Receivable) that would cause it
or should have caused it to expect that any payments on any Transferred
Receivable designated as an Eligible Receivable in such Investment Base
Certificate will not be paid in full when due or to expect any other Material
Adverse Effect to occur at any time.

 

18



--------------------------------------------------------------------------------

(iv) Nonavoidability of Transfers(iv) Nonavoidability of Transfers(iv)
Nonavoidability of Transfers. The Seller shall (A) have received each
Contributed Receivable as a contribution to the capital of the Seller by Synnex
and (B) (1) have purchased each Sold Receivable from the applicable Originator
for cash consideration or with the proceeds of a Subordinated Loan and (2) have
accepted assignment of any Eligible Receivables transferred pursuant to clause
(b) of Section 4.04 of the applicable Transfer Agreement, in each case in an
amount that constitutes fair consideration and reasonably equivalent value
therefor. Each Sale of a Sold Receivable effected pursuant to the terms of a
Transfer Agreement shall not have been made for or on account of an antecedent
debt owed by the applicable Originator to the Seller and no such Sale is or may
be avoidable or subject to avoidance under any bankruptcy laws, rules or
regulations.

 

(t) Representations and Warranties in Other Related Documents. Each of the
representations and warranties of the Seller contained in the Related Documents
(other than this Agreement) is true and correct in all respects and the Seller
hereby makes each such representation and warranty to, and for the benefit of,
the Purchasers, the Purchaser Agents and the Administrative Agent as if the same
were set forth in full herein.

 

SECTION 4.02. Representations and Warranties of the Servicer. To induce the
Purchasers to purchase the Transferred Receivables and the Administrative Agent
and the Purchaser Agents to take any action required to be performed by it
hereunder, the Servicer represents and warrants to the Purchasers, the Purchaser
Agents and the Administrative Agent, which representation and warranty shall
survive the execution and delivery of this Agreement, that each of the
representations and warranties of the Servicer (whether made by the Servicer in
its capacity as an Originator or as the Servicer) contained in any Related
Document is true and correct and, if made by the Servicer in its capacity as an
Originator, applies with equal force to the Servicer in its capacity as the
Servicer, and the Servicer hereby makes each such representation and warranty
to, and for the benefit of, the Purchasers, the Purchaser Agents and the
Administrative Agent as if the same were set forth in full herein.

 

ARTICLE V

GENERAL COVENANTS OF THE SELLER

 

SECTION 5.01. Affirmative Covenants of the Seller. The Seller covenants and
agrees that from and after the ClosingAmendment Effective Date and until the
Termination Date:

 

(a) Compliance with Agreements and Applicable Laws. The Seller shall perform
each of its obligations under this Agreement and the other Related Documents and
comply with all federal, state and local laws and regulations applicable to it
and the Transferred Receivables, including those relating to truth in lending,
retail installment sales, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices, privacy, licensing,
taxation, ERISA and labor matters and Environmental Laws and Environmental
Permits, except to the extent that the failure to so comply, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. The Seller shall continue to pay all fees required to be paid by it
under theeach Fee Letter, all governmental fees and all taxes, including without
limitation any stamp duty which may be imposed as a result of the transactions
contemplated by this Agreement and the Related Documents. The Seller shall
comply in all respects with the Credit and Collection Policies with respect to
each Transferred Receivable and with the Contract therefor.

 

19



--------------------------------------------------------------------------------

(b) Maintenance of Existence and Conduct of Business. The Seller shall: (i) do
or cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence and its rights and franchises; (ii) continue to
conduct its business substantially as now conducted or as otherwise permitted
hereunder and in accordance with (1) the terms of its certificate of
incorporation and bylaws, (2) Sections 4.01(q) and (r) and (3) the assumptions
set forth in each legal opinion of Baker & McKenzie or other counsel to the
Seller from time to time delivered pursuant to Section 3.02(d) of a Transfer
Agreement with respect to issues of substantive consolidation and true sale and
absolute transfer; (iii) at all times maintain, preserve and protect all of its
assets and properties used or useful in the conduct of its business, including
all licenses, permits, charters and registrations, and keep the same in good
repair, working order and condition in all material respects (taking into
consideration ordinary wear and tear) and from time to time make, or cause to be
made, all necessary or appropriate repairs, replacements and improvements
thereto consistent with industry practices; and (iv) transact business only in
such corporate and trade names as are set forth in Schedule 5.01(b). The Seller
shall keep adequate books and records with respect to its business activities in
which proper entries, reflecting all financial transactions, are made in
accordance with GAAP and on a basis consistent with the financial statements
delivered pursuant to Section 5.02(a).

 

(c) Deposit of Collections. The Seller shall deposit or cause to be deposited
promptly into a Lockbox Account, and in any event no later than the first
Business Day after receipt thereof, all Collections it may receive with respect
to any Transferred Receivable.

 

(d) Use of Proceeds. The Seller shall utilize the proceeds of the Purchases made
hereunder solely for (i) the purchase of Receivables from an Originator pursuant
to the applicable Transfer Agreement, (ii) the payment of dividends and return
of capital to Synnex, (iii) the repayment of Subordinated Loans, (iv) the
payment of rent to Synnex, and (v) the payment of administrative fees or
Servicing Fees or expenses to the Servicer or routine administrative or
operating expenses, in each case only as expressly permitted by and in
accordance with the terms of this Agreement and the other Related Documents.

 

(e) Payment, Performance and Discharge of Obligations.

 

(i) Subject to Section 5.01(e)(ii), the Seller shall pay, perform and discharge
or cause to be paid, performed and discharged promptly all charges payable by
it, including (A) charges imposed upon it, its income and profits, or any of its
property (real, personal or mixed) and all charges with respect to taxes, social
security and unemployment withholding with respect to its employees, and (B)
lawful claims for labor, materials, supplies and services or otherwise before
any such amounts shall become past due.

 

(ii) The Seller may in good faith contest, by appropriate proceedings, the
validity or amount of any charges or claims described in Section 5.01(e)(i);
provided, that (A) adequate reserves with respect to such contest are maintained
on the books of the Seller, in accordance with GAAP, (B) such contest is
maintained and prosecuted continuously and with diligence, (C) none of the
Seller Collateral becomes subject to

 

20



--------------------------------------------------------------------------------

forfeiture or loss as a result of such contest, (D) no Lien shall be imposed to
secure payment of such charges or claims other than inchoate tax liens and (E)
none of the Purchasersany Purchaser, any Purchaser Agent or the Administrative
Agent has advised the Seller in writing that such Affected Party reasonably
believes that failure to pay or to discharge such claims or charges could have
or result in a Material Adverse Effect.

 

(f) ERISA. The Seller shall give the Administrative Agent and each Purchaser
Agent prompt written notice of any event that could result in the imposition of
a Lien under Section 412 of the IRC or Section 302 or 4068 of ERISA.

 

SECTION 5.02. Reporting Requirements of the Seller.

 

(a) The Seller hereby agrees that, from and after the ClosingAmendment Effective
Date and until the Termination Date, it shall deliver or cause to be delivered
to the PurchasersPurchaser Agents and the Administrative Agent and, in the case
of paragraph (g) therein only, to the Rating Agencies, the financial statements,
notices and other information at the times, to the Persons and in the manner set
forth in Annex 5.02(a).

 

(b) The Seller hereby agrees that, from and after the ClosingAmendment Effective
Date and until the Termination Date, it shall deliver or cause to be delivered
to the PurchasersPurchaser Agents and the Administrative Agent the Investment
Reports (including Investment Base Certificates) at the times, to the Persons
and in the manner set forth in Annex 5.02(b).

 

SECTION 5.03. Negative Covenants of the Seller. The Seller covenants and agrees
that, without the prior written consent of the Purchasers and the Administrative
Agent, from and after the ClosingAmendment Effective Date until the Termination
Date:

 

(a) Sale of Stock and Assets. The Seller shall not sell, transfer, convey,
assign or otherwise dispose of, or assign any right to receive income in respect
of, any of its properties or other assets, including its capital Stock (whether
in a public or a private offering or otherwise), any Transferred Receivable or
Contract therefor or any of its rights with respect to any Lockbox or any
Lockbox Account, the Collection Account, the Retention Account or any other
deposit account in which any Collections of any Transferred Receivable are
deposited except as otherwise expressly permitted by this Agreement or any of
the other Related Documents.

 

(b) Liens. The Seller shall not create, incur, assume or permit to exist (i) any
Adverse Claim on or with respect to its Transferred Receivables or (ii) any
Adverse Claim on or with respect to its other properties or assets (whether now
owned or hereafter acquired) except for the Liens set forth in Schedule 5.03(b)
and other Permitted Encumbrances. In addition, the Seller shall not become a
party to any agreement, note, indenture or instrument or take any other action
that would prohibit the creation of a Lien on any of its properties or other
assets in favor of the Administrative Agent (for the benefit of the Purchasers)
as additional collateral for the Seller Secured Obligations, except as otherwise
expressly permitted by this Agreement or any of the other Related Documents.

 

(c) Modifications of Receivables or Contracts. The Seller shall not extend,
amend, forgive, discharge, compromise, waive, cancel or otherwise modify the
terms of any Transferred

 

21



--------------------------------------------------------------------------------

Receivable or amend, modify or waive any term or condition of any Contract
related thereto; provided, that the Seller may authorize the Servicer to take
such actions as are expressly permitted by the terms of any Related Document or
the Credit and Collection Policies.

 

(d) Changes in Instructions to Obligors. Except as provided in Section
6.01(a)(iii), the Seller shall not make any change in its instructions to
Obligors regarding the deposit of Collections with respect to the Transferred
Receivables.

 

(e) Capital Structure and Business. The Seller shall not (i) make any changes in
any of its business objectives, purposes or operations that could have or result
in a Material Adverse Effect, (ii) make any change in its capital structure as
described on Schedule 4.01(h), including the issuance of any shares of Stock,
warrants or other securities convertible into Stock or any revision of the terms
of its outstanding Stock, (iii) reincorporate or reorganize itself under the
laws of any jurisdiction other than the jurisdiction in which it is incorporated
or organized as of the date hereof without the prior written consent of the
Administrative Agent or (iv) amend its certificate or articles of incorporation
or bylaws. The Seller shall not engage in any business other than the businesses
currently engaged in by it.

 

(f) Mergers, Subsidiaries, Etc. The Seller shall not directly or indirectly, by
operation of law or otherwise, (i) form or acquire any Subsidiary, or (ii) merge
with, consolidate with, acquire all or substantially all of the assets or
capital Stock of, or otherwise combine with or acquire, any Person.

 

(g) Sale Characterization; Transfer Agreements. The Seller shall not make
statements or disclosures, prepare any financial statements or in any other
respect account for or treat the transactions contemplated by the Transfer
Agreements (including for accounting, tax and reporting purposes) in any manner
other than (i) with respect to each Sale of each Sold Receivable effected
pursuant to a Transfer Agreement, as a true sale and absolute assignment of the
title to and sole record and beneficial ownership interest of such Sold
Receivable by the applicable Originator to the Seller and (ii) with respect to
each contribution of Contributed Receivables thereunder, as an increase in the
stated capital of the Seller.

 

(h) Restricted Payments. Except for the Subordinated Loans, the Seller shall not
enter into any borrowing or lending transaction with any other Person. The
Seller shall not at any time (i) advance credit to any Person or (ii) declare
any dividends, repurchase any Stock, return any capital, make any other payment
or distribution of cash or other property or assets in respect of the Seller’s
Stock or make a repayment with respect to the Subordinated Loans if, after
giving effect to any such advance or distribution, a Purchase Excess would exist
or a Termination Event would otherwise result therefrom.

 

(i) Indebtedness. The Seller shall not create, incur, assume or permit to exist
any Debt of the Seller, except (i) Debt of the Seller to any Affected Party,
Purchaser Indemnified Person, the Servicer or any other Person expressly
permitted by this Agreement or any other Related Document, (ii) deferred taxes,
(iii) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law, and (iv) indorser liability in connection with the indorsement of
negotiable instruments for deposit or collection in the ordinary course of
business.

 

22



--------------------------------------------------------------------------------

(j) Prohibited Transactions. The Seller shall not enter into, or be a party to,
any transaction with any Person except as expressly permitted hereunder or under
any other Related Document.

 

(k) Investments. Except as otherwise expressly permitted hereunder or under the
other Related Documents, the Seller shall not make any investment in, or make or
accrue loans or advances of money to, any Person, including any Stockholder,
director, officer or employee of the Seller or any Subsidiary of any Originator,
through the direct or indirect lending of money, holding of securities or
otherwise, except with respect to Transferred Receivables and Permitted
Investments.

 

(l) Commingling. The Seller shall not deposit or permit the deposit of any funds
that do not constitute Collections of Transferred Receivables into any Lockbox
Account.

 

(m) ERISA. The Seller shall not, and shall not cause or permit any of its ERISA
Affiliates to, cause or permit to occur an event that could result in the
imposition of a Lien under Section 412 of the IRC or Section 302 or 4068 of
ERISA.

 

ARTICLE VI

COLLECTIONS AND DISBURSEMENTS

 

SECTION 6.01. Establishment of Deposit Accounts.

 

(a) The Lockbox Accounts.

 

(i) The Seller has established with each Lockbox Bank one or more Lockbox
Accounts. The Seller agrees that the Administrative Agent shall have exclusive
dominion and control of each Lockbox Account and all monies, instruments and
other property from time to time on deposit therein. The Seller shall not make
or cause to be made, or have any ability to make or cause to be made, any
withdrawals from any Lockbox Account except as provided in Section 6.01(b)(ii).

 

(ii) The Seller and the Servicer have instructed all existing Obligors of
Transferred Receivables, and shall instruct all future Obligors of Transferred
Receivables, to make payments in respect thereof only (A) by check or money
order mailed to one or more lockboxes or post office boxes under the control of
the Administrative Agent (each a “Lockbox” and collectively the “Lockboxes”) or
(B) by wire transfer or moneygram directly to a Lockbox Account. Schedule
4.01(r) lists all Lockboxes and all Lockbox Banks at which the Seller maintains
Lockbox Accounts as of the ClosingAmendment Effective Date, and such schedule
correctly identifies (1) with respect to each such Lockbox Bank, the name,
address and telephone number thereof, (2) with respect to each Lockbox Account,
the name in which such account is held and the complete account number therefor,
and (3) with respect to each Lockbox, the lockbox number and address thereof.
The Seller and the Servicer shall endorse, to the extent necessary, all checks
or other instruments received in any Lockbox so that the same can be deposited
in the Lockbox Account, in the form so received (with all necessary
endorsements), on the first Business Day after the date of receipt thereof. In
addition, each of the Seller and the Servicer shall deposit or cause to be
deposited into a Lockbox

 

23



--------------------------------------------------------------------------------

Account all cash, checks, money orders or other proceeds of Transferred
Receivables or Seller Collateral received by it other than in a Lockbox or a
Lockbox Account, in the form so received (with all necessary endorsements), not
later than the close of business on the first Business Day following the date of
receipt thereof, and until so deposited all such items or other proceeds shall
be held in trust for the benefit of the Administrative Agent. Neither the Seller
nor the Servicer shall make any deposits into a Lockbox or any Lockbox Account
except in accordance with the terms of this Agreement or any other Related
Document.

 

(iii) If, for any reason, a Lockbox Agreement terminates or any Lockbox Bank
fails to comply with its obligations under the Lockbox Agreement to which it is
a party, then the Seller shall promptly notify all Obligors of Transferred
Receivables who had previously been instructed to make wire payments to a
Lockbox Account maintained at any such Lockbox Bank to make all future payments
to a new Lockbox Account in accordance with this Section 6.01(a)(iii). The
Seller shall not close any such Lockbox Account unless it shall have (A)
received the prior written consent of the Administrative Agent, (B) established
a new account with the same Lockbox Bank or with a new depositary institution
satisfactory to the Administrative Agent, (C) entered into an agreement covering
such new account with such Lockbox Bank or with such new depositary institution
substantially in the form of such Lockbox Agreement or that is satisfactory in
all respects to the Administrative Agent (whereupon, for all purposes of this
Agreement and the other Related Documents, such new account shall become a
Lockbox Account, such new agreement shall become a Lockbox Agreement and any new
depositary institution shall become a Lockbox Bank), and (D) taken all such
action as the Administrative Agent shall require to grant and perfect a first
priority Lien in such new Lockbox Account to the Administrative Agent under
Section 8.01 of this Agreement. Except as permitted by this Section 6.01(a),
neither the Seller nor the Servicer shall open any new Lockbox or Lockbox
Account without the prior written consent of the Administrative Agent.

 

(b) Collection Account.

 

(i) The Purchasers have established and shall maintain the Collection Account
with the Depositary. The Seller and, the Purchasers and the Purchaser Agents
agree that the Administrative Agent shall have exclusive dominion and control of
the Collection Account and all monies, instruments and other property from time
to time on deposit therein.

 

(ii) Pursuant to Section 6.02, the Seller shall instruct each Lockbox Bank to
transfer, and the Seller hereby grants the Administrative Agent the authority to
instruct each such Lockbox Bank to transfer, on each Business Day in same day
funds, all available funds in each Lockbox Account to the Collection Account.
The Purchasers, the Purchaser Agents and the Administrative Agent may deposit
into the Collection Account from time to time all monies, instruments and other
property received by any of them as proceeds of the Transferred Receivables. On
each Business Day prior to the Facility Termination Date the Administrative
Agent shall instruct and cause the Depositary (which instruction may be in
writing or by telephone confirmed promptly thereafter in writing) to release
funds on deposit in the Collection Account in the order of priority set

 

24



--------------------------------------------------------------------------------

forth in Section 6.03. On each Business Day from and after the Facility
Termination Date the Administrative Agent shall apply all amounts when received
in the Collection Account in the order of priority set forth in Section 6.05.

 

(iii) If, for any reason, the Depositary wishes to resign as depositary of the
Collection Account or fails to carry out the instructions of the Administrative
Agent, then the Administrative Agent shall promptly notify the Purchasers.
Neither the Purchasers nor thePurchaser Agents. The Administrative Agent shall
not close the Collection Account unless the Purchasers and the Administrative
Agent havehas (A) established a new deposit account with the Depositary or a new
depositary institution, (B) entered into an agreement covering such new account
with such new depositary institution satisfactory in all respects to the
Administrative Agent (whereupon such new account shall become the Collection
Account for all purposes of this Agreement and the other Related Documents), and
(C) taken all such action as the Administrative Agent shall require to grant and
perfect a first priority Lien in such new Collection Account to the
Administrative Agent on behalf of the Purchasers and to the Collateral Agent on
behalf of the Conduit Purchaser under the Collateral Agent Agreement.

 

(c) Retention Account. The Administrative Agent has established and shall
maintain the Retention Account with the Depositary. The Seller and, the
Purchasers and the Purchaser Agents agree that the Administrative Agent shall
have exclusive dominion and control of the Retention Account and all monies,
instruments and other property from time to time on deposit therein.

 

(d) Collateral Account. The Administrative Agent has established and shall
maintain the Collateral Account with the Depositary. The Seller and the
Purchasers agree that the Administrative Agent shall have exclusive dominion and
control of the Collateral Account and all monies, instruments and other property
from time to time on deposit therein.

 

SECTION 6.02. Funding of Collection Account.

 

(a) As soon as practicable, and in any event no later than 10:00 a.m. (New York
time) on each Business Day:

 

(i) the Administrative Agent shall transfer or cause to be transferred all
Collections deposited in any Lockbox Account prior to such Business Day to the
Collection Account;

 

(ii) the Swing Line Purchaser, each Applicable Purchaser or the Administrative
Agent shall deposit in the Collection Account the amount, if any, required
pursuant to Section 2.04(b)(i) or (ii);

 

(iii) the Applicable Purchaser or the Administrative Agent shall deposit in the
Collection Account any Seller LOC Draws made on such Business Day;

 

(iii) (iv) if, on the immediately preceding Business Day, the Administrative
Agent or any Purchaser Agent shall have notified the Seller of any Purchase
Excess, then the Seller shall deposit cash in the amount of such Purchase Excess
in the Collection Account;

 

25



--------------------------------------------------------------------------------

(iv) (v) if on such Business Day the Seller is required to make other payments
under this Agreement not previously retained out of Collections (including
Additional Amounts and Indemnified Amounts not previously paid), then the Seller
shall deposit an amount equal to such payments in the Collection Account;

 

(v) (vi) if, on the immediately preceding Business Day, an Originator made a
capital contribution or repurchased a Transferred Receivable pursuant to Section
4.04 of the applicable Transfer Agreement, or made a payment as a result of any
Dilution Factors pursuant to Section 4.02(o) of such Transfer Agreement, then
the Seller shall deposit cash in the amount so received from such Originator for
such contribution, repurchase or payment in the Collection Account;

 

(vi) (vii) the Servicer shall deposit in the Collection Account the Outstanding
Balance of any Transferred Receivable it elects to pay pursuant to Section 7.04
and Section 8.06(d); and

 

(vii) (viii) the Seller shall deposit in the Collection Account the Outstanding
Balance of any Transferred Receivable the Seller elects to pay pursuant to
Section 8.06(d).

 

(b) If, on or before the second Business Day immediately preceding any
Settlement Date, the Administrative Agent shall have notified the Seller of any
Retention Account Deficiency pursuant to Section 6.04(b), then the Seller shall
deposit cash in the amount of such deficiency in the Collection Account no later
than 10:00 a.m. (New York time) on such Settlement Date.

 

(c) From and after the Facility Termination Date, the Administrative Agent shall
transfer all amounts on deposit in the Retention Account as of that date to the
Collection Account.

 

SECTION 6.03. Daily Disbursements From the Collection Account and Related
Sub-Accounts; Revolving Period. On each Business Day no later than 12:00 p.m.
(New York time) during the Revolving Period, and following the transfers made
pursuant to Section 6.02, the Administrative Agent shall disburse all amounts
then on deposit in the Collection Account and its related subaccounts in the
following priority:

 

(a) with respect to amounts on deposit in the CollectionRetention Account:

 

(i) to the Retention Account for the account of the Purchasers, thean amount
ofequal to any Retention Account Deficiency, first from amounts deposited
pursuant to Section 6.02(b) and second from Collections then on deposit in the
Collection Account; and

 

(ii) to the Deferred Purchase Price Sub-Account, the amount of all Deferred
Purchase Price Collections;

 

26



--------------------------------------------------------------------------------

(iii) to the Capital Investment Sub-Account, the balance of any amounts
remaining after making the foregoing disbursements;

 

(b) with respect to amounts on deposit in the Deferred Purchase Price
Sub-Account after making the transfers required by Section 6.03(a):

 

(ii) (i) to the Retention Account for the account of the Purchasers, an amount
equal to the sum of:

 

(A) Daily Yield;

 

(B) the Yield Shortfall as of the close of business on the immediately preceding
Business Day;

 

(C) the Servicing Fee; provided, however, that if Synnex, or any Affiliate of
Synnex, is the Servicer, then such amount will not be deposited in the Retention
Account on such day but the Seller shall pay the Servicing Fee in accordance
with the provisions of Section 7.05(b);

 

(D) the Servicing Fee Shortfall as of the close of business on the immediately
preceding Business Day; provided, however, that if Synnex, or any Affiliate of
Synnex, is the Servicer, then such amount will not be deposited in the Retention
Account on such day but the Seller shall pay the Servicing Fee in accordance
with the provisions of Section 7.05(b);

 

(E) the Unused Facility FeeFees for such day; and

 

(F) the Unused Facility Fee Shortfall as of the immediately preceding Business
Day; close of business on the immediately preceding Business Day; and

 

(ii) to the Capital Investment Sub-Account, an amount equal

 

(G) any Additional Amounts or Indemnified Amounts as to which any Indemnified
Person has made a demand on the Seller and which remain unpaid;

 

(b) to the Dilution Funded Amount;

 

(iii) if the Deferred Purchase Price Adjustment is less than zero, then to the
Capital Investment Sub-Account an amount equal to the absolute value of the
Deferred Purchase Price Adjustment;

 

(iv) to the SFC Account, in partial payment of the Deferred Purchase Price, the
balance of any amounts remaining after making the foregoing disbursements; and

 

(c) with respect to amounts on deposit in the Capital Investment Sub-Account
after making the transfers required by Section 6.03(a):applicable Purchasers or
other Affected Parties:

 

(i) to the Retention Account foran amount equal to any Purchase Excess to be
applied in reduction of Aggregate Capital Investment, first, to the Swing Line
Purchaser to the account ofextent of its Capital Investment allocable to Swing
Line Purchases until such Capital Investment has been reduced to zero, and
second, to the Purchasers, an ratably based on the amount equal to the sum of
any Yield Shortfall, any Servicing Fee Shortfall and any Unused Facility Fee
Shortfall following the transfer made pursuant to Section 6.03(b)(i)of their
respective Capital Investments;

 

27



--------------------------------------------------------------------------------

(ii) to the Collateral Account for the account of the Purchasers (or, in the
case of Indemnified Amounts or Additional Amounts for the account of the
applicable Purchaser Indemnified Person or Affected Party, respectively), an
amount equal to the deposits made in the Collection Account pursuant to Section
6.02(a)(v) and not otherwiseiv), to be disbursed pursuantratably based on the
amounts owed to Section 6.03(a)(i) the applicable Purchasers or other Affected
Parties; and

 

(iii) to the Collateral Account for the account of the Purchasers, an amount
equal to any Purchase Excess;

 

(iv) if the Deferred Purchase Price Adjustment is greater than zero, then to the
Seller an amount equal to the Deferred Purchase Price Adjustment as partial
payment of the Deferred Purchase Price; and

 

(iii) (v) the balance of any amounts remaining after making the foregoing
disbursements, at the Seller’s option, (A) to the SFC Account as payment of the
Cash Purchase Price for Purchases made on such day or (B) if, pursuant to a
Repayment Notice, the Seller has requested to reduce thea reduction of the
Aggregate Capital Investment, then first, to the Swing Line Purchaser, the least
of (x) the Swing Line Purchaser’s Capital Investment attributable to Swing Line
Purchases, (y) the amount of such requested reduction of Aggregate Capital
Investment and (z) the balance remaining on deposit in the Purchasers, then to
the CollateralCollection Account for, in each case until such Capital Investment
has been reduced to zero, and second, to each Purchaser, ratably based on the
accountamount of the Purchasersits respective Capital Investment, the lesser of
(1A) such Purchaser’s pro rata share of the amount of such requested reduction
of Aggregate Capital Investment and (2B) such Purchaser’s pro rata share of the
balance. remaining on deposit in the Collection Account; and

 

(c) to the SFC Account as payment of all or a portion of the purchase price for
Purchases made on such day (first in respect of any Capital Purchases, and
second in respect of any Swing Line Purchases), the balance of any amounts
remaining in the Collection Account after making the foregoing disbursements.

 

 

SECTION 6.04. Disbursements From the Retention Account; Settlement Date
Procedures; Revolving Period.

 

(a) On each Settlement Date during the Revolving Period, the amounts on deposit
in the Retention Account shall be disbursed or retained by the Administrative
Agent in the following priority:

 

(i) to the Collateral Account for the account of theapplicable Purchasers (or,
if applicable, any Purchaser Indemnified Person or Affected Party), an amount
equal to:

 

(A) the accrued and unpaid DailyAccrued Monthly Yield as of the end of the
immediately preceding Settlement Period;

 

28



--------------------------------------------------------------------------------

(B) the accrued and unpaid Unused Facility Fee as of the end of the immediately
preceding Settlement Period;

 

(C) all Additional Amounts incurred and payable to any Affected Party as of the
end of the immediately preceding Settlement Period;

 

(D) all other amounts accrued and payable under this Agreement (including
Indemnified Amounts incurred and payable to any Purchaser Indemnified Person) as
of the end of the immediately preceding Settlement Period to the extent not
already transferred pursuant to Section 6.03(cb)(ii); and

 

(E) if a Purchase Excess exists on such date, an amount equal to such excess to
the extent not already transferred pursuant to Section 6.03(b)(i), to be applied
first, to the Swing Line Purchaser to the extent of its Capital Investment
allocable to Swing Line Purchases until such Capital Investment has been reduced
to zero, and second, to each Purchaser on a pro rata basis in reduction of such
Purchaser’s respective Capital Investment;

 

(ii) to the Servicerextent any funds have been deposited in the Retention
Account in accordance with Section 6.03(a)(ii)(C) and (D), to the Servicer or
the Successor Servicer, as applicable, on behalf of the Seller, an amount equal
to itsthe accrued and unpaid Servicing Fee or Successor Servicing Fees and
Expenses as of the end of the immediately preceding Settlement Period; provided,
however, that any such amount shall be paid net of any amounts paid, or that
should have been paid, as provided in Section 7.05(b);

 

(iii) retained in the Retention Account, an amount equal to the Accrued Monthly
Yield, Accrued Unused Facility Fee and Accrued Servicing Fee as of such date;
and

 

(iv) to the SFC Account, the balance of any funds remaining in the Collection
Account after retaining or disbursing the foregoing amounts (and the
Administrative Agent shall also transfer to the SFC Account on such date any and
all interest earned on, and paid by the Depository with respect to, any funds on
deposit in the Retention Account during the preceding Settlement Period).

 

(b) No later than the second Business Day immediately preceding each Settlement
Date, the Administrative Agent shall determine and notify the Seller of any
Retention Account Deficiency for the preceding Settlement Period, and the Seller
shall deposit cash in the amount of such Retention Account Deficiency to the
Collection Account pursuant to Section 6.02(b).

 

29



--------------------------------------------------------------------------------

SECTION 6.05. Liquidation Settlement Procedures. On each Business Day from and
after the Facility Termination Date until the Termination Date, the
Administrative Agent shall:, as soon as practicable, transfer all amounts then
on deposit in the Retention Account to the Collection Account and shall transfer
all amounts in the Collection Account (including amounts transferred from the
Retention Account pursuant to Section 6.02(c) and amounts which are not
allocable to the Purchaser Interests) in the following priority:

 

(a) as soon as practicable, transfer all amounts then on deposit in the
Retention Account to the Collection Account;

 

(b) transfer all amounts in the Collection Account (including amounts
transferred from the Retention Account pursuant to Section 6.02(c)) in the
following priority:

 

(i) to the Deferred Purchase Price Sub-Account, an amount equal to all Deferred
Purchase Price Collections; and

 

(ii) to the Capital Investment Sub-Account, the balance of any amounts remaining
after making the foregoing disbursement;

 

(c) transfer all amounts in the Deferred Purchase Price Sub-Account (after
making the transfers required by Section 6.05(b)), in the following priority:

 

(a) (i) if an Event of Servicer Termination has occurred and a Successor
Servicer has assumed the responsibilities and obligations of the Servicer in
accordance with Section 11.02, then to the Successor Servicer an amount equal to
its accrued and unpaid Successor Servicing Fees and Expenses;

 

(b) (ii) if on such Business Day Capital Investment is being maintained through
the issuance of Commercial Paper (to the extent such Capital Investment exceeds
Liquidity Loans then outstanding), to the Collateral Account for the account of
the Purchaserseach Purchaser, ratably, an amount equal to accrued and unpaid
Daily Yield owed to such Purchaser through and including the date of maturity
(if any) of the Commercial Paper (or other funding source) maintaining sucheach
Purchaser’s respective Capital Investment;

 

(iii) [reserved]

 

(iv) if Liquidity Loans are then outstanding,

 

(c) to the Liquidity Agent on behalf of the Liquidity Lenders, the Swing Line
Purchaser, an amount equal to accrued and the unpaid interest on the Liquidity
Loans;

 

(v) to the Capital Investment Sub-Account:

 

(A) an amount equal to the Dilution Funded Amount; and

 

(B) if Liquidity Loans are then outstanding or if Capital Investment is being
maintained through the issuance of Commercial Paper, the balance of any amounts
remaining after making the disbursements set forth in Sections
6.05(c)(i)-(v)(A);

 

30



--------------------------------------------------------------------------------

(vi) to the Letter of Credit Agent, if there are any outstanding Seller LOC
Draws, an amount equal to accrued and unpaid interest on such outstanding Seller
LOC Draws;

 

(vii) to the Collateral Account, an amount equal to (A) accrued and unpaid Daily
Yield minus (B) the aggregate amounts paid pursuant to Sections 6.05(c)(ii),
(iii), (iv) and (vi);

 

(viii) to the Administrative Agent, an amount equal to accrued and unpaid Unused
Facility Fees;

 

(ix) if an Event of Servicer Termination shall not have occurred, to the
Servicer in an amount equal to its accrued and unpaid Servicing Fee; and

 

(x) upon payment in full of all amounts set forth in Sections 6.05(d)(i) through
(d)(vi) below, the balance of any amounts remaining to the SFC Account as
partial payment of the Deferred Purchase Price; and of its Capital Investment
attributable to Swing Line Purchases;

 

(d) transfer all amounts in the to each Purchaser, an amount equal to the unpaid
amount of its Capital Investment Sub-Account, in the following priority:;

 

(i) to the Collateral Account for the account of the Purchasers, an amount equal
to:

 

(A) if on such Business Day Capital Investment is being maintained through the
issuance of Commercial Paper (to the extent such Capital Investment exceeds
Liquidity Loans then outstanding), accrued and unpaid Daily Yield through and
including such date to the extent not paid under Sections 6.05(c)(ii) and
6.05(c)(vii); and

 

(B) if on such Business Day Capital Investment is being maintained through the
issuance of Commercial Paper (to the extent such Capital Investment exceeds
Liquidity Loans then outstanding), the principal of all Capital Investment in
excess of such Liquidity Loans;

 

(ii) [reserved]

 

(iii) if Liquidity Loans are then outstanding, to the Liquidity Agent on behalf
of the Liquidity Lenders, an amount equal to:

 

(A) accrued and unpaid interest on the Liquidity Loans to the extent not paid
under Section 6.05(c)(iv);

 

31



--------------------------------------------------------------------------------

(B) the principal of outstanding Liquidity Loans; and

 

(C) any other unpaid amounts (other than Additional Amounts and Indemnified
Amounts), including any fees, owing to the Liquidity Agent or Liquidity Lenders
in connection with the Liquidity Loans;

 

(iv) to the Collateral Account for the account of the Purchasers, an amount
equal to:

 

(e) (A) allto each Purchaser Agent, an amount equal to accrued and unpaid Unused
Facility Fees owed to such Purchaser Agent;

 

(f) (B) pro rata all Additional Amounts incurred and payable to any Affected
Party; and Indemnified Amounts incurred and payable to any Indemnified Person;

 

(C) all Indemnified Amounts incurred and payable to any Purchaser Indemnified
Person;

 

(v) to the Letter of Credit Agent, if there are any outstanding Seller LOC
Draws, an amount equal to:

 

(A) accrued and unpaid interest on such outstanding Seller LOC Draws to the
extent not paid pursuant to Section 6.05(c)(vi);

 

(B) the principal of such outstanding Seller LOC Draws; and

 

(C) any other amounts, including fees, owing to the Letter of Credit Agent in
connection with such outstanding Seller LOC Draws;

 

(vi) to the Collateral Account, an amount equal to (A) accrued and unpaid Daily
Yield, minus (B) the aggregate amounts paid pursuant to Sections 6.05(c)(ii),
6.05(c)(iii), 6.05(c)(iv), 6.05(c)(vi), 6.05(c)(vii), 6.05(d)(i)(A),
6.05(d)(ii)(A), 6.05(d)(iii)(A) and 6.05(d)(v)(A);

 

(g) (vii) Ifif an Event of Servicer Termination shall not have occurred, to the
Servicer in an amount equal to itsthe accrued and unpaid Servicing Fee; and

 

(h) (viii) to the SFC Account, the balance of any funds remaining in the
Collection Account after payment in full of all other amounts set forth in
Sections 6.05(d)(i)-(d)(vii).this Section 6.05.

 

SECTION 6.06. Investment of Funds in Accounts. To the extent uninvested amounts
are on deposit in the Collateral Account or the Retention Account on any given
day during the Revolving Period, the Administrative Agent shall invest all such
amounts in Permitted Investments selected by the Administrative Agent that
mature no later than (a) the immediately succeeding Business Day, in the case of
the Collateral Account, and (b) the immediately succeeding Settlement Date, in
the case of the Retention Account. From and after the Facility Termination Date,
any investment of such amounts shall be solely at the discretion of the
Administrative Agent, subject to the restrictions described above.

 

32



--------------------------------------------------------------------------------

SECTION 6.07. Termination Procedures.

 

(a) On the earlier of (i) the first Business Day after the Facility Termination
Date on which the Aggregate Capital Investment has been reduced to zero orand
(ii) the Final Purchase Date, if the obligations to be paid pursuant to Section
6.05 have not been paid in full, the Seller shall immediately deposit in the
Collection Account an amount sufficient to make such payments in full.

 

(b) On the Termination Date, all amounts on deposit in the Collection Account
and the Retention Account shall be disbursed to the Seller and all ownership
interests or Liens of the Purchasers in and to all Transferred Receivables and
all Liens of the Purchasers and the Administrative Agent in and to the Seller
Collateral shall be released by the Purchasers and the Administrative Agent.

 

ARTICLE VII

SERVICER PROVISIONS

 

SECTION 7.01. Appointment of the Servicer. Each of the Conduit Purchaser and the
Committedeach Purchaser Agent hereby appoints the Servicer as its agent, and the
Seller hereby acknowledges such appointment, to service the Transferred
Receivables and enforce its rights and interests in and under each Transferred
Receivable and Contract therefor and to serve in such capacity until the
termination of its responsibilities pursuant to Sections 9.02 or 11.01. In
connection therewith, the Servicer hereby accepts such appointment and agrees to
perform the duties and obligations set forth herein. The Servicer may, with the
prior written consent of each Purchaser Agent and the Administrative Agent,
subcontract with a Sub-Servicer for the collection, servicing or administration
of the Transferred Receivables; provided, that (a) the Servicer shall remain
liable for the performance of the duties and obligations of the Sub-Servicer
pursuant to the terms hereof and (b) any Sub-Servicing Agreement that may be
entered into and any other transactions or services relating to the Transferred
Receivables involving a Sub-Servicer shall be deemed to be between the
Sub-Servicer and the Servicer alone, and the Purchasers, the Purchaser Agents
and the Administrative Agent shall not be deemed parties thereto and shall have
no obligations, duties or liabilities with respect to the Sub-Servicer.

 

SECTION 7.02. Duties and Responsibilities of the Servicer. Subject to the
provisions of this Agreement, the Servicer shall conduct the servicing,
administration and collection of the Transferred Receivables and shall take, or
cause to be taken, all actions that (i) may be necessary or advisable to
service, administer and collect each Transferred Receivable from time to time,
(ii) the Servicer would take if the Transferred Receivables were owned by the
Servicer, and (iii) are consistent with industry practice for the servicing of
such Transferred Receivables.

 

SECTION 7.03. Collections on Receivables.

 

(a) In the event that the Servicer is unable to determine the specific
Transferred Receivables on which Collections have been received from the Obligor
thereunder, the parties agree for purposes of this Agreement only that such
Collections shall be deemed to have been

 

33



--------------------------------------------------------------------------------

received on such Receivables in the order in which they were originated with
respect to such Obligor. In the event that the Servicer is unable to determine
the specific Transferred Receivables on which discounts, offsets or other
non-cash reductions have been granted or made with respect to the Obligor
thereunder, the parties agree for purposes of this Agreement only that such
reductions shall be deemed to have been granted or made on such Receivables (i)
prior to the occurrence of a Termination Event, as determined by the Servicer
and (ii) from and after the occurrence of a Termination Event, in the reverse
order in which they were originated with respect to such Obligor.

 

(b) If the Servicer determines that amounts unrelated to the Transferred
Receivables (the “Unrelated Amounts”) have been deposited in the Collection
Account, then the Servicer shall provide written evidence thereof to the
Purchasers Agents and the Administrative Agent no later than the first Business
Day following the day on which the Servicer had actual knowledge thereof, which
evidence shall be provided in writing and shall be otherwise satisfactory to
each such Affected Party. Upon receipt of any such notice, the Administrative
Agent shall segregate the Unrelated Amounts and the same shall not be deemed to
constitute Collections on Transferred Receivables and shall not be subject to
the provisions of Article VI.

 

SECTION 7.04. Authorization of the Servicer. Each of the Conduit Purchaser and
the Committed Purchaser Agent hereby authorizes the Servicer, and the Seller
hereby acknowledges such authorization, to take any and all reasonable steps in
its name and on its behalf necessary or desirable and not inconsistent with the
ownership of the Transferred Receivables purchased by the Purchasers hereunder
and the pledge of the Conduit Purchaser’s Transferred Receivables by the Conduit
Purchaser to the Collateral Agent pursuant to the Collateral Agent Agreement, in
the determination of the Servicer, to (a) collect all amounts due under any
Transferred Receivable, including endorsing its name on checks and other
instruments representing Collections on such Transferred Receivable, and execute
and deliver any and all instruments of satisfaction or cancellation or of
partial or full release or discharge and all other comparable instruments with
respect to any such Transferred Receivable and (b) after any Transferred
Receivable becomes a Delinquent Receivable and to the extent permitted under and
in compliance with applicable law and regulations, commence proceedings with
respect to the enforcement of payment of any such Transferred Receivable and the
Contract therefor and adjust, settle or compromise any payments due thereunder,
in each case to the same extent as the applicable Originator could have done if
it had continued to own such Transferred Receivable. Each Originator, the
Seller, the Administrative Agent and each Purchaser Agent shall furnish the
Servicer with any powers of attorney and other documents necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder, and shall cooperate with the Servicer to the fullest extent to
collect the Transferred Receivables and to assist the Servicer in the discharge
of its duties hereunder and under the other Related Documents. Notwithstanding
anything to the contrary contained herein, the Purchasers and the Administrative
Agent shall have the absolute and unlimited right to direct the Servicer
(whether the Servicer is an Originator or otherwise) to commence or settle any
legal action to enforce collection of any Transferred Receivable or to foreclose
upon, repossess or take any other action that the Administrative Agent deems
necessary or advisable with respect thereto; provided, that in lieu of
commencing any such action or taking other enforcement action, the Servicer may,
at its option, elect to pay to the Administrative Agent for the account of the
Applicable PurchaserPurchasers the Outstanding Balance of such Transferred
Receivable. In no event shall the Servicer be entitled to make any Affected
Party a party to any Litigation without such Affected Party’s express prior
written consent, or to make the Seller a party to any Litigation without the
Administrative Agent’s consent.

 

34



--------------------------------------------------------------------------------

SECTION 7.05. Servicing Fees. (a) As compensation for its servicing activities
and as reimbursement for its reasonable expenses in connection therewith, the
Servicer shall be entitled to receive the Servicing Fees in accordance with
Sections 6.04 and 6.05. The Servicer shall be required to pay for all expenses
incurred by it in connection with its activities hereunder (including any
payments to accountants, counsel or any other Person) and shall not be entitled
to any payment therefor other than the Servicing Fees.

 

(b) For any period that Synnex or any Affiliate of Synnex is the Servicer, the
Seller agrees that it shall pay to the Servicer on each Settlement Date the
applicable Servicing Fee, to the extent of funds available to the Seller on such
Settlement Date. The Seller agrees that it will pay the Servicing Fee to the
Servicer prior to using any funds available to it on such Settlement Date for
any other purpose, including, without limitation, the purchase of additional
Receivables. If the Seller does not have sufficient funds available to so pay
the Servicing Fee in full on any Settlement Date, the shortfall shall be paid on
the next Business Day on which the Seller does have available funds but only to
the extent that funds are then available to the Seller in accordance with the
provisions of Article VI. The Servicer waives any right it has or may at any
time have to demand payment and/or take any action to or in furtherance of
payment of any shortfall in the payment of the Servicing Fee and agrees that it
shall not have a “claim” under Section 101(5) of the Bankruptcy Code for the
payment of any such shortfall, except for, and only to the extent of, any excess
available funds, as described above.

 

SECTION 7.06. Covenants of the Servicer. The Servicer covenants and agrees that
from and after the ClosingAmendment Effective Date and until the Termination
Date:

 

(a) Ownership of Transferred Receivables. The Servicer shall identify the
Transferred Receivables clearly and unambiguously in its Servicing Records to
reflect that such Transferred Receivables have been sold or contributed to the
Seller and, following the Purchase thereof under this Agreement, are owned by
the Purchasers.

 

(b) Compliance with Credit and Collection Policies. The Servicer shall comply in
all respects with the Credit and Collection Policies with respect to each
Transferred Receivable and the Contract therefor.

 

(c) Covenants in Other Related Documents. The Servicer shall perform, keep and
observe all covenants applicable to it in its capacity as an Originator under
the applicable Transfer Agreement and the other Related Documents (including
those covenants set forth in Sections 4.02 and 4.03 of such Transfer Agreement)
and the Servicer hereby agrees to be bound by such covenants in its capacity as
the Servicer hereunder for the benefit of the Purchasers, the Purchaser Agents
and the Administrative Agent as if the same were set forth in full herein.

 

SECTION 7.07. Reporting Requirements of the Servicer. The Servicer hereby agrees
that, from and after the ClosingAmendment Effective Date and until the
Termination Date, it shall deliver or cause to be delivered to the
PurchasersPurchaser Agents and the Administrative Agent the financial
statements, notices, Projections and other information at the times, to the
Persons and in the manner set forth in Annex 7.07 (except if the Servicer is an
Originator, in which case the Servicer shall not be required to furnish the
information required in paragraphs (a) and (b) therein).

 

35



--------------------------------------------------------------------------------

ARTICLE VIII

GRANT OF SECURITY INTERESTS

 

SECTION 8.01. Seller’s Grant of Security Interest. The parties hereto intend
that each Purchase of Transferred Receivables to be made hereunder shall
constitute a purchase and sale of such Transferred Receivables and not a loan.
If, however, a court of competent jurisdiction determines that any transaction
provided for herein constitutes a loan and not a purchase and sale, then the
parties hereto intend that this Agreement shall constitute a security agreement
under applicable law. In such regard and, in any event, to secure the prompt and
complete payment, performance and observance of all Seller Secured Obligations,
and to induce the Purchasers, the Purchaser Agents and the Administrative Agent
to enter into this Agreement and perform the obligations required to be
performed by them hereunder in accordance with the terms and conditions hereof,
the Seller hereby grants, assigns, conveys, pledges, hypothecates and transfers
to the Administrative Agent, for the benefit of itself and, the Purchasers and
the Purchaser Agents a Lien upon and security interest in all of its right,
title and interest in, to and under the following property, whether now owned by
or owing to, or hereafter acquired by or arising in favor of, the Seller
(including under any trade names, styles or derivations of the Seller), and
regardless of where located (all of which being hereinafter collectively
referred to as the “Seller Collateral”):

 

(a) all Transferred Receivables, Contracts therefor and Collections thereon;

 

(b) this Agreement, the Transfer Agreements, the Subordinated Note, all Lockbox
Agreements and all other Related Documents now or hereafter in effect relating
to the purchase, servicing or processing of Transferred Receivables
(collectively, the “Seller Assigned Agreements”), including (i) all rights of
the Seller to receive moneys due and to become due thereunder or pursuant
thereto, (ii) all rights of the Seller to receive proceeds of any insurance,
indemnity, warranty or guaranty with respect thereto, (iii) all claims of the
Seller for damages or breach with respect thereto or for default thereunder and
(iv) the right of the Seller to amend, waive or terminate the same and to
perform and to compel performance and otherwise exercise all remedies
thereunder;

 

(c) all of the following (collectively, the “Seller Deposit Account
Collateral”):

 

(i) the Lockbox Accounts, the Lockboxes and all funds on deposit therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Lockbox Accounts, the Lockboxes or such funds,

 

(ii) the Collection Account, the Retention Account and all funds on deposit
therein and all certificates and instruments, if any, from time to time
representing or evidencing the Collection Account, the Retention Account or such
funds,

 

(iii) all Investments from time to time of amounts in the Collection Account and
the Retention Account, and all certificates, instruments and investment
property, if any, from time to time representing or evidencing such Investments,

 

36



--------------------------------------------------------------------------------

(iv) all notes, certificates of deposit and other instruments from time to time
delivered to or otherwise possessed by the Purchasers or any assignee or agent
on behalf of the Purchasers in substitution for or in addition to any of the
then existing Seller Deposit Account Collateral, and

 

(v) all interest, dividends, cash, instruments, investment property and other
property from time to time received, receivable or otherwise distributed with
respect to or in exchange for any and all of the then existing Seller Deposit
Account Collateral;

 

(d) all other property that may from time to time hereafter be granted and
pledged by the Seller or by any Person on its behalf under this Agreement,
including any deposit with the Purchasers or the Administrative Agent of
additional funds by the Seller; and

 

(e) to the extent not otherwise included, all proceeds and products of the
foregoing and all accessions to, substitutions and replacements for, and profits
of, each of the foregoing Seller Collateral (including proceeds that constitute
property of the types described in Sections 8.01(a) through (d)).

 

SECTION 8.02. Seller’s Certification. The Seller hereby certifies that (a) the
benefits of the representations, warranties and covenants of the Originators
made to the Seller under the Transfer Agreements have been assigned by the
Seller to the Administrative Agent on behalf of the Purchasers hereunder; (b)
the rights of the Seller under a Transfer Agreement to require a capital
contribution or payment of a Rejected Amount from an Originator may be enforced
by the Administrative Agent; and (c) each Transfer Agreement provides that the
representations, warranties and covenants described in Sections 4.01 and 4.02
and 4.03 thereof, the indemnification and payment provisions of Article V
thereof and the provisions of Sections 4.03(j), 8.03 and 8.14 thereof shall
survive the sale of the Transferred Receivables and the termination of such
Transfer Agreement and this Agreement. The Seller hereby acknowledges that the
Conduit Purchaser has assigned to the Collateral Agent under the Collateral
Agent Agreement the benefits of the representations, warranties and covenants
certified in this Section 8.02 to have been assigned to the Conduit Purchaser.

 

SECTION 8.03. Consent to Assignment[RESERVED]. Each of the Seller and the
Servicer acknowledges and consents to the grant by the Conduit Purchaser to the
Collateral Agent pursuant to the Collateral Agent Agreement of a Lien upon all
of the Conduit Purchaser’s right, title and interest in, to and under the Seller
Collateral and acknowledges the rights of the Collateral Agent thereunder and
the covenants made by the Conduit Purchaser in favor of the Collateral Agent set
forth therein, and further acknowledges and consents that, upon the occurrence
and during the continuance of an Incipient Termination Event or a Termination
Event prior to a Committed Purchaser Funding Event, the Collateral Agent shall
be entitled to enforce the provisions of the Seller Assigned Agreements and
shall be entitled to all the rights and remedies of the Conduit Purchaser
thereunder. In addition, each of the Seller and the Servicer hereby authorizes
the Collateral Agent to rely on the representations and warranties made by it in
the Seller Assigned Agreements to which it is a party and in any other
certificates or documents furnished by it to any party in connection therewith.
Nothing in this Section 8.03 shall be deemed to impose any obligation on the
Seller or the Servicer to comply with any term or provision of the Collateral
Agent Agreement other than to recognize the rights of the Collateral Agent set
forth herein.

 

37



--------------------------------------------------------------------------------

SECTION 8.04. Delivery of Collateral. All certificates or instruments
representing or evidencing the Seller Collateral shall be delivered to and held
by or on behalf of the Administrative Agent and shall be in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Administrative Agent. The Administrative Agent shall have the right, at any time
in its discretion following the occurrence and during the continuation of a
Termination Event and without notice to the Seller, to transfer to or to
register in the name of the Administrative Agent or its nominee any or all of
the Seller Collateral. In addition, the Administrative Agent shall have the
right at any time to exchange certificates or instruments representing or
evidencing Seller Collateral for certificates or instruments of smaller or
larger denominations.

 

SECTION 8.05. Seller Remains Liable. It is expressly agreed by the Seller that,
anything herein to the contrary notwithstanding, the Seller shall remain liable
under any and all of the Transferred Receivables, the Contracts therefor, the
Seller Assigned Agreements and any other agreements constituting the Seller
Collateral to which it is a party to observe and perform all the conditions and
obligations to be observed and performed by it thereunder. TheNone of the
Purchasers and, the Purchaser Agents or the Administrative Agent and the other
Conduit Purchaser Secured Parties shall not have any obligation or liability
under any such Receivables, Contracts or agreements by reason of or arising out
of this Agreement or the Collateral Agent Agreement or the granting herein or
therein of a Lien thereon or the receipt by the Administrative Agent, the
Purchasers, or the Collateral Agent or any Conduit Purchaser Secured PartyAgents
of any payment relating thereto pursuant hereto or thereto. The exercise by any
Purchaser, any Purchaser Agent or the Administrative Agent of any of its
respective rights under this Agreement shall not release the Originators, the
Seller or the Servicer from any of their respective duties or obligations under
any such Receivables, Contracts or agreements. None of the Purchasers, the
Administrative Agent, the Collateral Agent or any of the Conduit Purchaser
Secured PartiesAgent shall be required or obligated in any manner to perform or
fulfill any of the obligations of the Originators, the Seller or the Servicer
under or pursuant to any such Receivable, Contract or agreement, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any such Receivable, Contract or agreement, or to present or file any claims, or
to take any action to collect or enforce any performance or the payment of any
amounts that may have been assigned to it or to which it may be entitled at any
time or times.

 

SECTION 8.06. Covenants of the Seller and the Servicer Regarding the Seller
Collateral.

 

(a) Offices and Records. The Seller shall maintain its principal place of
business and chief executive office and the office at which it stores its
Records at the respective locations specified in Schedule 4.01(b) or, upon 30
days’ prior written notice to the Administrative Agent, at such other location
in a jurisdiction where all action requested by the Administrative Agent
pursuant to Section 14.15 shall have been taken with respect to the Seller
Collateral. Each of the Seller and the Servicer shall, at its own cost and
expense, maintain adequate and complete records of the Transferred Receivables
and the Seller Collateral, including records of any and all payments received,
credits granted and merchandise returned with respect thereto and all other
dealings therewith. Each of the Seller and the Servicer shall mark conspicuously
with a legend, in form and substance satisfactory to the Administrative Agent,
its books and records, computer tapes, computer disks and credit files
pertaining to the Seller Collateral, and its file cabinets or

 

38



--------------------------------------------------------------------------------

other storage facilities where it maintains information pertaining thereto, to
evidence this Agreement and the assignment and Liens granted pursuant to this
Article VIII. UponAt any time following the occurrence and during the
continuance of a Termination Event and upon the demand of the Administrative
Agent or any Purchaser Agent, the Seller and Servicer shall deliver and turn
over such books and records to the Administrative Agent or its respective
representatives at any time on demand of the Administrative Agent. Prior to the
occurrence of a Termination Event and upon notice from the Administrative Agent
or any Purchaser Agent, the Seller and the Servicer shall permit any
representative of the Administrative Agent or such Purchaser Agent to inspect
such books and records and shall provide photocopies thereof to the
Administrative Agent or such Purchaser Agent as more specifically set forth in
Section 8.06(b).

 

(b) Access. Each of the Seller and the Servicer shall, during normal business
hours, from time to time upon one Business Day’s prior notice as frequently as
the Administrative Agent or any Purchaser Agent determines to be appropriate:
(i) provide the PurchasersPurchaser Agents, the Administrative Agent and any of
their respective officers, employees and agents access to its properties
(including properties utilized in connection with the collection, processing or
servicing of the Transferred Receivables), facilities, advisors and employees
(including officers) and to the Seller Collateral, (ii) permit the
PurchasersPurchaser Agents, the Administrative Agent and any of their respective
officers, employees and agents to inspect, audit and make extracts from its
books and records, including all Records, (iii) permit the PurchasersPurchaser
Agents, the Administrative Agent and their respective officers, employees and
agents to inspect, review and evaluate the Transferred Receivables and the
Seller Collateral and (iv) permit the PurchasersPurchaser Agents, the
Administrative Agent and their respective officers, employees and agents to
discuss matters relating to the Transferred Receivables or its performance under
this Agreement or the other Related Documents or its affairs, finances and
accounts with any of its officers, directors, employees, representatives or
agents (in each case, with those persons having knowledge of such matters) and
with its independent certified public accountants. In respect thereof, the
Seller and the Servicer jointly and severally agree to pay to the Administrative
Agent an annual audit fee as set forth in the Administrative Agent Fee Letter.
If (A) an Incipient Termination Event or a Termination Event shall have occurred
and be continuing or (B) the Administrative Agent or any Purchaser Agent, in
good faith, believes that an Incipient Termination Event or a Termination Event
is imminent or deems any Purchaser’s rights or interests in the Transferred
Receivables, the Seller Assigned Agreements or any other Seller Collateral
insecure, then each of the Seller and the Servicer shall, at its own expense,
provide such access at all times and without advance notice and provide the
Purchasers orPurchaser Agents and the Administrative Agent with access to its
suppliers and customers. Each of the Seller and the Servicer shall make
available to the Administrative Agent and itseach Purchaser Agent and their
respective counsel, as quickly as is possible under the circumstances, originals
or copies of all books and records, including Records, that the Administrative
Agent or such Purchaser Agent may request. Each of the Seller and the Servicer
shall deliver any document or instrument necessary for the Administrative Agent
or any Purchaser Agent, as the Administrative Agent or such Purchaser Agent may
from time to time request, to obtain records from any service bureau or other
Person that maintains records for the Seller or the Servicer, and shall maintain
duplicate records or supporting documentation on media, including computer tapes
and discs owned by the Seller or the Servicer.

 

(c) Communication with Accountants. Each of the Seller and the Servicer
authorizes the PurchasersPurchaser Agents and the Administrative Agent to
communicate directly with its

 

39



--------------------------------------------------------------------------------

independent certified public accountants and authorizes and shall instruct those
accountants and advisors to disclose and make available to the
PurchasersPurchaser Agents and the Administrative Agent any and all financial
statements and other supporting financial documents, schedules and information
relating to the Seller or the Servicer (including copies of any issued
management letters) with respect to its business, financial condition and other
affairs.

 

(d) Collection of Transferred Receivables. Except as otherwise provided in this
Section 8.06(d), the Servicer shall continue to collect or cause to be
collected, at its sole cost and expense, all amounts due or to become due to the
Seller under the Transferred Receivables, the Seller Assigned Agreements and any
other Seller Collateral. In connection therewith, the Seller and the Servicer
shall each take such action as it, and from and after the occurrence and during
the continuance of a Termination Event, the Administrative Agent, may deem
necessary or desirable to enforce collection of the Transferred Receivables, the
Seller Assigned Agreements and the other Seller Collateral; provided, that the
Seller or the Servicer may, rather than commencing any such action or taking any
other enforcement action, at its option, elect to pay to the Administrative
Agent, for the account of the Applicable PurchaserPurchasers the Outstanding
Balance of any such Transferred Receivable; provided further, that if (i) an
Incipient Termination Event or a Termination Event shall have occurred and be
continuing or (ii) the Administrative Agent, in good faith, believes that an
Incipient Termination Event or a Termination Event is imminent or deems any
Purchaser’s rights or interests in the Transferred Receivables, the Seller
Assigned Agreements or any other Seller Collateral insecure, then the
Administrative Agent may, without prior notice to the Seller or the Servicer,
notify or cause the Servicer to notify any Obligor under any Transferred
Receivable or obligors under the Seller Assigned Agreements of the assignment of
such Transferred Receivables or Seller Assigned Agreements, as the case may be,
to the Administrative Agent on behalf of the Purchasers hereunder and direct
that payments of all amounts due or to become due to the Seller thereunder be
made directly to the Administrative Agent or any servicer, collection agent or
lockbox or other account designated by the Administrative Agent and, upon such
notification and at the sole cost and expense of the Seller and the Servicer,
the Administrative Agent may enforce collection of any such Transferred
Receivable or the Seller Assigned Agreements and adjust, settle or compromise
the amount or payment thereof.

 

(e) Performance of Seller Assigned Agreements. Each of the Seller and the
Servicer shall (i) perform and observe all the terms and provisions of the
Seller Assigned Agreements to be performed or observed by it, maintain the
Seller Assigned Agreements in full force and effect, enforce the Seller Assigned
Agreements in accordance with their terms and take all action as may from time
to time be requested by the Administrative Agent in order to accomplish the
foregoing, and (ii) upon the request of and as directed by the Administrative
Agent, make such demands and requests to any other party to the Seller Assigned
Agreements as are permitted to be made by the Seller or the Servicer thereunder.

 

(f) Actions with Respect to Certain Receivables. Each of the Seller and the
Servicer shall notify each Obligor with respect to a Transferred Receivable
which does not constitute an account (within the meaning of any applicable UCC)
of the sale of such Transferred Receivable by the applicable Originator to the
Seller and by the Seller to the Administrative Agent on behalf of the
Purchasers, and, without limiting the generality of Section 14.15, shall take
such other action as any Purchaser, any Purchaser Agent or the Administrative
Agent may request in order to create and maintain the ownership interest granted
in each such Transferred Receivable by the

 

40



--------------------------------------------------------------------------------

applicable Originator to the Seller and by the Seller to the Administrative
Agent on behalf of the Purchasers. With respect to each Transferred Receivable
which does not constitute an account and which is to be an Eligible Receivable,
the Seller shall deliver to the PurchasersPurchaser Agents and the
Administrative Agent, prior to the creation of such Transferred Receivable, an
opinion of counsel, in form and substance and delivered by counsel acceptable to
the PurchasersPurchaser Agents and the Administrative Agent, to the effect that
all actions necessary under the law applicable to such Transferred Receivable to
create and maintain an ownership interest therein in favor of the Administrative
Agent on behalf of the Purchasers have been taken.

 

ARTICLE IX

TERMINATION EVENTS

 

SECTION 9.01. Termination Events. If any of the following events (each, a
“Termination Event”) shall occur (regardless of the reason therefor):

 

(a) the Seller shall (i) fail to make any payment of any Seller Secured
Obligation when due and payable and the same shall remain unremedied for one
Business Day or more, or (ii) fail to deliver the Investment Base Certificate as
required pursuant to Section 2.03 and such failure shall remain unremedied for
two (2) Business Days or more, or (iii) fail or neglect to perform, keep or
observe any other provision of this Agreement or the other Related Documents
(other than any provision embodied in or covered by any other clause of this
Section 9.01) and the same shall remain unremedied for five Business Days or
more after written notice thereof shall have been given by the Administrative
Agent or any Purchaser Agent to the Seller;

 

(b) a default or breach shall occur under any other agreement, document or
instrument to which any Originator, the Seller or the Servicer is a party or by
which any such Person or its property is bound that is not cured within any
applicable grace period therefor, and such default or breach (i) involves the
failure to make any payment when due in respect of any Debt (other than the
Seller Secured Obligations) of any such Person which, except with respect to the
Seller, is in excess of $10,000,000 in the aggregate, or (ii) causes, or permits
any holder of such Debt or a trustee or agent to cause, Debt or a portion
thereof which, except with respect to the Seller, is in excess of $10,000,000 in
the aggregate, to become due prior to its stated maturity or prior to its
regularly scheduled dates of payment, regardless of whether such default is
waived, or such right is exercised, by such holder, trustee or agent;

 

(c) a case or proceeding shall have been commenced against any Originator, the
Seller or the Servicer seeking a decree or order in respect of any such Person
(i) under the Bankruptcy Code or any other applicable federal, state or foreign
bankruptcy or other similar law, (ii) appointing a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for any such
Person or for any substantial part of such Person’s assets, or (iii) ordering
the winding-up or liquidation of the affairs of any such Person;

 

(d) any Originator, the Seller or the Servicer shall (i) file a petition seeking
relief under the Bankruptcy Code or any other applicable federal, state or
foreign bankruptcy or other similar law, (ii) consent or fail to object in a
timely and appropriate manner to the institution of proceedings thereunder or to
the filing of any such petition or to the appointment of or taking possession by
a custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for any such Person or for any substantial part of such Person’s
assets, (iii) make an assignment for the benefit of creditors, or (iv) take any
corporate action in furtherance of any of the foregoing;

 

41



--------------------------------------------------------------------------------

(e) any Originator, the Seller or the Servicer admits in writing its inability
to, or is generally unable to, pay its Debts as such Debts become due;

 

(f) a final judgment or judgments for the payment of money in excess of
$5,000,000 in the aggregate at any time outstanding shall be rendered against
any Originator, any domestic Subsidiary of any Originator or the Servicer and
the same shall not, within 30 days after the entry thereof, have been discharged
or execution thereof stayed or bonded pending appeal, or shall not have been
discharged prior to the expiration of any such stay;

 

(g) one or more judgments or orders for the payment of money in excess of $2,500
in the aggregate at any time outstanding shall be rendered against the Seller;

 

(h) any information contained in any Investment Base Certificate or any
representation or warranty of any Originator or the Seller herein or in any
other Related Document or in any written statement, report, financial statement
or certificate made or delivered by any Originator or the Seller to any Affected
Party hereto or thereto is untrue or incorrect in any material respect as of the
date when made or deemed made (it being understood that any misstatement or
omission in an Investment Base Certificate which causes such Investment Base
Certificate to indicate that a Purchase Excess does not exist at a time when a
Purchase Excess does exist is material);

 

(i) any Governmental Authority (including the IRS or the PBGC) shall file notice
of a Lien with regard to any assets of any Originator (other than a Lien (i)
limited by its terms to assets other than Receivables and (ii) not materially
adversely affecting the financial condition of such Originator or Synnex’s
ability to perform as Servicer hereunder);

 

(j) any Governmental Authority (including the IRS or the PBGC) shall file notice
of a Lien with regard to any of the assets of the Seller;

 

(k) the Administrative Agent shall have determined that any event or condition
that has had or could reasonably be expected to have or result in a Material
Adverse Effect has occurred;

 

(l) (i) a default or breach shall occur under any provision of Sections 4.02(o),
4.04, 5.01 or 7.14 of any Transfer Agreement and the same shall remain
unremedied for one Business Day or more after the occurrence thereof, (ii) a
default or breach shall occur under any other provision of any Transfer
Agreement and the same shall remain unremedied for five Business Days or more
after written notice thereof shall have been given by the Administrative Agent
or any Purchaser Agent to the Seller or (iii) any Transfer Agreement shall for
any reason cease to evidence the transfer to the Seller of the legal and
equitable title to, and ownership of, the Transferred Receivables;

 

(m) except as otherwise expressly provided herein, any Lockbox Agreement or any
Transfer Agreement shall have been modified, amended or terminated without the
prior written consent of the Purchasers and the Administrative Agent and each
Purchaser Agent;

 

42



--------------------------------------------------------------------------------

(n) an Event of Servicer Termination shall have occurred;

 

(o) with respect to the Transferred Receivables, (A) prior to their Purchase
hereunder, (1) the Seller shall cease to hold valid and properly perfected title
to and sole record and beneficial ownership in such Transferred Receivables or
(2) the Seller shall cease to hold a first priority, perfected Lien in such
Transferred Receivables or (B) after their Purchase hereunder, (1) the
Administrative Agent (on behalf of the Purchasers) shall cease to hold either
(a) valid and properly perfected title to and sole record and beneficial
ownership in such Transferred Receivables or (b) a first priority, perfected
Lien in such Transferred Receivables or any of the Seller Collateral;

 

(p) a default or breach of any of the covenants set forth in Annex 5 shall have
occurred;

 

(q) the Purchase Discount Rate shall be less than 50% for two consecutive
Settlement Periods;

 

(r) the Seller shall amend its bylaws or its certificate or articles of
incorporation without the express prior written consent of the Requisite
Purchasers and the Administrative Agent;

 

(s) SFC shall have received an Election Notice pursuant to Section 2.01(d) of
either Transfer Agreement; or

 

(t) (i) the Delinquency Ratio as of the last day of any Settlement Period shall
be greater than 4.0%, (ii) the Default Ratio as of the last day of any
Settlement Period shall be greater than 12.0%, (iii) the three-month rolling
average of the Dilution RatioRatios as of the last day of any Settlement Period
shall be greater than 7.0% or (iv) the Receivable Collection Turnover as of the
last day of any Settlement Period shall be greater than 50 days;

 

then, and in any such event, the Administrative Agent shallmay, or, at the
request of, or may, with the consent of, theRequisite Purchasers or the
Administrative Agent, shall, by notice to the Seller, declare the Facility
Termination Date to have occurred without demand, protest or further notice of
any kind, all of which are hereby expressly waived by the Seller; provided, that
the Facility Termination Date shall automatically occur (i) upon the occurrence
of any of the Termination Events described in Sections 9.01(c), (d), (e), (o),
or (s) or (ii) four days after the occurrence of the Termination Event described
in Section 9.01(a)(i) if the same shall not have been remedied by such time, in
each case without demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Seller.

 

SECTION 9.02. Events of Servicer Termination. If any of the following events
(each, an “Event of Servicer Termination”) shall occur (regardless of the reason
therefor):

 

(a) the Servicer shall fail or neglect to perform, keep or observe any provision
of this Agreement or the other Related Documents (whether in its capacity as an
Originator or the Servicer) and the same shall remain unremedied for five
Business Days or more after written notice thereof shall have been given by any
Purchaser Agent or the Administrative Agent to the Servicer;

 

43



--------------------------------------------------------------------------------

(b) any representation or warranty of the Servicer herein or in any other
Related Document or in any written statement, report, financial statement or
certificate made or delivered by the Servicer to any Purchaser, any Purchaser
Agent or the Administrative Agent hereto or thereto is untrue or incorrect in
any material respect as of the date when made or deemed made;

 

(c) a default or breach of any of the covenants set forth in Annex 5 shall have
occurred;

 

(d) the Administrative Agent shall have determined that any event or condition
that materially adversely affects the ability of the Servicer to collect the
Transferred Receivables or to otherwise perform hereunder has occurred;

 

(e) a Termination Event shall have occurred or this Agreement shall have been
terminated;

 

(f) a deterioration has taken place in the quality of servicing of Transferred
Receivables or other Receivables serviced by the Servicer that the
Administrative Agent, in its sole discretion, determines to be material, and
such material deterioration has not been eliminated within 30 days after written
notice thereof shall have been given by the Administrative Agent to the
Servicer;

 

(g) the Servicer shall assign or purport to assign any of its obligations
hereunder or under a Transfer Agreement without the prior written consent of
each Purchaser Agent and the Administrative Agent;

 

(h) a Change of Control shall have occurred; or

 

(i) the Seller’s board of directors shall have determined that it is in the best
interests of the Seller to terminate the duties of the Servicer hereunder and
shall have given the Servicer, the Purchasers, the Purchaser Agents and the
Administrative Agent at least 30 days’ written notice thereof;

 

then, and in any such event, the Administrative Agent shallmay, or, at the
request of, or may, with the consent of, theRequisite Purchasers, shall, by
delivery of a Servicer Termination Notice to the Seller and the Servicer,
terminate the servicing responsibilities of the Servicer hereunder, without
demand, protest or further notice of any kind, all of which are hereby waived by
the Servicer. Upon the delivery of any such notice, all authority and power of
the Servicer under this Agreement and the Transfer Agreements shall pass to and
be vested in the Successor Servicer acting pursuant to Section 11.02; provided,
that notwithstanding anything to the contrary herein, the Servicer agrees to
continue to follow the procedures set forth in Section 7.02 with respect to
Collections on the Transferred Receivables until a Successor Servicer has
assumed the responsibilities and obligations of the Servicer in accordance with
Section 11.02.

 

ARTICLE X

REMEDIES

 

SECTION 10.01. Actions Upon Termination Event. If any Termination Event shall
have occurred and be continuing and the Administrative Agent shall have declared
the Facility

 

44



--------------------------------------------------------------------------------

Termination Date to have occurred or the Facility Termination Date shall be
deemed to have occurred pursuant to Section 9.01, then the Administrative Agent
may exercise in respect of the Seller Collateral, in addition to any and all
other rights and remedies granted to it hereunder, under any other Related
Document or under any other instrument or agreement securing, evidencing or
relating to the Seller Secured Obligations or otherwise available to it, all of
the rights and remedies of a secured party upon default under the UCC (such
rights and remedies to be cumulative and nonexclusive), and, in addition, may
take the following actions:

 

(a) The Administrative Agent may, without notice to the Seller except as
required by law and at any time or from time to time, charge, offset or
otherwise apply amounts payable to the Seller from the Collection Account, any
Lockbox Account, the Retention Account or any part of such accounts in
accordance with the priorities set forth in Sections 6.05 and 6.07 against all
or any part of the Seller Secured Obligations.

 

(b) The Administrative Agent may, without notice except as specified below,
solicit and accept bids for and sell the Seller Collateral or any part thereof
in one or more parcels at public or private sale, at any exchange, broker’s
board or any of the Purchasers’ or Administrative Agent’s offices or elsewhere,
for cash, on credit or for future delivery, and upon such other terms as the
Administrative Agent may deem commercially reasonable. The Administrative Agent
shall have the right to conduct such sales on the Seller’s premises or elsewhere
and shall have the right to use any of the Seller’s premises without charge for
such sales at such time or times as the Administrative Agent deems necessary or
advisable. The Seller agrees that, to the extent notice of sale shall be
required by law, at least ten Business Days’ notice to the Seller of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Seller Collateral regardless of notice of
sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed for
such sale, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Every such sale shall operate to divest all
right, title, interest, claim and demand whatsoever of the Seller in and to the
Seller Collateral so sold, and shall be a perpetual bar, both at law and in
equity, against the Originators, the Seller, any Person claiming the Seller
Collateral sold through the Originators or the Seller, and their respective
successors or assigns. The Administrative Agent shall deposit the net proceeds
of any such sale in the Collection Account and such proceeds shall be disbursed
in accordance with Section 6.05.

 

(c) Upon the completion of any sale under Section 10.01(b), the Seller or the
Servicer shall deliver or cause to be delivered to the purchaser or purchasers
at such sale on the date thereof, or within a reasonable time thereafter if it
shall be impracticable to make immediate delivery, all of the Seller Collateral
sold on such date, but in any event full title and right of possession to such
property shall vest in such purchaser or purchasers upon the completion of such
sale. Nevertheless, if so requested by the Administrative Agent or by any such
purchaser, the Seller shall confirm any such sale or transfer by executing and
delivering to such purchaser all proper instruments of conveyance and transfer
and releases as may be designated in any such request.

 

(d) At any sale under Section 10.01(b), the Purchasers, the Purchaser Agents or
the Administrative Agent or any other Conduit Purchaser Secured Party may bid
for and purchase the property offered for sale and, upon compliance with the
terms of sale, may hold, retain and dispose of such property without further
accountability therefor.



--------------------------------------------------------------------------------

(e) The Administrative Agent may exercise, at the sole cost and expense of the
Seller, any and all rights and remedies of the Seller under or in connection
with the Seller Assigned Agreements or the other Seller Collateral, including
any and all rights of the Seller to demand or otherwise require payment of any
amount under, or performance of any provisions of, the Seller Assigned
Agreements.

 

SECTION 10.02. Exercise of Remedies. No failure or delay on the part of the
Administrative Agent, any Purchaser Agent or any Purchaser in exercising any
right, power or privilege under this Agreement and no course of dealing between
the Originators, the Seller, the Servicer, the Purchasers, the Purchaser Agents
or the Administrative Agent shall operate as a waiver of such right, power or
privilege, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. The rights and remedies under this Agreement are cumulative, may be
exercised singly or concurrently, and are not exclusive of any rights or
remedies that the Administrative Agent, the Purchasers and the Purchaser Agents
would otherwise have at law or in equity. No notice to or demand on any party
hereto shall entitle such party to any other or further notice or demand in
similar or other circumstances, or constitute a waiver of the right of the party
providing such notice or making such demand to any other or further action in
any circumstances without notice or demand.

 

SECTION 10.03. Power of Attorney. On the ClosingAmendment Effective Date, each
of the Seller and the Servicer shall execute and deliver a power of attorney
substantially in the form attached hereto as Exhibit 10.03 (each, a “Power of
Attorney”). The power of attorney granted pursuant to each Power of Attorney is
a power coupled with an interest and shall be irrevocable until all of the
Seller Secured Obligations are indefeasibly paid or otherwise satisfied in full.
The powers conferred on the Administrative Agent under each Power of Attorney
are solely to protect the Administrative Agent’s Liens upon and interests in the
Seller Collateral and shall not impose any duty upon the Administrative Agent to
exercise any such powers. The Administrative Agent shall not be accountable for
any amount other than amounts that it actually receives as a result of the
exercise of such powers and none of the Administrative Agent’s officers,
directors, employees, agents or representatives shall be responsible to the
Seller or the Servicer for any act or failure to act, except in respect of
damages attributable solely to their own gross negligence or willful misconduct
as finally determined by a court of competent jurisdiction.

 

SECTION 10.04. Continuing Security Interest. This Agreement shall create a
continuing Lien in the Seller Collateral until the conditions to the release of
the Liens of the Purchasers and the Administrative Agent thereon set forth in
Section 6.07(b) have been satisfied.

 

ARTICLE XI

SUCCESSOR SERVICER PROVISIONS

 

SECTION 11.01. Servicer Not to Resign. The Servicer shall not resign from the
obligations and duties hereby imposed on it except upon a determination that (a)
the performance of its duties hereunder has become impermissible under
applicable law or regulation and (b)

 

46



--------------------------------------------------------------------------------

there is no reasonable action that the Servicer could take to make the
performance of its duties hereunder become permissible under applicable law. Any
such determination shall (i) with respect to clause (a) above, be evidenced by
an opinion of counsel to such effect and (ii) with respect to clause (b) above,
be evidenced by an Officer’s Certificate to such effect, in each case delivered
to the Purchasers, the Purchaser Agents and the Administrative Agent. No such
resignation shall become effective until a Successor Servicer shall have assumed
the responsibilities and obligations of the Servicer in accordance with Section
11.02.

 

SECTION 11.02. Appointment of the Successor Servicer. In connection with the
termination of the Servicer’s responsibilities or the resignation by the
Servicer under this Agreement pursuant to Sections 9.02 or 11.01, the
Administrative Agent shall (a) shall succeed to and assume all of the Servicer’s
responsibilities, rights, duties and obligations as Servicer (but not in any
other capacity, it being specifically understood that the Administrative Agent
shall not assume any of the obligations of the Servicer set forth in Section
12.02) under this Agreement (and except that the Administrative Agent makes no
representations and warranties pursuant to Section 4.02) and (b) may at any time
appoint a successor servicer to the Servicer that shall be acceptable to the
Administrative Agent and shall succeed to all rights and assume all of the
responsibilities, duties and liabilities of the Servicer under this Agreement
(the Administrative Agent, in such capacity, or such successor servicer being
referred to as the “Successor Servicer”); provided, that the Successor Servicer
shall have no responsibility for any actions of the Servicer prior to the date
of its appointment or assumption of duties as Successor Servicer. In selecting a
Successor Servicer, the Administrative Agent may obtain bids from any potential
Successor Servicer and may agree to any bid it deems appropriate. The Successor
Servicer shall accept its appointment by executing, acknowledging and delivering
to the Administrative Agent and the Purchaser Agents an instrument in form and
substance acceptable to the Administrative Agent.

 

SECTION 11.03. Duties of the Servicer. The Servicer covenants and agrees that,
following the appointment of, or assumption of duties by, a Successor Servicer:

 

(a) The Servicer shall terminate its activities as Servicer hereunder in a
manner that facilitates the transfer of servicing duties to the Successor
Servicer and is otherwise acceptable to each Purchaser and the Administrative
Agent and the Requisite Purchasers and, without limiting the generality of the
foregoing, shall timely deliver (i) any funds to the Administrative Agent that
were required to be remitted to the Administrative Agent for deposit in the
Collection Account and (ii) all Servicing Records and other information with
respect to the Transferred Receivables to the Successor Servicer at a place
selected by the Successor Servicer. The Servicer shall account for all funds and
shall execute and deliver such instruments and do such other things as may be
required to vest and confirm in the Successor Servicer all rights, powers,
duties, responsibilities, obligations and liabilities of the Servicer.

 

(b) The Servicer shall terminate each existing Sub-Servicing Agreement and the
Successor Servicer shall not be deemed to have assumed any of the Servicer’s
interests therein or to have replaced the Servicer as a party thereto.

 

SECTION 11.04. Effect of Termination or Resignation. Any termination of or
resignation by the Servicer hereunder shall not affect any claims that the
Seller, the Purchasers, any Purchaser Agent or the Administrative Agent may have
against the Servicer for events or actions taken or not taken by the Servicer
arising prior to any such termination or resignation.

 

47



--------------------------------------------------------------------------------

ARTICLE XII

INDEMNIFICATION

 

SECTION 12.01. Indemnities by the Seller.

 

(a) Without limiting any other rights that the Purchasers, the Purchaser Agents,
the Administrative Agent, the Liquidity Agent, any Liquidity Lender, the Letter
of Credit Agent or any Letter of CreditProgram Support Provider, or any of their
respective officers, directors, employees, attorneys, agents or representatives
(each, a “Purchaser Indemnified Person”) may have hereunder or under applicable
law, the Seller hereby agrees to indemnify and hold harmless each Purchaser
Indemnified Person from and against any and all Indemnified Amounts that may be
claimed or asserted against or incurred by any such Purchaser Indemnified Person
in connection with or arising out of the transactions contemplated under this
Agreement or under any other Related Document or any actions or failures to act
in connection therewith, including any and all legal costs and expenses arising
out of or incurred in connection with disputes between or among any parties to
any of the Related Documents; provided, that the Seller shall not be liable for
any indemnification to a Purchaser Indemnified Person to the extent that any
such Indemnified Amount (x) results from (i) with respect to any Purchaser
Indemnified Person other than the Conduit PurchaserPurchasers, such Purchaser
Indemnified Person’s gross negligence or (ii) with respect to any Purchaser
Indemnified Person, such Purchaser Indemnified Person’s willful misconduct, in
each case as finally determined by a court of competent jurisdiction, or (y)
constitutes recourse for uncollectible or uncollected transferred receivables.
Without limiting the generality of the foregoing, the Seller shall pay on demand
to each Purchaser Indemnified Person any and all Indemnified Amounts relating to
or resulting from:

 

(A) reliance on any representation or warranty made or deemed made by the Seller
(or any of its officers) under or in connection with this Agreement or any other
Related Document or on any other information delivered by the Seller pursuant
hereto or thereto that shall have been incorrect in any material respect when
made or deemed made or delivered;

 

(B) the failure by the Seller to comply with any term, provision or covenant
contained in this Agreement, any other Related Document or any agreement
executed in connection herewith or therewith, any applicable law, rule or
regulation with respect to any Transferred Receivable or the Contract therefor,
or the nonconformity of any Transferred Receivable or the Contract therefor with
any such applicable law, rule or regulation; or

 

(C) (1) the failure to vest and maintain vested in the Seller or the Purchasers
valid and properly perfected title to and sole record and beneficial ownership
of the Receivables that constitute Transferred Receivables, together with all
Collections in respect thereof, free and clear of any Adverse Claim, (2) the
failure to maintain or transfer to the Administrative Agent a first, priority,
perfected Lien in the Seller Collateral and (3) the failure to maintain or
transfer to the Administrative Agent a first priority, perfected Lien therein;

 

48



--------------------------------------------------------------------------------

(D) any dispute, claim, offset or defense of any Obligor (other than its
discharge in bankruptcy) to the payment of any Transferred Receivable that is
the subject of a Purchase hereunder (including a defense based on such
Receivable or the Contract therefor not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or services giving
rise to such Receivable or the furnishing of or failure to furnish such
merchandise or services or relating to collection activities with respect to
such Receivable (if such collection activities were performed by any Originator
or any of its Affiliates acting as the Servicer), except to the extent that such
dispute, claim, offset or defense results solely from any action or inaction on
the part of any Purchaser Indemnified Person;

 

(E) any products liability claim or other claim arising out of or in connection
with merchandise, insurance or services that is the subject of any Contract with
respect to any Transferred Receivable;

 

(F) the commingling of Collections with respect to Transferred Receivables by
the Seller at any time with its other funds or the funds of any other Person; or

 

(G) any failure by the Seller to cause the filing of, or any delay in filing,
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or any other applicable laws with respect to any
Transferred Receivable that is the subject of a Purchase hereunder, whether at
the time of any such Purchase or at any subsequent time.

 

(b) Any Indemnified Amounts subject to the indemnification provisions of this
Section 12.01 not paid in accordance with Article VI shall be paid by the Seller
to the Purchaser Indemnified Person entitled thereto within five Business Days
following demand therefor.

 

SECTION 12.02. Indemnities by the Servicer.

 

(a) Without limiting any other rights that a Purchaser Indemnified Person may
have hereunder or under applicable law, the Servicer hereby agrees to indemnify
and hold harmless each Purchaser Indemnified Person from and against any and all
Indemnified Amounts that may be claimed or asserted against or incurred by any
such Purchaser Indemnified Person in connection with or arising out of any
breach by the Servicer of its obligations hereunder or under any other Related
Document; provided, that the Servicer shall not be liable for any
indemnification to a Purchaser Indemnified Person to the extent that any such
Indemnified Amount (x) results from (i) with respect to any Purchaser
Indemnified Person other than the Conduit PurchaserPurchasers, such Purchaser
Indemnified Person’s gross negligence or (ii) with respect to any Purchaser
Indemnified Person, such Purchaser Indemnified Person’s willful misconduct, in
each case as finally determined by a court of competent jurisdiction, or (y)
constitutes recourse for uncollectible or uncollected Transferred Receivables.
Without limiting the generality of the foregoing, the Servicer shall pay on
demand to each Purchaser Indemnified Person any and all Indemnified Amounts
relating to or resulting from:

 

(A) reliance on any representation or warranty made or deemed made by the
Servicer (or any of its officers) under or in connection with this Agreement or
any other Related Document or on any other information delivered by the Servicer
pursuant hereto or thereto that shall have been incorrect in any material
respect when made or deemed made or delivered;

 

49



--------------------------------------------------------------------------------

(B) the failure by the Servicer to comply with any term, provision or covenant
contained in this Agreement, any other Related Document or any agreement
executed in connection herewith or therewith, any applicable law, rule or
regulation with respect to any Transferred Receivable or the Contract therefor,
or the nonconformity of any Transferred Receivable or the Contract therefor with
any such applicable law, rule or regulation;

 

(C) the imposition of any Adverse Claim with respect to any Transferred
Receivable or the Seller Collateral as a result of any action taken by the
Servicer hereunder; or

 

(D) the commingling of Collections with respect to Transferred Receivables by
the Servicer at any time with its other funds or the funds of any other Person.

 

(b) Any Indemnified Amounts subject to the indemnification provisions of this
Section 12.02 not paid in accordance with Article VI shall be paid by the
Servicer to the Purchaser Indemnified Person entitled thereto within five
Business Days following demand therefor.

 

SECTION 12.03. Limitation of Damages; Purchaser Indemnified Persons. NO
PURCHASER INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY
TO THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR
THIRD PARTY BENEFICIARY OF SUCH PARTY OR ANY OTHER PERSON ASSERTING CLAIMS
DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES THAT MAY BE ALLEGED AS A RESULT OF ANY TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER.

 

ARTICLE XIII

ADMINISTRATIVE AGENTAGENTS

 

SECTION 13.01. Authorization and Action. (a) The Administrative Agent may take
such action and carry out such functions under this Agreement as are authorized
to be performed by it pursuant to the terms of this Agreement, any other Related
Document or otherwise contemplated hereby or thereby or are reasonably
incidental thereto; provided, that the duties of the Administrative Agent
hereunder shall be determined solely by the express provisions of this
Agreement, and, other than the duties set forth in Section 13.02, any permissive
right of the Administrative Agent hereunder shall not be construed as a duty.

 

(b) Each Purchaser hereby irrevocably appoints the respective Person identified
as the Purchaser Agent for such Purchaser’s Purchaser Group, to take such action
and carry out such

 

50



--------------------------------------------------------------------------------

functions under this Agreement as are authorized to be performed by a Purchaser
Agent pursuant to the terms of this Agreement or any other Related Document or
otherwise contemplated hereby or thereby or are reasonably incidental thereto;
provided that the duties of a Purchaser Agent hereunder shall be determined
solely by the express provisions of this Agreement, and any permissive rights of
the Purchaser Agents hereunder shall not be construed as a duty.

 

SECTION 13.02. Reliance. (a) None of the Administrative Agent, any of its
respective Affiliates or any of its respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by any of
them under or in connection with this Agreement, or the other Related Documents
or the Program Documents, except for damages caused by its or their own gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction. Without limiting the generality of the foregoing, and
notwithstanding any term or provision hereof to the contrary, the Seller, the
Servicer and each Purchaser and each Purchaser Agent hereby acknowledge and
agree that the Administrative Agent (a) acts as agent hereunder for the
Purchasers and the Purchaser Agents and has no duties or obligations to, shall
incur no liabilities or obligations to, and does not act as an agent in any
capacity for, the Seller (other than, with respect to the Administrative Agent,
under the Power of Attorney with respect to remedial actions) or the
Originators, (b) may consult with legal counsel, independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts, (c) makes no representation or warranty
hereunder to any Affected Party and shall not be responsible to any such Person
for any statements, representations or warranties made in or in connection with
this Agreement or the other Related Documents, (d) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or the other Related Documents on the
part of the Seller, the Servicer or, the Purchasers or the Purchaser Agents or
to inspect the property (including the books and records) of the Seller, the
Servicer or the Purchaser Agents or the Purchasers, (e) shall not be responsible
to the Seller, the Servicer, the Purchaser Agents or the Purchasers for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or the other Related Documents or any other instrument or
document furnished pursuant hereto or thereto, (f) shall incur no liability
under or in respect of this Agreement or the other Related Documents by acting
upon any notice, consent, certificate or other instrument or writing believed by
it to be genuine and signed, sent or communicated by the proper party or parties
and (g) shall not be bound to make any investigation into the facts or matters
stated in any notice or other communication hereunder and may rely on the
accuracy of such facts or matters. Notwithstanding the foregoing, the
Administrative Agent acknowledges that it has a duty to transfer funds between
and among the Lockbox Accounts and the Collection Account, and make investments
of funds on deposit in the Retention Account and the Collateral Account, in
accordance with Article VI and the instructions of the Servicer.

 

(b) None of the Purchaser Agents, any of their respective Affiliates or any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or the other Related Documents, except for damages solely
caused by its or their own gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction. Without limiting the generality
of the foregoing, and notwithstanding any term or provision hereof to the
contrary, the Seller, the Servicer, the Administrative Agent, the Purchaser
Agents, the Conduit Purchasers and the Committed Purchasers hereby acknowledge
and agree that each Purchaser Agent acts as

 

51



--------------------------------------------------------------------------------

agent hereunder for its related Conduit Purchasers and Committed Purchasers and
has no duties or obligations to, shall incur no liabilities or obligations to,
and does not act as an agent in any capacity for, the Seller, the Servicer, the
Originator, any Purchaser (other than the Purchasers in its Purchaser Group),
any other Purchaser Agent or the Administrative Agent.

 

SECTION 13.03. Notice of Termination Events. None of the Purchaser Agents nor
the Administrative Agent shall be deemed to have knowledge or notice of the
occurrence of any Termination Event or Incipient Termination Event unless such
Person has received notice from any Purchaser, any Purchaser Agent, the Servicer
or the Seller stating that a Termination Event or Incipient Termination Event
has occurred hereunder and describing such Termination Event or Incipient
Termination Event. In the event that the Administrative Agent receives a notice,
it shall promptly give notice thereof to each Purchaser Agent whereupon each
such Purchaser Agent shall promptly give notice thereof to the Purchasers in its
related Purchaser Group. In the event that a Purchaser Agent receives such a
notice (other than from the Administrative Agent), it shall promptly give notice
thereof to the Administrative Agent and to the Purchasers in its related
Purchaser Group. The Administrative Agent shall (a) to the extent so directed in
writing by the Requisite Purchasers upon the occurrence and during the
continuation of a Termination Event, declare the Facility Termination Date to
have occurred, and (b) take such other action concerning a Termination Event or
Incipient Termination Event as may be directed by the Requisite Purchasers, but
until the Administrative Agent receives such direction, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, as the Administrative Agent deems advisable and in the best
interests of the Purchasers and Purchaser Agents.

 

SECTION 13.04. Nonreliance on Administrative Agent, Purchaser Agents, Other
Purchasers. Each Purchaser expressly acknowledges that none of the
Administrative Agent, the Purchaser Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
or any Purchaser Agent hereafter taken, including any review of the affairs of
the Seller, the Servicer or the Originators shall be deemed to constitute any
representation or warranty by the Administrative Agent or such Purchaser Agent.
Each Purchaser represents and warrants to the Administrative Agent and the
Purchaser Agents that, independently and without reliance upon the
Administrative Agent, the Purchaser Agents, or any other Purchaser and based on
such documents and information as it has deemed appropriate, it has made and
will continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, the Servicer, the Originator, and the
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Related Document. Except for items specifically required
to be delivered hereunder, the Administrative Agent shall not have any duty or
responsibility to provide any Purchaser Agent with any information concerning
the Seller, the Servicer, the Originators or any of their respective Affiliates
that comes into the possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

SECTION 13.05. Indemnification. Each Committed Purchaser in each Purchaser Group
hereby agrees to indemnify and hold harmless the Administrative Agent (solely in
its capacity as Administrative Agent) and its officers, directors, employees,
attorneys, agents or representatives (to the extent such amounts are not
reimbursed by the Seller, the Servicer or the Originator, and without limiting
the obligations of the Seller, the Servicer or the Originator to do so),
ratably, in

 

52



--------------------------------------------------------------------------------

accordance with such Committed Purchaser’s Committed Purchaser Percentage, from
and against any and all Indemnified Amounts (including amounts payable under
Section 14.04) that may be claimed or asserted against or incurred by any such
Person in connection with or arising out of transactions contemplated under this
Agreement or under any other Related Document or any actions or failures to act
in connection therewith, including any and all reasonable legal costs and
expenses arising out of or incurred in connection with disputes between or among
any parties to any of the Related Documents; provided that the Purchaser Groups
shall not be liable for any indemnification to any such Person to the extent
that any such Indemnified Amount results solely from such Person’s gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction.

 

SECTION 13.06. SECTION 13.03. GE Capital and Affiliates; Purchaser Agent and
Affiliates. GE Capital and Affiliates. GE Capitalits Affiliates and each
Purchaser Agent and its Affiliates may generally engage in any kind of business
with any Obligor, the Originators, the Seller, the Servicer, the Administrative
Agent, the Conduit PurchaserPurchasers or the Committed Purchasers, the
Purchaser Agents, any of their respective Affiliates and any Person who may do
business with or own securities of such Persons or any of their respective
Affiliates, all as if GE Capital were not the Administrative Agent and each
Person who is a Purchaser Agent hereunder were not a Purchaser Agent and without
the duty to account therefor to any Obligor, the Originators, the Seller, the
Servicer, the Administrative Agent, any Purchaser Agent, any Purchaser or any
other Person.

 

ARTICLE XIV

MISCELLANEOUS

 

SECTION 14.01. Notices. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other parties, or whenever any of the parties desires to give or
serve upon any other parties any communication with respect to this Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be deemed to have been validly
served, given or delivered (a) upon the earlier of actual receipt and three
Business Days after deposit in the United States Mail, registered or certified
mail, return receipt requested, with proper postage prepaid, (b) upon
transmission, when sent by telecopy or other similar facsimile transmission
(with such telecopy or facsimile promptly confirmed by delivery of a copy by
personal delivery or United States Mail as otherwise provided in this Section
14.01), (c) one Business Day after deposit with a reputable overnight courier
with all charges prepaid or (d) when delivered, if hand-delivered by messenger,
all of which shall be addressed to the party to be notified and sent to the
address or facsimile number set forth under its name on the signature page
hereof or to such other address (or facsimile number) as may be substituted by
notice given as herein provided. The giving of any notice required hereunder may
be waived in writing by the party entitled to receive such notice. Failure or
delay in delivering copies of any notice, demand, request, consent, approval,
declaration or other communication to any Person (other than the Conduit
PurchaserPurchasers, the Committed Purchaser Agents and the Administrative
Agent) designated in any written notice provided hereunder to receive copies
shall in no way adversely affect the effectiveness of such notice, demand,
request, consent, approval, declaration or other communication. Notwithstanding
the foregoing, whenever it is provided herein that a notice is to be given to
any other party hereto by a specific time, such notice shall only be effective
if

 

53



--------------------------------------------------------------------------------

actually received by such party prior to such time, and if such notice is
received after such time or on a day other than a Business Day, such notice
shall only be effective on the immediately succeeding Business Day.

 

SECTION 14.02. Binding Effect; Assignability.

 

(a) This Agreement shall be binding upon and inure to the benefit of the Seller,
the Servicer, the Conduit PurchaserPurchasers, the Committed Purchasers, the
Purchaser Agents and the Administrative Agent and their respective successors
and permitted assigns. Neither the Seller nor the Servicer may assign, transfer,
hypothecate or otherwise convey any of their respective rights or obligations
hereunder or interests herein without the express prior written consent of the
Conduit Purchaser, the Committed Purchaser Agents and the Administrative Agent
and unless, if applicable, the Rating Agency Condition shall have been satisfied
with respect to any such assignment. Any such purported assignment, transfer,
hypothecation or other conveyance by the Seller or the Servicer without the
prior express written consent of the Conduit Purchaser, the Committed Purchaser
Agents and the Administrative Agent shall be void.

 

(b) The CommittedAny Purchaser, any Purchaser Agent or the Administrative Agent
may, at any time, assign any of its rights and obligations hereunder or
interests herein (including, without limitation, an assignment by the Swing Line
Purchaser of all or any portion of its Swing Line Commitment) to any Person
which has a short-term debt rating of at least A-1 by S&P and P-1 by Moody’s,
and any such assignee may further assign at any time its rights and obligations
hereunder or interests herein (including any rights it may have in and to the
Transferred Receivables and the Seller Collateral and any rights it may have to
exercise remedies hereunder) to any Person which has a short-term debt rating of
at least A-1 by S&P and P-1 by Moody’s, in each case without the consent of any
Originator, the Seller or the Servicer. The Seller acknowledges and agrees that,
upon any such assignment, the assignee thereof may enforce directly, without
joinder of any Purchaserother Person, all of the obligations of the Seller
hereunder.

 

(c) The Seller hereby acknowledges that in accordance with the provisions of the
LAPA, on the day of the Committedeach Conduit Purchaser Funding Event, (A) the
Liquidity Lenders may purchase from the Conduit Purchaserat any time assign to a
Program Support Provider or other commercial paper conduit administered by such
Conduit Purchaser’s related Purchaser Agent (i) all or any part of the
Transferred Receivables soldowned by the Seller hereunder on each Purchase Date
prior to the Committedsuch Conduit Purchaser Funding Event, and (Bii) the
Conduit Purchaser may assign all or any part of its rights and interest in the
Seller Collateral to the Liquidity Lenders.

 

SECTION 14.03. Termination; Survival of Seller Secured Obligations Upon Facility
Termination Date.

 

(a) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the Termination Date.

 

(b) Except as otherwise expressly provided herein or in any other Related
Document, no termination or cancellation (regardless of cause or procedure) of
any commitment made by

 

54



--------------------------------------------------------------------------------

any Affected Party under this Agreement shall in any way affect or impair the
obligations, duties and liabilities of the Seller or the rights of any Affected
Party relating to any unpaid portion of the Seller Secured Obligations, due or
not due, liquidated, contingent or unliquidated or any transaction or event
occurring prior to such termination, or any transaction or event, the
performance of which is required after the Facility Termination Date. Except as
otherwise expressly provided herein or in any other Related Document, all
undertakings, agreements, covenants, warranties and representations of or
binding upon the Seller or the Servicer, and all rights of any Affected Party
hereunder, all as contained in the Related Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
rights and remedies provided for herein with respect to any breach of any
representation or warranty made by the Seller or the Servicer pursuant to
Article IV, the indemnification and payment provisions of Article XII and
Sections 14.04, 14.05 and 14.06 shall be continuing and shall survive the
Termination Date.

 

SECTION 14.04. Costs, Expenses and Taxes.

 

(a) The Seller shall reimburse each Purchaser, each Purchaser Agent and the
Administrative Agent for all fees, costs and expenses, including the fees, costs
and expenses of counsel or other advisors (including environmental and
management consultants and appraisers) for advice, assistance, or other
representation in connection with:

 

(i) the forwarding to the Seller or any other Person on behalf of the Seller by
any Purchaser of any payments for Purchases made by it hereunder;

 

(ii) any amendment, modification or waiver of, consent with respect to, or
termination of this Agreement or any of the other Related Documents (except to
the extent that such amendment, modification, waiver, consent or termination was
requested by or on behalf of any Purchaser, any Purchaser Agent or the
Administrative Agent) or advice in connection with the administration thereof or
their respective rights hereunder or thereunder;

 

(iii) any Litigation, contest or dispute (whether instituted by the Seller, any
Purchaser, any Purchaser Agent, the Administrative Agent or any other Person as
a party, witness, or otherwise) in any way relating to the Seller Collateral,
any of the Related Documents or any other agreement to be executed or delivered
in connection herewith or therewith, including any Litigation, contest, dispute,
suit, case, proceeding or action, and any appeal or review thereof, in
connection with a case commenced by or against the Seller or any other Person
that may be obligated to the Purchasers, the Purchaser Agents or the
Administrative Agent by virtue of the Related Documents, including any such
Litigation, contest, dispute, suit, proceeding or action arising in connection
with any work-out or restructuring of the transactions contemplated hereby
during the pendency of one or more Termination Events;

 

(iv) any attempt to enforce any remedies of any Purchaser, any Purchaser Agent
or the Administrative Agent against the Seller or any other Person that may be
obligated to them by virtue of any of the Related Documents, including any such
attempt to enforce any such remedies in the course of any work-out or
restructuring of the transactions contemplated hereby during the pendency of one
or more Termination Events;

 

55



--------------------------------------------------------------------------------

(v) any work-out or restructuring of the transactions contemplated hereby during
the pendency of one or more Termination Events; and

 

(vi) efforts to (A) monitor the Purchases or any of the Seller Secured
Obligations, (B) evaluate, observe or assess any Originator, the Seller or the
Servicer or their respective affairs, and (C) verify, protect, evaluate, assess,
appraise, collect, sell, liquidate or otherwise dispose of any of the Seller
Collateral;

 

including all reasonable attorneys’ and other professional and service
providers’ fees arising from such services, including those in connection with
any appellate proceedings, and all expenses, costs, charges and other fees
incurred by such counsel and others in connection with or relating to any of the
events or actions described in this Section 14.04, all of which shall be
payable, on demand, by the Seller to the Conduit PurchaserPurchasers, the
Committed Purchasers, the Purchaser Agents or the Administrative Agent, as
applicable. Without limiting the generality of the foregoing, such expenses,
costs, charges and fees may include: fees, costs and expenses of attorneys,
accountants, environmental advisors, appraisers, investment bankers, management
and other consultants and paralegals; court costs and expenses; photocopying and
duplication expenses; court reporter fees, costs and expenses; long distance
telephone charges; air express charges; telegram or telecopy charges;
secretarial overtime charges; and expenses for travel, lodging and food paid or
incurred in connection with the performance of such legal or other advisory
services.

 

(b) In addition, the Seller shall pay on demand any and all stamp, sales, excise
and other taxes (excluding income taxes) and fees payable or determined to be
payable in connection with the execution, delivery, filing or recording of this
Agreement or any other Related Document, and the Seller agrees to indemnify and
save each Purchaser Indemnified Person harmless from and against any and all
liabilities with respect to or resulting from any delay or failure to pay such
taxes and fees.

 

SECTION 14.05. Confidentiality.

 

(a) Except to the extent otherwise required by applicable law, as required to be
filed publicly with the Securities and Exchange Commission, or unless the
Administrative Agent and each Purchaser Agent shall otherwise consent in
writing, the Seller and the Servicer agree to maintain the confidentiality of
this Agreement (and all drafts hereof and documents ancillary hereto) in its
communications with third parties other than any Affected Party or any Purchaser
Indemnified Person and otherwise and not to disclose, deliver or otherwise make
available to any third party (other than its directors, officers, employees,
accountants or counsel) the original or any copy of all or any part of this
Agreement (or any draft hereof and documents ancillary hereto) except to an
Affected Party or a Purchaser Indemnified Person.

 

(b) The Seller and the Servicer each agree that it shall not (and shall not
permit any of its Subsidiaries to) issue any news release or make any public
announcement pertaining to the transactions contemplated by this Agreement and
the other Related Documents without the prior written consent of each Purchaser,
each Purchaser Agent and the Administrative Agent (which

 

56



--------------------------------------------------------------------------------

consent shall not be unreasonably withheld) unless such news release or public
announcement is required by law, in which case the Seller or the Servicer, as
applicable, shall consult with each Purchaser, each Purchaser Agent and the
Administrative Agent prior to the issuance of such news release or public
announcement. The Seller may, however, disclose the general terms of the
transactions contemplated by this Agreement and the other Related Documents to
trade creditors, suppliers and other similarly-situated Persons so long as such
disclosure is not in the form of a news release or public announcement.

 

SECTION 14.06. No Proceedings. Each of the Seller and the Servicer hereby agrees
that, from and after the ClosingAmendment Effective Date and until the date one
year plus one day following the date on which the Commercial Paper with the
latest maturity has been indefeasibly paid in full in cash, it will not,
directly or indirectly, institute or cause to be instituted against theany
Conduit Purchaser any proceeding of the type referred to in Sections 9.01(c) and
9.01(d). This Section 14.06 shall survive the termination of this Agreement.

 

SECTION 14.07. Complete Agreement; Modification of Agreement; Intercreditor
AgreementAgreements. This Agreement and the other Related Documents constitute
the complete agreement among the parties hereto with respect to the subject
matter hereof and thereof, supersede all prior agreements and understandings
relating to the subject matter hereof and thereof, and may not be modified,
altered or amended except as set forth in Section 14.08. The rights of the
Purchasers, the Purchaser Agents and the Administrative Agent hereunder and
under the other Related Documents with respect to the “Lenders” and the “Agent”
party to the Credit Facility are subject to each of the Intercreditor
AgreementAgreements to the extent provided therein.

 

SECTION 14.08. Amendments and Waivers. No amendment, modification, termination
or waiver of any provision of this Agreement or any of the other Related
Documents, or any consent to any departure by the Seller or the Servicer
therefrom, shall in any event be effective unless the same shall be in writing
and signed by each of the parties hereto or thereto, as applicable, and by the
the Requisite Purchasers, the Administrative Agent, and, except in the case of a
waiver, the Seller and the Servicer; provided, that at any time that the Rating
Agency Condition is applicable (i) the Administrativeeach applicable Purchaser
Agent shall notify each of the Rating Agencies concurrently with the execution
of any amendment to any provision of this Agreement or any of the other Related
Documents, and (ii) it shall be a condition precedent to the effectiveness of
any material amendment to any provision of this Agreement or any of the other
Related Documents that the Rating Agency Condition shall have been satisfied in
respect thereof; provided, further, that no such amendment, modification,
termination or waiver shall, without the consent of each affected Purchaser, (A)
extend the date of payment on or deposit into the Collection Account of
Collections by the Seller or the Servicer, (B) reduce the rate or extend the
payment of Daily Yield, (C) reduce any fees, including payable to such Purchaser
pursuant to the applicable Purchaser Group Fee Letter, (D) change the amount of
Capital Investment of any Purchaser (except as contemplated by Section 2.03(c))
or any Committed Purchaser’s Commitment, (E) amend, modify or waive the
definitions of “Purchase Discount Rate,” “Requisite Purchasers” or any defined
term used in such definitions, (F) amend, modify or waive any provision of this
Section 14.08, or (G) otherwise materially affect the rights of any Purchaser or
Purchaser Agent hereunder. Furthermore, no amendment, modification, termination
or waiver shall be effective to the extent that it affects the rights or duties
of the Swing Line Purchaser under this Agreement or modifies or amends any other
provision of this Agreement or any other Related Document relating the Swing
Line Commitment, Swing Line Purchases or the Swing Line Purchaser unless in
writing and signed by the Swing Line Purchaser.

 

57



--------------------------------------------------------------------------------

SECTION 14.09. SECTION 14.08. No Waiver; Remedies. The failure by any Purchaser,
any Purchaser Agent or the Administrative Agent, at any time or times, to
require strict performance by the Seller or the Servicer of any provision of
this Agreement or the Purchase Assignment shall not waive, affect or diminish
any right of any Purchaser, any Purchaser Agent or the Administrative Agent
thereafter to demand strict compliance and performance herewith or therewith.
Any suspension or waiver of any breach or default hereunder shall not suspend,
waive or affect any other breach or default whether the same is prior or
subsequent thereto and whether the same or of a different type. None of the
undertakings, agreements, warranties, covenants and representations of the
Seller or the Servicer contained in this Agreement or any Purchase Assignment,
and no breach or default by the Seller or the Servicer hereunder or thereunder,
shall be deemed to have been suspended or waived by any Purchaser or the
Administrative Agent unless such waiver or suspension is by an instrument in
writing signed by an officer of or other duly authorized signatory of the
Conduit Purchaser, the Committed Purchaser and the Administrative Agentthat is
executed in accordance with Section 14.08 and directed to the Seller or the
Servicer, as applicable, specifying such suspension or waiver. The rights and
remedies of the Purchasers and the Administrative Agent under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that the
Purchasers, the Purchaser Agents and the Administrative Agent may have under any
other agreement, including the other Related Documents, by operation of law or
otherwise. Recourse to the Seller Collateral shall not be required.

 

SECTION 14.10. SECTION 14.09. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF
JURY TRIAL.

 

(a) THIS AGREEMENT AND EACH OTHER RELATED DOCUMENT (EXCEPT TO THE EXTENT THAT
ANY RELATED DOCUMENT EXPRESSLY PROVIDES TO THE CONTRARY) AND THE OBLIGATIONS
ARISING HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES) EXCEPT TO THE EXTENT THAT THE PERFECTION, EFFECT OF
PERFECTION OR PRIORITY OF THE INTERESTS OF THE ADMINISTRATIVE AGENT IN THE
RECEIVABLES OR REMEDIES HEREUNDER OR THEREUNDER, IN RESPECT THEREOF, ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK, AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

(b) EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THEM
PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER RELATED DOCUMENT;

 

58



--------------------------------------------------------------------------------

PROVIDED, THAT EACH PARTY HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE BOROUGH OF MANHATTAN IN
NEW YORK CITY; PROVIDED FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED
OR OPERATE TO PRECLUDE ANY PURCHASER, ANY PURCHASER AGENT OR THE ADMINISTRATIVE
AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO REALIZE ON THE SELLER COLLATERAL OR ANY OTHER SECURITY FOR THE SELLER SECURED
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
CONDUIT PURCHASERPURCHASERS, THE COMMITTED PURCHASER AGENTS OR THE
ADMINISTRATIVE AGENT. EACH PARTY HERETO SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH PARTY
HERETO HEREBY WAIVES ANY OBJECTION THAT SUCH PARTY MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH
BENEATH ITS NAME ON THE SIGNATURE PAGES HEREOF AND THAT SERVICE SO MADE SHALL BE
DEEMED COMPLETED UPON SUCH PARTY’S ACTUAL RECEIPT THEREOF. EACH PARTY HERETO
AGREES THAT “RECEIPT” OF ANY SUCH SUMMONS, COMPLAINT OR OTHER SERVICE OF PROCESS
MAY BE EVIDENCED, WITHOUT LIMITATION, BY ANY OF THE FOLLOWING: 1) CONFIRMATION
OF DELIVERY IN ANY FORM ISSUED BY THE UNITED STATES POSTAL SERVICE, 2) A
DELIVERY CONFIRMATION IN THE FORM PROVIDED BY ANY NATIONALLY RECOGNIZED COURIER
SERVICE OR 3) A RECEIPT SIGNED BY ANY EMPLOYEE, OFFICER, DIRECTOR OR INDEPENDENT
CONTRACTOR OF THE PERSON RECEIVING SUCH NOTICE PHYSICALLY PRESENT AT THE ADDRESS
SET FORTH BENEATH ITS NAME ON THE SIGNATURE PAGES HERETO. NOTHING IN THIS
SECTION SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

 

(c) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR

 

59



--------------------------------------------------------------------------------

INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

 

SECTION 14.11. SECTION 14.10. Counterparts. This Agreement may be executed in
any number of separate counterparts, each of which shall collectively and
separately constitute one agreement.

 

SECTION 14.12. SECTION 14.11. Severability. Wherever possible, each provision of
this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

SECTION 14.13. SECTION 14.12. Section Titles. The section titles and table of
contents contained in this Agreement are and shall be without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.

 

SECTION 14.14. SECTION 14.13. Limited Recourse. The obligations of the Conduit
PurchaserPurchasers and the Committed PurchaserPurchasers under this Agreement
and all Related Documents are solely the corporate obligations of each such
Purchaser. No recourse shall be had for the payment of any amount owing in
respect of Purchases or for the payment of any fee hereunder or any other
obligation or claim arising out of or based upon this Agreement or any other
Related Document against any Stockholder, employee, officer, director, agent or
incorporator of such Purchaser. Any accrued obligations owing by theany Conduit
Purchaser or theany Committed Purchaser under this Agreement shall be payable by
such Purchaser solely to the extent that funds are available therefor from time
to time in accordance with the provisions of Article VI of this Agreement, and,
with respect to the Conduit Purchaser, in accordance with Article VI of the
Collateral Agent Agreement (and such accrued obligations shall not be
extinguished until paid in full). TheNo Conduit Purchaser shall not, and shall
not be obligated to, pay any amount pursuant to the Related Documents unless (i)
thesuch Conduit Purchaser has received funds which may be used to make such
payment pursuant to the Program Documentssuch Conduit Purchaser’s commercial
paper program documents, and (ii) after giving effect to such payment, either
(A) thesuch Conduit Purchaser could issue Commercial Paper to refinance all
outstanding Commercial Paper (assuming such outstanding Commercial Paper matured
at such time) without violating the Program Documentssuch Conduit Purchaser’s
commercial paper program documents, or (B) all Commercial Paper is paid in full.
Any amount which the Conduit Purchaser does not pay pursuant to the operation of
the preceding sentence shall not constitute a claim (as defined in Section 101
of the Bankruptcy Code) against or an obligation of the Conduit Purchaser for
any insufficiency unless and until the Conduit Purchaser satisfies the
provisions of such preceding sentence. This Section 14.14 shall survive the
termination of this Agreement.

 

SECTION 14.15. SECTION 14.14. Further Assurances.

 

(a) Each of the Seller and the Servicer shall, at its sole cost and expense,
upon request of the Conduit PurchaserPurchasers, the Committed Purchasers, the
Purchaser Agents or the

 

60



--------------------------------------------------------------------------------

Administrative Agent, promptly and duly execute and deliver any and all further
instruments and documents and take such further action that may be necessary or
desirable or that the Conduit PurchaserPurchasers, the Committed Purchasers, the
Purchaser Agents or the Administrative Agent may request to (i) perfect,
protect, preserve, continue and maintain fully the Purchases made and the right,
title and interests (including Liens) granted to such Purchaser under this
Agreement, (ii) enable the Conduit PurchaserPurchasers, the Committed
Purchasers, the Purchaser Agents or the Administrative Agent to exercise and
enforce its rights under this Agreement or any of the other Related Documents or
(iii) otherwise carry out more effectively the provisions and purposes of this
Agreement or any other Related Document. Without limiting the generality of the
foregoing, the Seller shall, upon request of the Conduitany Purchaser and the
Committed PurchaserAgent or the Administrative Agent, (A) execute and file such
financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices that may be necessary or
desirable or that the Purchaserssuch Purchaser Agent or the Administrative Agent
may request to perfect, protect and preserve the Purchases made and the Liens
granted pursuant to this Agreement, free and clear of all Adverse Claims, (B)
mark, or cause the Servicer to mark, each Contract evidencing each Transferred
Receivable with a legend acceptable to the Administrative Agent evidencing that
the Administrative Agent (on behalf of the Purchasers) has purchased all right
and title thereto and interest therein, (C) mark, or cause the Servicer to mark,
its master data processing records evidencing such Transferred Receivables with
such legend and (D) notify or cause the Servicer to notify Obligors of the sale
the Transferred Receivables effected hereunder.

 

(b) Without limiting the generality of the foregoing, the Seller hereby
authorizes the Conduiteach Purchaser, the Committedeach Purchaser Agent and the
Administrative Agent, and each of the Conduit Purchaser and the Committed
Purchaser Agent hereby authorizes the Administrative Agent, to file one or more
financing or continuation statements, or amendments thereto or assignments
thereof, relating to all or any part of the Transferred Receivables, including
Collections with respect thereto, or the Seller Collateral without the signature
of the Seller or, as applicable, the Conduit PurchaserPurchasers or the
Committed PurchaserPurchasers, as applicable, to the extent permitted by
applicable law. A carbon, photographic or other reproduction of this Agreement
or of any notice or financing statement covering the Transferred Receivables,
the Seller Collateral or any part thereof shall be sufficient as a notice or
financing statement where permitted by law.

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Receivables Purchase and
Servicing Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

SIT FUNDING CORPORATION

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

Address:

   

3797 Spinnaker Court

44201 Nobel Drive

Suite P

Fremont, California 94538

Attention:

  President

Telephone:

  (510) 668-3282

Facsimile:

  (510) 440-3777

REDWOOD RECEIVABLESSYNNEX CORPORATION,

as the Conduit Purchaser

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

    Assistant Secretary

Address:

   

c/o General Electric Capital Corporation

3001 Summer Street, 2nd Floor

Stamford, Connecticut 06927

Attention: Manager, Conduit Administration

Telephone: (203) 602-9330

Facsimile: (203) 961-2953



--------------------------------------------------------------------------------

SYNNEX INFORMATION TECHNOLOGIES, INC.f/k/a Synnex Information Technologies,
Inc.), as Servicer

 

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

Address:

   

3797 Spinnaker Court

44201 Nobel Drive

Fremont, California 94538

Attention: President

Telephone: (510) 656-3333

Facsimile: (510) 440-3777



--------------------------------------------------------------------------------

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Swing Line Purchaser and as a Committed Purchaser

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

   

        Duly Authorized Signatory

Address:

   

201 High Ridge Road

Stamford, Connecticut 06927

201 Merriott 7, 3rd Floor

P.O. Box 5201

Norwalk, CT 06856-5201

Attention: Vice President – Portfolio/SynnexUnderwriting Telephone: (203)
316-7221 Facsimile: (203) 316-7821

GENERAL ELECTRIC CAPITAL CORPORATION,

as a Purchaser Agent and as Administrative Agent

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

   

        Duly Authorized Signatory

Address:

   

201 High Ridge Road

Stamford, Connecticut 06927

201 Merriott 7, 3rd Floor

P.O. Box 5201

Norwalk, CT 06856-5201

Attention: Vice President – Portfolio/SynnexUnderwriting

Telephone: (203) 316-7221

Facsimile: (203) 316-7821

ACKNOWLEDGED AND AGREED:

GENERAL ELECTRIC CAPITAL CORPORATION,

as Collateral Agent



--------------------------------------------------------------------------------

MANHATTAN ASSET FUNDING COMPANY LLC,

as a Conduit Purchaser

By:    MAF Receivables Corp., its sole member

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

            Duly Authorized Signatory

Title

 

 

--------------------------------------------------------------------------------

Address:

   

201 High Ridge Road

Stamford, Connecticut 06927

Manhattan Asset Funding Company LLC

c/o SMBC Securities, Inc.

277 Park Avenue

New York, New York 10172

Attention: Vice President – Portfolio/Synnexand Manager

Asset Securitization Group

Telephone: (203) 316-7221

212) 224-5366

Facsimile: (203212) 316-7821224-5191

SUMITOMO MITSUI BANKING CORPORATION,

as a Committed Purchaser

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

Address:

   

Sumitomo Mitsui Banking Corporation

555 California Street, Suite 3350

San Francisco, CA 94104

Attention: Relationship Manager CBDA II

Telephone: (415) 616-3006

Facsimile: (415) 398-3580

 

 

 

 

 



--------------------------------------------------------------------------------

SMBC Securities, Inc., as a Purchaser Agent

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

Address:

SMBC Securities, Inc.

277 Park Avenue

New York, New York 10172

Attention: Asset Securitization Group

Telephone: (212) 224-5366

Facsimile: (212) 224-5191



--------------------------------------------------------------------------------

Exhibit A to Purchase Agreement

 

COMMITMENTS/GROUP PURCHASE LIMITS

 

COMMITTED PURCHASER

--------------------------------------------------------------------------------

   COMMITMENT


--------------------------------------------------------------------------------

GE Capital

   $ 210,000,000

Sumitomo Mitsui Banking Corporation

   $ 65,000,000

PURCHASER GROUP

--------------------------------------------------------------------------------

   GROUP COMMITMENT


--------------------------------------------------------------------------------

GE Capital Purchaser Group

   $ 210,000,000

Sumitomo Purchaser Group

   $ 65,000,000



--------------------------------------------------------------------------------

Exhibit 2.02(a) to Purchase Agreement

 

FORM OF COMMITMENT REDUCTION NOTICE

 

[Insert Date]

 

Redwood Receivables Corporation

c/o General Electric Capital Corporation

3001 Summer Street, 2nd Floor

Stamford, Connecticut 06927

Attention: Manager, Conduit Administration

 

General Electric Capital Corporation,

as Administrative Agent

c/o General Electric Capital Corporation

201 High Ridge Road

Stamford, Connecticut 06927

201 Merriott 7, 3rd Floor

P.O. Box 5201

Norwalk, CT 06856-5201

Attention: Vice President - Portfolio/SynnexUnderwriting

 

SMBC Securities, Inc.

277 Park Avenue

New York, New York 10172

Attention: Asset Securitization Group

 

  Re: Amended and Restated Receivables Purchase and Servicing Agreement dated as
of August 30, 2002

 

Ladies and Gentlemen:

 

This notice is given pursuant to Section 2.02(a) of that certain Amended and
Restated Receivables Purchase and Servicing Agreement dated as of August 30,
2002 (as amended, the “Purchase Agreement”), by and among SIT Funding
Corporation (the “Seller”), Redwood ReceivablesSynnex Corporation (the “Conduit
Purchaser”),f/k/a Synnex Information Technologies, Inc.) (the “Servicer”), the
financial institutions from time to time party thereto as “Conduit Purchasers,”
“Committed Purchasers” and “Purchaser Agents” and General Electric Capital
Corporation (“GECC”), in its capacity as committed purchaser (in such capacity,
the “Committed Purchaser” and, together with the Conduit Purchaser, the
“Purchasers”) and GECC, as administrative agent for the Purchasers (in such
capacity, the “Administrative Agent”). Capitalized terms used and not otherwise
defined herein shall have the respective meanings ascribed to them in the
Purchase Agreement.

 

Pursuant to Section 2.02(a) of the Purchase Agreement, the Seller hereby
irrevocably notifies the PurchasersPurchaser Agents and the Administrative Agent
of its election to permanently reduce the Maximum Purchase Limit to
[$            ], effective as of [                 ], [            ] (which is a
Business Day at least ten days after the date this notice is given). This
reduction is the [first/second]



--------------------------------------------------------------------------------

reduction for the current calendar year permitted by Section 2.02(a) of the
Purchase Agreement. After such reduction, the Maximum Purchase Limit will not be
less than the Aggregate Capital Investment.

 

Very truly yours,

SIT FUNDING CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit 2.02(b) to Purchase Agreement

 

FORM OF COMMITMENT TERMINATION NOTICE

 

[Insert Date]

 

Redwood Receivables Corporation

c/o General Electric Capital Corporation

3001 Summer Street, 2nd Floor

Stamford, Connecticut 06927

Attention: Manager, Conduit Administration

 

General Electric Capital Corporation,

as Administrative Agent

c/o General Electric Capital Corporation

201 High Ridge Road

Stamford, Connecticut 06927

201 Merriott 7, 3rd Floor

P.O. Box 5201

Norwalk, CT 06856-5201

Attention: Vice President — Portfolio/SynnexUnderwriting

 

SMBC Securities, Inc.

277 Park Avenue

New York, New York 10172

Attention: Asset Securitization Group

 

Re: Amended and Restated Receivables Purchase and Servicing Agreement dated as
of August 30, 2002

 

Ladies and Gentlemen:

 

This notice is given pursuant to Section 2.02(b) of that certain Amended and
Restated Receivables Purchase and Servicing Agreement dated as of August 30,
2002 (as amended, the “Purchase Agreement”), by and among SIT Funding
Corporation (the “Seller”), Redwood ReceivablesSynnex Corporation (the “Conduit
Purchaser”),f/k/a Synnex Information Technologies, Inc.) (the “Servicer”), the
financial institutions from time to time party thereto as “Conduit Purchasers,”
“Committed Purchasers” and “Purchaser Agents” and General Electric Capital
Corporation (“GECC”), in its capacity as committed purchaser (in such capacity,
the “Committed Purchaser” and, together with the Conduit Purchaser, the
“Purchasers”) and GECC, as administrative agent for the Purchasers (in such
capacity, the “Administrative Agent”). Capitalized terms used and not otherwise
defined herein shall have the respective meanings ascribed to them in the
Purchase Agreement.

 

Pursuant to Section 2.02(b) of the Purchase Agreement, the Seller hereby
irrevocably notifies the PurchasersPurchaser Agents and the Administrative Agent
of its election to terminate the Maximum Purchase Limit effective as of
[                 ], [            ] (which is a Business Day at least 90 days
after the date this notice is given). In connection therewith, the Seller shall
reduce the Aggregate Capital Investment to zero on or prior to such date and
make all other payments required by Section



--------------------------------------------------------------------------------

2.03(c) and pay any other fees that are due and payable pursuant to the Fee
Letter at the time and in the manner specified therein.

 

Very truly yours,

SIT FUNDING CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit 2.03(a) to Purchase Agreement

 

Form of Investment Base Certificate

 

[See attached]



--------------------------------------------------------------------------------

Exhibit 2.03(a)

 

SIT FUNDING CORPORATION

 

INVESTMENT BASE CERTIFICATE

 

1.

   As of:                                               

2.

   Transferred Receivables – Beginning of Period    ___________     

3.

   Deposit of Customer Collections from              to                
___________     

4.

   Deposit of Rejected Amounts from              to                 ___________
    

5.

   Newly Transferred Receivables from              to                
___________     

6.

   Non-Cash Dilutions    ___________     

7.

   Transferred Receivables - End of Period (2 + 5)-(3 + 4 + 6)        
___________

8.

   [Intentionally Blank]         ___________

9.

   Ineligible Receivables          

9a.

   Foreign Receivables    ___________     

9b.

   Balances over 60 days    ___________     

9c.

   Billed But Unshipped    ___________     

9d.

   Extended Terms (over 30 days)    ___________     

9e.

   Bankrupt Obligors    ___________     

9f.

   [Others]    ___________     

9g.

  

Total Ineligible Receivables (sum 9a to

9f)

        ___________

10.

   Excluded Receivables          

10a.

   Affiliate Receivables    ___________     

10b.

   Governmental Authorities    ___________     

10c.

   50% Rule    ___________     

10d.

   Other Excluded Obligors    ___________     

10e.

   Total Excluded Receivables (sum 10a to 10d)    ___________     

11.

   Eligible Receivable (7-(9g+10e))         ___________

12.

   Reserves:          

12a.

   Concentration Discount Amount    ___________     

12b.

   [Other]    ___________     

12c.

   Total Reserves         ___________

13.

   [Intentionally Blank]    ___________     

14.

   Investment Base (11-12c)         ___________



--------------------------------------------------------------------------------

15.

   Purchase Discount Rate x line 14    ___________    ___________

16.

   Yield Discount Amount (from Annex 4)         ___________

17.

   Availability [Lesser of (a) line 15- line 16 and (b) line 20]        
___________

18.

   Aggregate Capital Investment         ___________

19.

   Aggregate Capital Investment Available (Purchase Excess) (17-18)          

20.

   Maximum Purchase Limit         ___________

 

The undersigned, an officer of SIT Funding Corporation, as Seller, hereby
certifies that the information set forth above is true and correct and all of
the conditions precedent in Section 3.02 of the Amended and Restated Receivables
Purchase and Servicing Agreement have been satisfied as of the date hereof.

 

SIT FUNDING CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit 2.03(b) to Purchase Agreement

 

FORM OF PURCHASE REQUEST

 

[Insert Date]

 

Redwood Receivables Corporation

c/o General Electric Capital Corporation

3001 Summer Street, 2nd Floor

Stamford, Connecticut 06927

Attention: Manager, Conduit Administration

 

General Electric Capital Corporation,

as Administrative Agent

c/o General Electric Capital Corporation

201 High Ridge Road

Stamford, Connecticut 06927

201 Merriott 7, 3rd Floor

P.O. Box 5201

Norwalk, CT 06856-5201

Attention: Vice President — Portfolio/SynnexUnderwriting

 

SMBC Securities, Inc.

277 Park Avenue

New York, New York 10172

Attention: Asset Securitization Group

 

Re: Amended and Restated Receivables Purchase and Servicing Agreement dated as
of August 30, 2002

 

Ladies and Gentlemen:

 

This notice is given pursuant to Section 2.03(b) of that certain Amended and
Restated Receivables Purchase and Servicing Agreement dated as of August 30,
2002 (as amended, the “Purchase Agreement”), by and among SIT Funding
Corporation (the “Seller”), Redwood ReceivablesSynnex Corporation (the “Conduit
Purchaser”),f/k/a Synnex Information Technologies, Inc.) (the “Servicer”), the
financial institutions from time to time party thereto as “Conduit Purchaser,”
“Committed Purchasers” and “Purchaser Agents” and General Electric Capital
Corporation (“GECC”), in its capacity as committed purchaser (in such capacity,
the “Committed Purchaser” and, together with the Conduit Purchaser, the
“Purchasers”) and GECC, as administrative agent for the Purchasers (in such
capacity, the “Administrative Agent”). Capitalized terms used and not otherwise
defined herein shall have the respective meanings ascribed to them in the
Purchase Agreement.

 

Pursuant to Section 2.01 of the Purchase Agreement, the Seller hereby requests
that a [Capital][Swing Line] Purchase be made from the Seller on [            
    ], [            ] (which is a Business Day), in the amount of
[$            ], to be disbursed to the Seller in accordance with Section
2.04(b)



--------------------------------------------------------------------------------

of the Purchase Agreement. The Seller hereby confirms that the conditions set
forth in Section 3.02 of the Purchase Agreement have been satisfied.

 

Very truly yours, SIT FUNDING CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit 2.03(c) to Purchase Agreement

 

FORM OF REPAYMENT NOTICE

 

[Insert Date]

 

Redwood Receivables Corporation

c/o General Electric Capital Corporation

3001 Summer Street, 2nd Floor

Stamford, Connecticut 06927

Attention: Manager, Conduit Administration

 

General Electric Capital Corporation,

as Administrative Agent

c/o General Electric Capital Corporation

201 High Ridge Road

Stamford, Connecticut 06927

201 Merriott 7, 3rd Floor

P.O. Box 5201

Norwalk, CT 06856-5201

Attention: Vice President — Portfolio/SynnexUnderwriting

 

SMBC Securities, Inc.

277 Park Avenue

New York, New York 10172

Attention: Asset Securitization Group

 

Re: Amended and Restated Receivables Purchase and Servicing Agreement dated as
of August 30, 2002

 

Ladies and Gentlemen:

 

This notice is given pursuant to Section 2.03(c) of that certain Amended and
Restated Receivables Purchase and Servicing Agreement dated as of August 30,
2002 (as amended, the “Purchase Agreement”), by and among SIT Funding
Corporation (the “Seller”), Redwood ReceivablesSynnex Corporation (the “Conduit
Purchaser”),f/k/a Synnex Information Technologies, Inc.) (the “Servicer”), the
financial institutions from time to time party thereto as “Conduit Purchaser,”
“Committed Purchasers” and “Purchaser Agents” and General Electric Capital
Corporation (“GECC”), in its capacity as committed purchaser (in such capacity,
the “Committed Purchaser” and, together with the Conduit Purchaser, the
“Purchasers”) and GECC, as administrative agent for the Purchasers (in such
capacity, the “Administrative Agent”). Capitalized terms used and not otherwise
defined herein shall have the respective meanings ascribed to them in the
Purchase Agreement.

 

Pursuant to Section 2.03(c) of the Purchase Agreement, the Seller hereby
notifies the PurchasersPurchaser Agents and the Administrative Agent of its
request to reduce the Aggregate Capital Investment by [$            ] effective
as of [                 ], [            ] (which is a Business Day), from
[Collections/borrowings under the Credit Facility/other sources]. In connection
therewith, the Seller will pay to the Administrative Agent (1) all RedwoodDaily
Yield accrued on the Capital Investment of each Purchaser being



--------------------------------------------------------------------------------

reduced through but excluding the date of such reduction and (2) any and all
Breakage Costs payable under Section 2.10 of the Purchase Agreement by virtue
thereof.

 

Very truly yours,

SIT FUNDING CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit 2.04(a)

 

FORM OF PURCHASE ASSIGNMENT

 

THIS PURCHASE ASSIGNMENT (the “Purchase Assignment”) is entered into as of
August 30, 2002, by and between SIT Funding Corporation (“Seller”) and GENERAL
ELECTRIC CAPITAL CORPORATION, as Administrative Agent under the Purchase
Agreement described below.

 

1. We refer to that certain Amended and Restated Receivables Purchase and
Servicing Agreement (the “Purchase Agreement”) of even date herewith among the
Seller, the Administrative Agent and the other parties thereto. All of the
terms, covenants and conditions of the Purchase Agreement are hereby made a part
of this Purchase Assignment and are deemed incorporated herein in full.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.

 

2. For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Seller hereby sells to the Administrative Agent for the
benefit of the Purchasers, without recourse, except as provided in Section 12.01
of the Purchase Agreement, all of the Seller’s right, title and interest in,
under and to all Transferred Receivables (including all Collections, Records and
proceeds with respect thereto) sold from time to time by the Seller to the
Administrative Agent under the Purchase Agreement.

 

3. The Seller hereby covenants and agrees to sign, sell or execute and deliver,
or cause to be signed, sold or executed and delivered, and to do or make, or
cause to be done or made, upon request of the Administrative Agent and at the
Seller’s expense, any and all agreements, instruments, papers, deeds, acts or
things, supplemental, confirmatory or otherwise, as may be reasonably required
by the Administrative Agent for the purpose of or in connection with acquiring
or more effectively vesting in the Administrative Agent or evidencing the
vesting in the Administrative Agent of the property, rights, title and interests
of the Seller sold hereunder or intended to be sold hereunder.

 

4. Wherever possible, each provision of this Purchase Assignment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Purchase Assignment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Purchase Assignment.

 

5. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS PURCHASE ASSIGNMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.



--------------------------------------------------------------------------------

6. THIS PURCHASE ASSIGNMENT AND EACH OTHER RELATED DOCUMENT (EXCEPT TO THE
EXTENT THAT ANY RELATED DOCUMENT EXPRESSLY PROVIDES TO THE CONTRARY) AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS, INCLUDING
ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES) EXCEPT TO THE EXTENT THAT THE PERFECTION,
EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF THE ADMINISTRATIVE AGENT IN
THE RECEIVABLES OR REMEDIES HEREUNDER OR THEREUNDER, IN RESPECT THEREOF, ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK, AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

IN WITNESS WHEREOF, the parties have caused this Purchase Assignment to be
executed by their respective officers thereunto duly authorized, as of the day
and year first above written.

 

SIT FUNDING CORPORATION

 

GENERAL ELECTRIC CAPITAL

CORPORATION, as Administrative Agent

By:

  

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

Name:

  

 

--------------------------------------------------------------------------------

 

Name:

 

 

--------------------------------------------------------------------------------

Title:

  

 

--------------------------------------------------------------------------------

 

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit 3.01(a)(i) to Purchase Agreement

 

FORM OF OFFICER’S CERTIFICATE AS TO SOLVENCY

 

SYNNEX INFORMATION TECHNOLOGIES, INC.

 

Officer’s Certificate

 

I, [Name of Officer], the duly elected [Insert Title] of Synnex Information
Technologies, Inc., hereby certify in connection with that certain Amended and
Restated Receivables Purchase and Servicing Agreement dated as of August 30,
2002 (the “Purchase Agreement”), by and among SIT Funding Corporation (the
“Seller”), Redwood Receivables Corporation (the “Conduit Purchaser”), Synnex
Information Technologies, Inc. (the “Servicer”), General Electric Capital
Corporation (“GECC”), in its capacity as committed purchaser (in such capacity,
the “Committed Purchaser” and, together with the Conduit Purchaser, the
“Purchasers”) and GECC, as administrative agent for the Purchasers (in such
capacity, the “Administrative Agent”), and for the benefit of the Purchasers and
the Administrative Agent, as follows:

 

1. Capitalized terms herein and not otherwise defined shall have the respective
meanings ascribed to them in the Purchase Agreement.

 

2. Both before and after giving effect to (a) the transactions contemplated by
the Purchase Agreement and the other Related Documents and (b) the payment and
accrual of all transaction costs in connection with the foregoing, the Seller is
and will be Solvent. The Seller has no Debt to any Person other than pursuant to
the transactions expressly permitted by the Purchase Agreement and the other
Related Documents.

 

IN WITNESS WHEREOF, I have signed and delivered this Officer’s Certificate this
             day of             , 200_.

 

SYNNEX INFORMATION TECHNOLOGIES,

INC.

By:                                                                     

--------------------------------------------------------------------------------

Name:                                                                 

--------------------------------------------------------------------------------

Title:                                                                     

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit 3.01(a)(ii)(A) to Purchase Agreement

 

FORM OF OFFICER’S CLOSING CERTIFICATE OF SELLER

 

SIT FUNDING CORPORATION

 

Officer’s Certificate

 

I, [Name of Officer], the duly elected [Insert Title] of SIT Funding Corporation
(the “Seller”), hereby certify in connection with that certain Amended and
Restated Receivables Purchase and Servicing Agreement dated as of August 30,
2002 (the “Purchase Agreement”), by and among the Seller, Redwood Receivables
Corporation (the “Conduit Purchaser”), Synnex Information Technologies, Inc.
(the “Servicer”), General Electric Capital Corporation (“GECC”), in its capacity
as committed purchaser (in such capacity, the “Committed Purchaser” and,
together with the Conduit Purchaser, the “Purchasers”) and GECC, as
administrative agent for the Purchasers (in such capacity, the “Administrative
Agent”), and for the benefit of the Purchasers and the Administrative Agent, as
follows:

 

1. Capitalized terms herein and not otherwise defined shall have the respective
meanings ascribed to them in the Purchase Agreement.

 

2. Since the date of its formation (a) the Seller has not incurred any
obligations, contingent or non-contingent liabilities, liabilities for charges,
long-term leases or unusual forward or long-term commitments that, alone or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
(b) no contract, lease or other agreement or instrument has been entered into by
the Seller or has become binding upon the Seller’s assets and no law or
regulation applicable to the Seller has been adopted that has had or could
reasonably be expected to have a Material Adverse Effect, and (c) the Seller is
not in default and no third party is in default under any material contract,
lease or other agreement or instrument to which the Seller is a party that alone
or in the aggregate could reasonably be expected to have a Material Adverse
Effect. Between the date of the Seller’s formation and the Closing Date no event
has occurred that alone or together with other events could reasonably be
expected to have a Material Adverse Effect.

 

3. Both before and after giving effect to (i) the transactions contemplated by
the Purchase Agreement and the other Related Documents and (ii) the payment and
accrual of all transaction costs in connection with the foregoing, the Seller is
and will be Solvent.

 

4. Each of the representations and warranties of the Seller contained in any of
the Related Documents are correct on and as of the Closing Date as though made
on and as of such date (except to the extent any such representation and
warranty relates solely to an earlier date), and no event has occurred and is
continuing, or would result from the transactions effected pursuant thereto as
of the Closing Date, that constitutes or would constitute an Incipient
Termination Event or a Termination Event.

 

5. The Seller is in material compliance with all federal, state, and local laws
and regulations, including those relating to labor and environmental matters and
ERISA.

 

6. Except as otherwise indicated on a schedule to a Related Document or another
schedule delivered pursuant to the Schedule of Documents, or as otherwise
consented to by the



--------------------------------------------------------------------------------

Purchasers and the Administrative Agent, the Seller has delivered to the
Purchasers and the Administrative Agent true and correct copies of all documents
required to be delivered to such Persons pursuant to the Schedule of Documents,
all such documents are complete and correct in all material respects on and as
of the Closing Date, and each and every other contingency to the closing of the
transactions contemplated by the Related Documents has been performed.

 

7. No Adverse Claims have arisen or been granted with respect to the Seller
Collateral other than Permitted Encumbrances.

 

IN WITNESS WHEREOF, I have signed and delivered this Officer’s Certificate this
             day of             , 200_.

 

SIT FUNDING CORPORATION

By:                                                                     

--------------------------------------------------------------------------------

Name:                                                                 

--------------------------------------------------------------------------------

Title:                                                                     

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit 3.01(a)(ii)(B) to Purchase Agreement

 

FORM OF OFFICER’S POST-CLOSING CERTIFICATE OF SELLER

 

SIT FUNDING CORPORATION

 

Officer’s Certificate

 

I, [Name of Officer], the duly elected [Insert Title] of SIT Funding Corporation
(the “Seller”), hereby certify in connection with that certain Amended and
Restated Receivables Purchase and Servicing Agreement dated as of August 30,
2002 (as amended, the “Purchase Agreement”), by and among the Seller, Redwood
ReceivablesSynnex Corporation (the “Conduit Purchaser”),f/k/a Synnex Information
Technologies, Inc.) (the “Servicer”), the financial institutions from time to
time party thereto as “Conduit Purchaser,” “Committed Purchasers” and “Purchaser
Agents” and General Electric Capital Corporation (“GECC”), in its capacity as
committed purchaser (in such capacity, thea “Committed Purchaser” and, together
with the Conduit Purchaser, the “Purchasers”) and GECC, as administrative agent
for the Purchasers (in such capacity, the “Administrative Agent”), and for the
benefit of the Purchasers and the Administrative Agent, as follows:

 

1. Capitalized terms herein and not otherwise defined shall have the respective
meanings ascribed to them in the Purchase Agreement.

 

2. Each of the representations and warranties of the Seller contained in any of
the Related Documents are correct on and as of the date hereof as though made on
and as of such date (except to the extent any such representation and warranty
relates solely to an earlier date), and no event has occurred and is continuing,
or would result from the transactions effected pursuant thereto as of the date
hereof, that constitutes or would constitute an Incipient Termination Event or a
Termination Event.

 

3. The Seller is in material compliance with all federal, state, and local laws
and regulations, including those relating to labor and environmental matters and
ERISA.

 

4. No Adverse Claims have arisen or been granted with respect to the Seller
Collateral other than Permitted Encumbrances.

 

IN WITNESS WHEREOF, I have signed and delivered this Officer’s Certificate this
     day of             , 200  .

 

SIT FUNDING CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit 3.01(a)(iii)(A) to Purchase Agreement

 

FORM OF OFFICER’S CLOSING CERTIFICATE OF SERVICER

 

SYNNEX INFORMATION TECHNOLOGIES, INC.

 

Officer’s Certificate

 

I, [Name of Officer], the duly elected [Insert Title] of Synnex Information
Technologies, Inc. (the “Servicer”), hereby certify in connection with that
certain Amended and Restated Receivables Purchase and Servicing Agreement dated
as of August 30, 2002 (the “Purchase Agreement”), by and among SIT Funding
Corporation (the “Seller”), Redwood Receivables Corporation (the “Conduit
Purchaser”), the Servicer, General Electric Capital Corporation (“GECC”), in its
capacity as committed purchaser (in such capacity, the “Committed Purchaser”
and, together with the Conduit Purchaser, the “Purchasers”) and GECC, as
administrative agent for the Purchasers (in such capacity, the “Administrative
Agent”), and for the benefit of the Purchasers and the Administrative Agent, as
follows:

 

1. Capitalized terms herein and not otherwise defined shall have the respective
meanings ascribed to them in the Purchase Agreement.

 

2. Since November 30, 2001 (a) the Servicer has not incurred any obligations,
contingent or non-contingent liabilities, liabilities for charges, long-term
leases or unusual forward or long-term commitments that, alone or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, (b)
no contract, lease or other agreement or instrument has been entered into by the
Servicer or has become binding upon the Servicer’s assets and no law or
regulation applicable to the Servicer has been adopted that has had or could
reasonably be expected to have a Material Adverse Effect, and (c) the Servicer
is not in default and no third party is in default under any material contract,
lease or other agreement or instrument to which the Servicer is a party that
alone or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Since November 30, 2001 no event has occurred that alone or
together with other events could reasonably be expected to have a Material
Adverse Effect.

 

3. Both before and after giving effect to (i) the transactions contemplated by
the Purchase Agreement and the other Related Documents and (ii) the payment and
accrual of all transaction costs in connection with the foregoing, the Servicer
is and will be Solvent.

 

4. Each of the representations and warranties of the Servicer contained in any
of the Related Documents are correct on and as of the Closing Date as though
made on and as of such date (except to the extent any such representation and
warranty relates solely to an earlier date), and no event has occurred and is
continuing, or would result from the transactions effected pursuant thereto as
of the Closing Date, that constitutes or would constitute an Incipient Servicer
Termination Event or an Event of Servicer Termination.

 

5. The Servicer is in material compliance with all federal, state, and local
laws and regulations, including those relating to labor and environmental
matters and ERISA.

 

6. Except as otherwise indicated on a schedule to a Related Document or another
schedule delivered pursuant to the Schedule of Documents, or as otherwise
consented to by the Purchasers and the Administrative Agent, the Servicer has
delivered to the Purchasers and the



--------------------------------------------------------------------------------

Administrative Agent true and correct copies of all documents required to be
delivered to such Persons pursuant to the Schedule of Documents, all such
documents are complete and correct in all material respects on and as of the
Closing Date, and each and every other contingency to the closing of the
transactions contemplated by the Related Documents has been performed.

 

7. No Adverse Claims have arisen or been granted with respect to the property of
the Servicer other than Permitted Encumbrances.

 

IN WITNESS WHEREOF, I have signed and delivered this Officer’s Certificate this
     day of             , 200  .

 

SYNNEX INFORMATION TECHNOLOGIES,

INC.

By:                                                                     

--------------------------------------------------------------------------------

Name:                                                                 

--------------------------------------------------------------------------------

Title:                                                                     

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit 3.01(a)(iii)(Bii) to Purchase Agreement

 

FORM OF OFFICER’S POST-CLOSING CERTIFICATE OF SERVICER

 

SYNNEX INFORMATION TECHNOLOGIES, INC. CORPORATION

 

Officer’s Certificate

 

I, [Name of Officer], the duly elected [Insert Title] of Synnex Corporation
(f/k/a Synnex Information Technologies, Inc.) (the “Servicer”), hereby certify
in connection with that certain Amended and Restated Receivables Purchase and
Servicing Agreement dated as of August 30, 2002 (as amended, the “Purchase
Agreement”), by and among SIT Funding Corporation (the “Seller”), Redwood
Receivables Corporation (the Servicer, the financial institutions from time to
time party thereto as “Conduit Purchaser,”), the Servicer, “Committed
Purchasers” and “Purchaser Agents” and General Electric Capital Corporation
(“GECC”), in its capacity as committed purchaser (in such capacity, thea
“Committed Purchaser” and, together with the Conduit Purchaser, the
“Purchasers”) and GECC, as administrative agent for the Purchasers (in such
capacity, the “Administrative Agent”), and for the benefit of the Purchaser and
the Administrative Agent, as follows:

 

1. Capitalized terms herein and not otherwise defined shall have the respective
meanings ascribed to them in the Purchase Agreement.

 

2. Each of the representations and warranties of the Servicer contained in any
of the Related Documents are correct on and as of the date hereof as though made
on and as of such date (except to the extent any such representation and
warranty relates solely to an earlier date), and no event has occurred and is
continuing, or would result from the transactions effected pursuant thereto as
of the date hereof, that constitutes or would constitute an Incipient Servicer
Termination Event or an Event of Servicer Termination.

 

3. The Servicer is in material compliance with all federal, state, and local
laws and regulations, including those relating to labor and environmental
matters and ERISA.

 

4. No Adverse Claims have arisen or been granted with respect to the property of
the Servicer other than Permitted Encumbrances.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed and delivered this Officer’s Certificate this
     day of             , 200  .

 

SYNNEX INFORMATION TECHNOLOGIES,

INC.CORPORATION

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit 3.01(a)(iv) to Purchase Agreement

 

Form of Monthly Report

 

SIT Funding Corporation

 

[See attached]



--------------------------------------------------------------------------------

Exhibit 3.01(a)(iv)

 

to

 

Purchase Agreement

 

FORM OF MONTHLY REPORTING

 

Exhibit 3.01(a)(iv)-I

   -     

Consolidated Sales and Receivables Analysis

Exhibit 3.01(a)(iv)-II

   -     

Consolidated Aging

Exhibit 3.01(a)(iv)-III

   -     

Accounts Receivable Reconciliation

Exhibit 3.01(a)(iv)-IV

   -     

Overcollateralization Summary

Exhibit 3.01(a)(iv)-V

   -     

Trigger Calculations

Exhibit 3.01(a)(iv)-VI

   -     

Financial Statements of the Seller



--------------------------------------------------------------------------------

Exhibit 10.03

 

Form of

 

POWER OF ATTORNEY

 

This Power of Attorney is executed and delivered by [Seller or Servicer]
(“XYZ”), as the [Seller/Servicer] under the Purchase Agreement (each as defined
below), to General Electric Capital Corporation, as Administrative Agent under
the Purchase Agreement (hereinafter referred to as “Attorney”), pursuant to that
certain Amended and Restated Receivables Purchase and Servicing Agreement dated
as of August 30, 2002 (the “Purchase Agreement”, as amended, restated,
supplemented or otherwise modified from time to time), by and among XYZ, the
other parties thereto and Attorney and the other Related Documents. Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
them in the Purchase Agreement. No person to whom this Power of Attorney is
presented, as authority for Attorney to take any action or actions contemplated
hereby, shall inquire into or seek confirmation from XYZ as to the authority of
Attorney to take any action described below, or as to the existence of or
fulfillment of any condition to this Power of Attorney, which is intended to
grant to Attorney unconditionally the authority to take and perform the actions
contemplated herein, and XYZ irrevocably waives any right to commence any suit
or action, in law or equity, against any person or entity that acts in reliance
upon or acknowledges the authority granted under this Power of Attorney. The
power of attorney granted hereby is coupled with an interest and may not be
revoked or canceled by XYZ until all Seller Secured Obligations under the
Related Documents have been indefeasibly paid in full and Attorney has provided
its written consent thereto.

 

XYZ hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in its place and stead and in its name or in Attorney’s own name, from time to
time in Attorney’s discretion, to take any and all appropriate action and to
execute and deliver any and all documents and instruments that may be necessary
or desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, hereby grants to Attorney the power and right,
on its behalf, without notice to or assent by it, upon the occurrence and during
the continuance of any Termination Event, to do the following: (a) open mail for
it, and ask, demand, collect, give acquittances and receipts for, take
possession of, or endorse and receive payment of, any checks, drafts, notes,
acceptances, or other instruments for the payment of moneys due, and sign and
endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, and
notices in connection with any of its property; (b) effect any repairs to any of
its assets, or continue or obtain any insurance and pay all or any part of the
premiums therefor and costs thereof, and make, settle and adjust all claims
under such policies of insurance, and make all determinations and decisions with
respect to such policies; (c) pay or discharge any taxes, Liens, or other
encumbrances levied or placed on or threatened against it or its property; (d)
defend any suit, action or proceeding brought against it if it does not defend
such suit, action or proceeding or if Attorney believes that it is not pursuing
such defense in a manner that will maximize the recovery to Attorney, and
settle, compromise or adjust any suit, action, or proceeding described above
and, in connection therewith, give such discharges or releases as Attorney may
deem appropriate; (e) file or prosecute any claim, Litigation, suit or
proceeding in any court of competent jurisdiction or before any arbitrator, or
take any other action otherwise deemed appropriate by Attorney for the purpose
of collecting any and all such moneys due to it



--------------------------------------------------------------------------------

whenever payable and to enforce any other right in respect of its property; (f)
sell, transfer, pledge, make any agreement with respect to, or otherwise deal
with, any of its property, and execute, in connection with such sale or action,
any endorsements, assignments or other instruments of conveyance or transfer in
connection therewith; and (g) cause the certified public accountants then
engaged by it to prepare and deliver to Attorney at any time and from time to
time, promptly upon Attorney’s request, any reports required pursuant to the
terms of the Purchase Agreement, all as though Attorney were the absolute owner
of its property for all purposes, and to do, at Attorney’s option and its
expense, at any time or from time to time, all acts and other things that
Attorney reasonably deems necessary to perfect, preserve, or realize upon its
property or assets and the Purchaser’s Liens thereon, all as fully and
effectively as it might do. XYZ hereby ratifies, to the extent permitted by law,
all that said attorneys shall lawfully do or cause to be done by virtue hereof.

 

IN WITNESS WHEREOF, this Power of Attorney is executed by XYZ this [    ] day of
[            ], 200  .

 

XYZ

   

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[Notarization in appropriate form for the state of execution is required.]



--------------------------------------------------------------------------------

Exhibit 14.02(b)

 

Form of

 

Assignment Agreement

 

Attached.



--------------------------------------------------------------------------------

Annex 2 to Purchase Agreement

 

EXCLUDED OBLIGORS

 

[List Excluded Obligors]



--------------------------------------------------------------------------------

Exhibit A to Annex 2 to Purchase Agreement

 

FORM OF AMENDING LETTER

 

[Insert Date]

 

SIT Funding Corporation

3797 Spinnaker Court

44201 Nobel Drive

Suite P

Fremont, California 94538

Attention: President

 

Synnex Information Technologies, Inc.Corporation

3797 Spinnaker Court

44201 Nobel Drive

Fremont, California 94538

Attention: President

 

Redwood Receivables Corporation

c/o General Electric Capital Corporation

3001 Summer Street, 2nd Floor

Stamford, Connecticut 06927

Attention: Manager, Conduit Administration

 

Re:         Amended and Restated Receivables Purchase and Servicing Agreement

              dated as of August 30, 2002

 

Ladies and Gentlemen:

 

This notice is given pursuant to that certain Amended and Restated Receivables
Purchase and Servicing Agreement dated as of August 30, 2002 (as amended, the
“Purchase Agreement”), by and among SIT Funding Corporation (the “Seller”),
Redwood ReceivablesSynnex Corporation (the “Conduit Purchaser”),f/k/a Synnex
Information Technologies, Inc.) (the “Servicer”), the financial institutions
from time to time party thereto as “Conduit Purchaser,” “Committed Purchasers”
and “Purchaser Agents” and General Electric Capital Corporation (“GECC”), in its
capacity as committed purchaser (in such capacity, thea “Committed Purchaser”
and, together with the Conduit Purchaser, the “Purchasers”) and GECC, as
administrative agent for the Purchasers (in such capacity, the “Administrative
Agent”). Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Purchase Agreement.

 

The Administrative Agent hereby amends Annex 2 to the Purchase Agreement as
follows:

 

The following Obligors are [added to/removed from] Annex 2 as “Excluded
Obligors”: [            ].



--------------------------------------------------------------------------------

The effective date of this amendment to Annex 2 is [                 ],
[            ].

 

Very truly yours,

GENERAL ELECTRIC CAPITAL

CORPORATION, as Administrative Agent

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Annex 3 to Purchase Agreement

 

RESERVED



--------------------------------------------------------------------------------

Annex 4 to Purchase Agreement

 

YIELD DISCOUNT AMOUNT

 

Yield Discount Amount

   =
+
+
+   

Purchase Rate Discount Amount

Yield Volatility Discount Amount

Unused Facility Fee Discount Amount

Servicing Fee Discount Amount

1.   Purchase Rate Discount Amount    =
x   

Capital Investment

the weighted average of all Daily Yield

Rates (weighted by the aggregate

amount of Capital Investment accruing

interest at such Daily Yield Rate)

         x
x   

Liquidation Term Factor

360

2.   Yield Volatility Discount Amount    =
x
x   

Capital Investment

Yield Volatility Percentage

Liquidation Term Factor

3.   Unused Facility Fee Discount Amount    =   

Aggregate Capital Investment

Available

         x   

Average Unused Facility Fee Rate

         x   

Liquidation Term Factor

4.   Servicing Fee Discount Amount    =   

Outstanding Balance of all Transferred

         x   

Servicing Fee Rate

         x   

Liquidation Term Factor

5.   Liquidation Term Factor    =   

Expected Liquidation Period/360

 

Definitions

 

“Average Unused Facility Fee Rate” shall mean, at any time, the average for all
Purchaser Groups of the per annum rate set forth in each Purchaser Group Fee
Letter used to calculate the Unused Facility Fee payable to such Purchaser
Group.

 

“Expected Liquidation Period” shall mean, at any time, a period of time
(expressed in days) equal to the product of (a) 1.5, multiplied by (b) the
product of (i) a fraction, (1) the numerator of which is equal to the average of
the Outstanding Balances of Transferred Receivables on the first day of the 12
Settlement Periods immediately preceding such date and (2) the denominator of
which is equal to aggregate Collections received during such 12 Settlement
Periods with respect to all Transferred Receivables, multiplied by (ii) the
number of days contained in such 12 Settlement Periods.

 

“Yield Volatility Percentage” shall mean the maximum increase in interest rates
anticipated over the Expected Liquidation Period, as determined from time to
time by the Administrative Agent.



--------------------------------------------------------------------------------

Annex 5 to Purchase Agreement

 

FINANCIAL COVENANTS

 

I. Servicer

 

(a) Minimum Net Worth. Synnex and its Subsidiaries on a consolidated basis shall
have a Minimum Net Worth, as of the Closing Date and as of the end of each
fiscal quarter ending during the period from the Closing Date to and including
November 30, 2002, of not less than $170,000,000. Thereafter, Synnex and its
Subsidiaries on a consolidated basis shall have, as of the end of each fiscal
quarter in each fiscal year ending after November 30, 2002, a Minimum Net Worth
of not less than the sum of (i) the Minimum Net Worth required hereunder for the
immediately preceding fiscal year plus (ii) an amount equal to fifty percent
(50%) of the positive net income of Synnex and its Subsidiaries on a
consolidated basis for such immediately preceding fiscal year plus (iii) an
amount equal to one hundred percent (100%) of the amount of any equity raised by
or capital contributed to Synnex during such immediately preceding fiscal year.

 

(b) Fixed Charge Coverage Ratio. Synnex, on a consolidated basis with its
Subsidiaries shall have, for each Rolling Period from and after the Closing
Date, a Fixed Charge Ratio of not less than 1.751.70 to 1.00.

 

II. Seller

 

The Seller shall at all times have a Net Worth Percentage of not less than 5.0%.
Capitalized terms used in this Annex 5 and not otherwise defined below shall
have the respective meanings ascribed to them in Annex X.



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
(by the expenditure of cash or the incurrence of Debt) by such Person during any
measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP; provided that for
purposes of determining “Capital Expenditures” for Fiscal Year 2005, $3,000,000
spent on non-recurring, fixed asset purchases shall be excluded.

 

“EBITDA” shall mean, with respect to any Person for any fiscal period, the
amount equal to (a) consolidated net income of such Person for such period,
minus (b) the sum of (i) income tax credits, (ii) interest income, (iii) gain
from extraordinary items for such period, (iv) any aggregate net gain (but not
any aggregate net loss) during such period arising from the sale, exchange or
other disposition of capital assets by such Person (including any fixed assets,
whether tangible or intangible, all inventory sold in conjunction with the
disposition of fixed assets and all securities), and (v) any other non-cash
gains that have been added in determining consolidated net income (including
LIFO adjustments), in each case to the extent included in the calculation of
consolidated net income of such Person for such period in accordance with GAAP,
but without duplication, plus (c) the sum of (i) any provision for income taxes,
(ii) Interest Expense, (iii) loss from extraordinary items for such period, (iv)
the amount of non-cash charges (including depreciation, amortization and LIFO
adjustments) for such period, (v) amortized debt discount for such period, and
(vi) the amount of any deduction to consolidated net income as the result of any
grant to any members of the management of such Person of any Stock, in each case
to the extent included in the calculation of consolidated net income of such
Person for such period in accordance with GAAP, but without duplication. For
purposes of this definition, the following items shall be excluded in
determining consolidated net income of a Person: (A) the income (or deficit) of
any other Person accrued prior to the date it became a Subsidiary of, or was
merged or consolidated into, such Person or any of such Person’s Subsidiaries;
(B) the income (or deficit) of any other Person (other than a Subsidiary) in
which such Person has an ownership interest, except to the extent any such
income has actually been received by such Person in the form of cash dividends
or distributions; (C) the undistributed earnings of any Subsidiary of such
Person to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation or requirement of law applicable to such Subsidiary;
(D) any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made out of income accrued during such
period; (E) any write-up of any asset; (F) any net gain from the collection of
the proceeds of life insurance policies; (G) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any Debt,
of such Person, (H) in the case of a successor to such Person by consolidation
or merger or as a transferee of its assets, any earnings of such successor prior
to such consolidation, merger or transfer of assets, and (I) any deferred credit
representing the excess of equity in any Subsidiary of such Person at the date
of acquisition of such Subsidiary over the cost to such Person of the investment
in such Subsidiary.

 

“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of (a)
EBITDA for the Rolling Period ending on such date to (b) Fixed Charges for such
period.



--------------------------------------------------------------------------------

“Fixed Charges” shall mean, with respect to any fiscal period of Synnex, the sum
of (a) cash Interest Expense during such period, plus (b) regularly scheduled
payments of principal on Debt of Synnex and its Subsidiaries paid during such
period (other than regularly scheduled payments or principal in respect of (i)
Debt owing under this Agreement and the Credit Agreement) of SynnexFacility and
its Subsidiaries paid during(ii) Debt owing by SYNNEX K.K. which matures within
thirty-six (36) months of the date on which the amount of Fixed Charges is being
determined so long as the aggregate principal amount of such periodDebt is less
than or equal to $41,500,000 as of the date on which the amount of Fixed Charges
is being determined; provided, however, that notwithstanding the foregoing,
regularly scheduled payments of principal in respect of Debt owing by SYNNEX
K.K. to the Development Bank of Japan in the aggregate principal amount of
$1,025,359 shall be included for purposes of this clause (b)), plus (c) the
aggregate amount of all Capital Expenditures made by Synnex and its Subsidiaries
during such period other than Capital Expenditures related to the purchase of
and improvements to the building occupied by Beijing SYNNEX Technologies Ltd. in
an amount not to exceed $8,500,000, plus (d) income tax expense during such
period, plus (e) any dividend, return of capital or any other distribution in
connection with its capital stock.

 

“Interest Expense” shall mean, with respect to any fiscal period of Synnex,
interest expense (whether cash or non-cash) of Synnex and its Subsidiaries on a
consolidated basis for such period, including amortization of original issue
discount on any Debt and of all fees payable in connection with the incurrence
of such Debt (to the extent included in interest expense), the interest portion
of any deferred payment obligation and the interest component of any Capital
Lease Obligation and including the Redwood Yieldall Daily Yield payable pursuant
to the terms of the Purchase Agreement.

 

“Net Worth” shall mean, as of any date, the excess of (a) the consolidated
assets of Synnex and its Subsidiaries over (b) the consolidated liabilities of
Synnex and its Subsidiaries as determined in accordance with GAAP.

 

“Rolling Period” shall mean, as of the end of any Fiscal Quarter of Synnex, the
immediately preceding four (4) Fiscal Quarters, including the Fiscal Quarter
then ending.

 

(b) Rules of Construction Concerning Financial Covenants. Unless otherwise
specifically provided therein, any accounting term used in any Related Document
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations thereunder shall be computed in accordance with GAAP
consistently applied. That certain items or computations are explicitly modified
by the phrase “in accordance with GAAP” shall in no way be construed to limit
the foregoing. If any Accounting Changes occur and such changes result in a
change in the calculation of the financial covenants, standards or terms used in
any Related Document, then the parties thereto agree to enter into negotiations
in order to amend such provisions so as to equitably reflect such Accounting
Changes with the desired result that the criteria for evaluating the financial
condition of such Persons and their Subsidiaries shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. If the
parties thereto agree upon the required



--------------------------------------------------------------------------------

amendments thereto, then after appropriate amendments have been executed and the
underlying Accounting Change with respect thereto has been implemented, any
reference to GAAP contained therein shall, only to the extent of such Accounting
Change, refer to GAAP consistently applied after giving effect to the
implementation of such Accounting Change. If such parties cannot agree upon the
required amendments within 30 days following the date of implementation of any
Accounting Change, then all financial statements delivered and all calculations
of financial covenants and other standards and terms in accordance with the
Related Documents shall be prepared, delivered and made without regard to the
underlying Accounting Change.



--------------------------------------------------------------------------------

Annex 5.02(a) to Purchase Agreement

 

REPORTING REQUIREMENTS OF THE SELLER

 

The Seller shall furnish, or cause to be furnished, to the PurchasersPurchaser
Agents, the Administrative Agent and (in the case of paragraph (b)(ii) and (f)
below only) the Rating Agencies:

 

(a) Monthly Report. As soon as available, and in any event no later than 11:00
a.m. (New York time) on the twelfthtenth Business Day of each fiscal month, a
Monthly Report in the form of Exhibit 3.01(a)(iv) prepared by the Seller as of
the last day of the previous fiscal month.

 

(b) Annual Audited Financials. As soon as available, and in any event within 90
days after the end of each fiscal year, financial information regarding the
Originators and their respective Subsidiaries, certified by an Independent
Accounting Firm in an unqualified report, consisting of consolidated and
consolidating (i) balance sheets as of the close of such fiscal year and (ii)
statements of income and cash flows for such fiscal year, setting forth in
comparative form the figures for the prior fiscal year and the figures contained
in the Projections for such fiscal year, all prepared in accordance with GAAP.
Such financial information shall be accompanied by the certification of the
Chief Financial Officer of Synnex that (A) such financial information presents
fairly in accordance with GAAP the financial position and results of operations
of the Originators and their respective Subsidiaries, on a consolidated and
consolidating basis, in each case as at the end of such fiscal year and for the
fiscal year then ended and (B) any other information presented is true, correct
and complete in all material respects and that there was no Incipient
Termination Event or Termination Event in existence as of such time or, if an
Incipient Termination Event or Termination Event shall have occurred and be
continuing, describing the nature thereof and all efforts undertaken to cure
such Incipient Termination Event or Termination Event. In addition, the Seller
shall furnish, or cause to be furnished, to the Administrative Agent and each
Purchaser Agent a Compliance Certificate with respect to such fiscal year as
described in paragraph (c) below.

 

(c) Quarterly Financials. As soon as available, and in any event within 30 days
after the end of each fiscal quarter, financial information regarding the
Originators and their respective Subsidiaries, certified by the Chief Financial
Officer of Synnex, consisting of consolidated and consolidating (i) unaudited
balance sheets as of the close of such fiscal quarter and the related statement
of income for that portion of the fiscal year ending as of the close of such
fiscal quarter and (ii) unaudited statement of income for such fiscal quarter,
setting forth in comparative form the figures for the corresponding period in
the prior year and the figures contained in the Projections for such fiscal
year, all prepared in accordance with GAAP. Such financial information shall be
accompanied by the certification of the Chief Financial Officer of Synnex that
(A) such financial information presents fairly in accordance with GAAP the
financial position and results of operations of the Originators and their
respective Subsidiaries, on a consolidated and consolidating basis, in each case
as at the end of such fiscal quarter and for the period then ended and (B) any
other information presented is true, correct and complete in all material
respects and that there was no Incipient Termination Event or Termination Event
in existence as of such time or, if an Incipient Termination Event or
Termination Event shall have occurred and be continuing, describing the nature
thereof and all efforts undertaken to cure such Incipient Termination Event or
Termination Event. In addition, the Seller shall furnish, or cause to be
furnished, to the Administrative Agent and each Purchaser Agent, within 30 days
after the end of each fiscal quarter, (Y) a statement in reasonable detail
(each, a “Compliance Certificate”) showing the calculations used in determining
compliance with each financial covenant set forth on Annex 5 and (Z) a
management discussion and analysis that includes a comparison to budget for the
fiscal year to date as of the end of such fiscal quarter and a comparison of
performance for the fiscal year to date as of the end of that fiscal quarter to
the corresponding period in the prior year.



--------------------------------------------------------------------------------

(d) Monthly Financials. As soon as available, and in any event within 30 days
after the end of each fiscal month, financial information regarding the
Originators and their respective domestic Subsidiaries, certified by the Chief
Financial Officer, the Vice President-Finance or the Controller of Synnex,
consisting of (i) unaudited balance sheets for each Originator and each such
domestic Subsidiary as of the close of such fiscal month and the related
statement of income for that portion of the fiscal year ending as of the close
of such fiscal month and (ii) unaudited statement of income for each Originator
and each such domestic Subsidiary for such fiscal month, setting forth in
comparative form the figures for the corresponding period in the prior year and
the figures contained in the Projections for such fiscal year, all prepared in
accordance with GAAP. Such financial information shall be accompanied by the
certification of the Chief Financial Officer, the Vice President-Finance or the
Controller of Synnex that (A) such financial information presents fairly in
accordance with GAAP the financial position and results of operations of the
Originators and their respective domestic Subsidiaries, in each case as at the
end of such month and for the period then ended and (B) any other information
presented is true, correct and complete in all material respects and that there
was no Incipient Termination Event or Termination Event in existence as of such
time or, if an Incipient Termination Event or Termination Event shall have
occurred and be continuing, describing the nature thereof and all efforts
undertaken to cure such Incipient Termination Event or Termination Event.

 

(e) Operating Plan. As soon as available, but not later than 30 days prior to
the end of each fiscal year, an annual operating plan for Synnex, approved by
the Board of Directors of Synnex, for the following year, which will (i) include
a statement of all of the material assumptions on which such plan is based, (ii)
include monthly balance sheets and a monthly budget for the following year and
(iii) integrate sales, gross profits, operating expenses, operating profit, cash
flow projections and Availability projections, all prepared on the same basis
and in similar detail as that on which operating results are reported (and in
the case of cash flow projections, representing management’s good faith
estimates of future financial performance based on historical performance), and
including plans for personnel, capital expenditures and facilities.

 

(f) Management Letters. Within five Business Days after receipt thereof by the
Seller, copies of all management letters, exception reports or similar letters
or reports received by the Seller from its independent certified public
accountants.

 

(g) Default Notices. As soon as practicable, and in any event within five
Business Days after an Authorized Officer of the Seller has actual knowledge of
the existence thereof, telephonic or telecopied notice of each of the following
events, in each case specifying the nature and anticipated effect thereof and
what action, if any, the Seller proposes to take with respect thereto, which
notice, if given telephonically, shall be promptly confirmed in writing on the
next Business Day:

 

(i) any Incipient Termination Event or Termination Event;

 

(ii) any Adverse Claim made or asserted against any of the Seller Collateral of
which it becomes aware;

 

(iii) the occurrence of any event that would have a material adverse effect on
the aggregate value of the Seller Collateral or on the assignments and Liens
granted by the Seller pursuant to this Agreement;



--------------------------------------------------------------------------------

(iv) the occurrence of any event of the type described in Sections 4.02(h)(i),
(ii) or (iii) of either Transfer Agreement involving any Obligor obligated under
Transferred Receivables with an aggregate Outstanding Balance at such time of $1
million or more;

 

(v) the commencement of a case or proceeding by or against the Seller seeking a
decree or order in respect of the Seller (A) under the Bankruptcy Code or any
other applicable federal, state or foreign bankruptcy or other similar law, (B)
appointing a custodian, receiver, liquidator, assignee, trustee or sequestrator
(or similar official) for the Seller or for any substantial part of its assets,
or (C) ordering the winding-up or liquidation of the affairs of the Seller;

 

(vi) the receipt of notice that (A) the Seller is being placed under regulatory
supervision, (B) any license, permit, charter, registration or approval
necessary for the conduct of the Seller’s business is to be, or may be,
suspended or revoked, or (C) the Seller is to cease and desist any practice,
procedure or policy employed by it in the conduct of its business if such
cessation may have a Material Adverse Effect; or

 

(vii) any other event, circumstance or condition that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(h) SEC Filings and Press Releases. Promptly upon their becoming available,
copies of: (i) all financial statements, reports, notices and proxy statements
made publicly available by the Seller or any Originator to its security holders;
(ii) all regular and periodic reports and all registration statements and
prospectuses, if any, filed by the Seller or any Originator with any securities
exchange or with the Securities and Exchange Commission or any governmental or
private regulatory authority; and (iii) all press releases and other statements
made available by the Seller or any Originator to the public concerning material
adverse changes or developments in the business of any such Person.

 

(i) Litigation. Promptly upon learning thereof, written notice of any Litigation
affecting the Seller, the Transferred Receivables or the Seller Collateral,
whether or not fully covered by insurance, and regardless of the subject matter
thereof that (i) seeks damages in excess of $100,000, (ii) seeks injunctive
relief, (iii) is asserted or instituted against any Plan, its fiduciaries or its
assets or against the Seller or any ERISA Affiliate of the Seller in connection
with any Plan, (iv) alleges criminal misconduct the Seller or (v) would, if
determined adversely, have a Material Adverse Effect.

 

(j) Other Documents. Such other financial and other information respecting the
Transferred Receivables, the Contracts therefor or the condition or operations,
financial or otherwise, of the Seller or the Originators or any of their
respective Subsidiaries as the PurchasersPurchaser Agents and the Administrative
Agent shall, from time to time, request.

 

(k) Miscellaneous Certifications. As soon as available, and in any event within
90 days after the end of each fiscal year, (i) a Bringdown Certificate, (ii) a
Servicer’s Certificate, and (iii) if requested, an opinion of counsel, in form
and substance satisfactory to the PurchasersPurchaser Agents and the
Administrative Agent, reaffirming as of the date of such opinion the opinion of
counsel with respect to the Seller and the Originators delivered to the
PurchasersPurchaser Agents and the Administrative Agent on the Closing Date.



--------------------------------------------------------------------------------

Annex 5.02(b) to Purchase Agreement

 

INVESTMENT REPORTS

 

The Seller shall furnish, or cause to be furnished, to the PurchasersPurchaser
Agents and the Administrative Agent the following:

 

(a) As soon as available, and in any event no later than 11:00 a.m. (New York
time) on the third Business Day of each week, an Investment Base Certificate,
which shall be prepared by the Seller or the Servicer as of the last day of the
previous week; provided, that if (i) an Incipient Termination Event or a
Termination Event shall have occurred and be continuing or (ii) the
Administrative Agent, in good faith, believes that an Incipient Termination
Event or a Termination Event is imminent or deems the Purchasers’ rights or
interests in the Transferred Receivables or the Seller Collateral insecure, then
additional Investment Base Certificates shall be delivered for such periods and
as frequently as the Administrative Agent shall request; and

 

(b) Such other reports, statements and reconciliations with respect to the
Investment Base or Seller Collateral as any Purchaser Agent or the
Administrative Agent shall from time to time request in its reasonable
discretion.



--------------------------------------------------------------------------------

Annex 7.07 to Purchase Agreement

 

REPORTING REQUIREMENTS OF THE SERVICER

 

The Servicer shall furnish, or cause to be furnished, to the PurchasersPurchaser
Agents and the Administrative Agent all of the following (except if the Servicer
is an Originator, in which case the Servicer shall not be required to furnish
the information required in paragraphs (a) and (b) below):

 

(a) Annual Audited Financials. As soon as available, and in any event within 90
days after the end of each fiscal year, financial information regarding the
Servicer and its Subsidiaries, certified by an Independent Accounting Firm in an
unqualified report, consisting of consolidated and consolidating (i) balance
sheets as of the close of such fiscal year and (ii) statements of income and
cash flows for such fiscal year, setting forth in comparative form the figures
for the prior fiscal year and the figures contained in the Projections for such
fiscal year, all prepared in accordance with GAAP. Such financial information
shall be accompanied by the certification of the Chief Financial Officer of the
Servicer that (A) such financial information presents fairly in accordance with
GAAP the financial position and results of operations of the Servicer and its
Subsidiaries, on a consolidated and consolidating basis, in each case as at the
end of such fiscal year and for the fiscal year then ended and (B) any other
information presented is true, correct and complete in all material respects and
that there was no Incipient Termination Event or Termination Event in existence
as of such time or, if an Incipient Termination Event or Termination Event shall
have occurred and be continuing, describing the nature thereof and all efforts
undertaken to cure such Incipient Termination Event or Termination Event. In
addition, the SellerServicer shall furnish, or cause to be furnished, to the
Administrative Agent and each Purchaser Agent a Compliance Certificate with
respect to such fiscal year as described in paragraph (c) below.

 

(b) Quarterly Officer’s Certificate. As soon as available, and in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year and 90 days after the end of each fiscal year, an Officer’s
Certificate stating, as to each signer thereof, that (i) a review of the
activities of the Servicer during the preceding fiscal quarter and of its
performance under this Agreement has been made under such officer’s supervision,
(ii) to the best of such officer’s knowledge, based on such review, the Servicer
has fulfilled all of its obligations under this Agreement throughout such period
or, if there has been a default in the fulfillment of any such obligation,
describing the nature and status thereof and all efforts undertaken to cure such
default, (iii) there was no Event of Servicer Termination in existence as of
such time or, if an Event of Servicer Termination shall have occurred and be
continuing, describing the nature and status thereof and all efforts undertaken
to cure such Event of Servicer Termination, (iv) the Servicer has complied with
each of its covenants under the Purchase Agreement and the other Related
Documents, including those covenants set forth in Section 7.06 of the Purchase
Agreement and Annex 5, and (v) each of the representations and warranties of the
Servicer contained in the Purchase Agreement or in any other Related Document is
true and correct in all respects and with the same force and effect as though
made on and as of the date of such certification, except to the extent that any
such representation or warranty expressly relates to an earlier date and except
for changes therein expressly permitted therein.

 

(c) Management Letters. Within five Business Days after receipt thereof by the
Servicer, copies of all management letters, exception reports or similar letters
or reports received by the Servicer from its independent certified public
accountants.



--------------------------------------------------------------------------------

(d) Default Notices. As soon as practicable, and in any event within five
Business Days after an Authorized Officer of the Servicer has actual knowledge
of the existence thereof, telephonic or telecopied notice of each of the
following events, in each case specifying the nature and anticipated effect
thereof, which notice, if given telephonically, shall be promptly confirmed in
writing on the next Business Day:

 

(i) any Incipient Termination Event, Termination Event, Incipient Servicer
Termination Event or Event of Servicer Termination;

 

(ii) any Adverse Claim made or asserted against any of the Seller Collateral of
which it becomes aware;

 

(iii) the occurrence of any event that would have a material adverse effect on
the aggregate value of the Seller Collateral or on the assignments and Liens
granted by the Seller pursuant to this Agreement;

 

(iv) the occurrence of any event of the type described in Sections 4.02(h)(i),
(ii) or (iii) of either Transfer Agreement involving any Obligor obligated under
Transferred Receivables with an aggregate Outstanding Balance at such time of $1
million or more; or

 

(v) any other event, circumstance or condition that has had or could reasonably
be expected to have a Material Adverse Effect.

 

(e) SEC Filings and Press Releases. Promptly upon their becoming available,
copies of: (i) all financial statements, reports, notices and proxy statements
made publicly available by the Servicer to its security holders; (ii) all
regular and periodic reports and all registration statements and prospectuses,
if any, filed by the Servicer with any securities exchange or with the
Securities and Exchange Commission or any governmental or private regulatory
authority; and (iii) all press releases and other statements made available by
the Servicer to the public concerning material adverse changes or developments
in the business of any such Person.

 

(f) Litigation. Promptly upon learning thereof, written notice of any Litigation
affecting any Originator, the Seller, the Servicer, the Transferred Receivables
or the Seller Collateral, whether or not fully covered by insurance, and
regardless of the subject matter thereof that (i) is or is reasonably likely to
be asserted by an Obligor with respect to any Transferred Receivable and with
respect to which the amount in dispute is or may be reasonably expected to be in
excess of $100,000, (ii) seeks damages in excess of $500,000, (iii) seeks
injunctive relief, (iv) is asserted or instituted against any Plan, its
fiduciaries or its assets or against any Originator, the Servicer or the Seller
or ERISA Affiliate thereof in connection with any Plan, (v) alleges criminal
misconduct by any Originator, the Seller or the Servicer or (vi) would, if
determined adversely, have a Material Adverse Effect.

 

(g) Other Documents. Such other financial and other information respecting the
Transferred Receivables, the Contracts therefor or the condition or operations,
financial or otherwise, of the Servicer or any of its Subsidiaries as the
PurchasersPurchaser Agents and the Administrative Agent shall, from time to
time, request.

 

CH1 2436738v8



--------------------------------------------------------------------------------

EXHIBIT B

 

EXECUTION COPY

 

ANNEX X

 

to

 

AMENDED AND RESTATED RECEIVABLES TRANSFER AGREEMENT

 

and

 

AMENDED AND RESTATED RECEIVABLES PURCHASE AND SERVICING AGREEMENT

 

each dated as of

 

August 30, 2002

 

Definitions and Interpretation

 

CH1 3012114v1112



--------------------------------------------------------------------------------

SECTION 1. Definitions and Conventions. Capitalized terms used in the Transfer
Agreements and the Purchase Agreement shall have (unless otherwise provided
elsewhere therein) the following respective meanings:

 

“Accounting Changes” shall mean, with respect to any Person, (a) changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion of the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants (or any successor thereto or
any agency with similar functions); (b) changes in accounting principles
concurred in by such Person’s certified public accountants; (c) purchase
accounting adjustments under A.P.B. 16 or 17 and EITF 88-16, and the application
of the accounting principles set forth in FASB 109, including the establishment
of reserves pursuant thereto and any subsequent reversal (in whole or in part)
of such reserves; and (d) the reversal of any reserves established as a result
of purchase accounting adjustments.

 

“Accrued Monthly Yield” shall mean, with respect to any Purchaser Group as of
any date of determination within a Settlement Period, the sum of the Daily
Yields for such Purchaser Group for each day from and including the first day of
the Settlement Period through and including such date.

 

“Accrued Servicing Fee” shall mean, as of any date of determination within a
Settlement Period, the sum of the Servicing Fees calculated for each day from
and including the first day of the Settlement Period through and including such
date.

 

“Accrued Unused Facility Fee” shall mean, with respect to any Purchaser Group as
of any date of determination within a Settlement Period, the sum of the Unused
Facility Fees owing to such Purchaser Group calculated for each day from and
including the first day of the Settlement Period through and including such
date.

 

“Accumulated Funding Deficiency” shall mean an “accumulated funding deficiency”
as defined in Section 412 of the IRC and Section 302 of ERISA, whether or not
waived.

 

“Additional Amounts” shall mean any amounts payable to any Affected Party under
Sections 2.09 or 2.10 of the Purchase Agreement.

 

“Additional Costs” shall have the meaning assigned to it in Section 2.09(b) of
the Purchase Agreement.

 

“Administrative Agent” shall have the meaning set forth in the Preamble of the
Purchase Agreement.

 

“Administrative Agent Fee Letter” shall mean that certain letter agreement dated
as of November 10,December 13, 2004 between the Seller and the Administrative
Agent, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Adverse Claim” shall mean any claim of ownership or any Lien, other than any
ownership interest or Lien created under a Transfer Agreement or the Purchase
Agreement.

 

2



--------------------------------------------------------------------------------

“Affected Party” shall mean each of the following Persons: each Conduit
Purchaser, each Committed Purchaser, the Swing Line Purchaser, each Purchaser
Agent, each Program Support Provider, the Administrative Agent, the Depositary
and each Affiliate of the foregoing Persons.

 

“Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, five percent (5%) or more of the Stock having
ordinary voting power in the election of directors of such Person, (b) each
Person that controls, is controlled by or is under common control with such
Person, or (c) each of such Person’s officers, directors, joint venturers and
partners. For the purposes of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.

 

“Aggregate Capital Investment” shall mean, as of any date of determination, an
amount equal to the sum of all Capital Investments for each Purchaser.

 

“Aggregate Capital Investment Available” shall mean, as of any date of
determination, the amount, if any, by which Availability exceeds Aggregate
Capital Investment, in each case as of the end of the immediately preceding day.

 

“Ancillary Services and Lease Agreement” shall mean that certain Ancillary
Services and Lease Agreement dated as of December 19, 1997 between SFC and
Synnex, pursuant to which Synnex agrees to provide office space and certain
administrative and clerical services to SFC and to advance to SFC subordinated
loans from time to time in an aggregate not to exceed $500,000 to satisfy SFC’s
initial and ongoing administrative and operating expenses.

 

“Amendment Effective Date” shall mean November 10,December 13, 2004.

 

“Appendices” shall mean, with respect to any Related Document, all exhibits,
schedules, annexes and other attachments thereto, or expressly identified
thereto.

 

“Applicable Purchaser” shall mean, with respect to each Purchaser Group, each
Purchaser which has made (or will make) a Purchase and, with respect to a Swing
Line Purchase, the Swing Line Purchaser.

 

“Approved Receivable” shall mean, (a) all Receivables originated by an
Originator and (b) those Receivables originated by another Person and
subsequently acquired by an Originator that have been approved in writing by the
Administrative Agent and each Purchaser Agent.

 

“Assignment Agreement” shall mean an agreement substantially in the form of
Exhibit 14.02(b) to the Purchase Agreement.

 

“Authorized Officer” shall mean, with respect to any corporation, the Chairman
or Vice-Chairman of the Board, the Chief Executive Officer, the President, any
Vice President, the Secretary, the Treasurer, any Assistant Secretary, any
Assistant Treasurer and each other officer of such corporation specifically
authorized in resolutions of the Board of Directors of

 

3



--------------------------------------------------------------------------------

such corporation to sign agreements, instruments or other documents on behalf of
such corporation in connection with the transactions contemplated by the
Transfer Agreements, the Purchase Agreement and the other Related Documents.

 

“Availability” shall mean, as of any date of determination, the amount equal to
the lesser of: (a) (i) the Investment Base multiplied by the Purchase Discount
Rate, minus (ii) the Yield Discount Amount, and (b) the Maximum Purchase Limit.

 

“Bankruptcy Code” shall mean the provisions of title 11 of the United States
Code, 11 U.S.C. § § 101 et seq.

 

“Billed Amount” shall mean, with respect to any Receivable, the amount billed on
the Billing Date to the Obligor thereunder.

 

“Billing Date” shall mean, with respect to any Receivable, the date on which the
invoice with respect thereto was generated.

 

“Breakage Costs” shall have the meaning assigned to it in Section 2.10 of the
Purchase Agreement.

 

“Bringdown Certificate” shall mean an Officer’s Certificate substantially in the
form of Exhibit 3.01(a)(i) to the Purchase Agreement.

 

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York or
the State of California.

 

“Capital Investment” shall mean, as of any date of determination with respect to
any Purchaser, the amount equal to (a) the aggregate deposits made by such
Purchaser to the Collection Account pursuant to Section 2.04(b)(i) or (ii) of
the Purchase Agreement on or before such date, plus (b) the aggregate amount of
Settlement Purchases made by such Purchaser, plus (c) if such Purchaser is a
Committed Purchaser, any amounts advanced by such Committed Purchaser to its
related Conduit Purchaser under the applicable Program Support Agreement in
respect of Capital Investment when purchasing the Transferred Receivables owned
by such Conduit Purchaser, minus (d) if such Purchaser is a Conduit Purchaser,
any amounts advanced by the related Committed Purchaser to such Conduit
Purchaser under the applicable Program Support Agreement in respect of Capital
Investment when purchasing the Transferred Receivables owned by the Conduit
Purchaser, minus (e) if such Purchaser is the Swing Line Purchaser, the
aggregate amount of proceeds of Settlement Purchases received by such Purchaser
pursuant to Section 2.01(b)(ii) of the Purchase Agreement minus (f) the sum of
all amounts disbursed to such Purchaser in reduction of Capital Investment
pursuant to Sections 6.02, 6.03, 6.04 or 6.05 of the Purchase Agreement on or
before such date.

 

“Capital Lease” shall mean, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.

 

4



--------------------------------------------------------------------------------

“Capital Lease Obligation” shall mean, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

 

“Capital Purchase” shall have the meaning assigned to it in Section 2.01(a) of
the Purchase Agreement.

 

“Change of Control” shall mean any event, transaction or occurrence as a result
of which (a) the Mitac Group shall cease to own and control, directly or
indirectly, all of the economic and voting rights associated with ownership of
at least fifty-one percent (51%) of all classes of outstanding capital Stock of
each Originator on a fully diluted basis; provided, however that if Synnex
completes a public offering of its capital stock, a “Change of Control” pursuant
to this clause (a) shall not occur unless the Mitac Group shall cease to own and
control, directly or indirectly, all of the economic and voting rights
associated with ownership of at least forty percent (40%) of the outstanding
capital Stock of all classes of each Originator on a fully diluted basis, (b)
Synnex shall cease to own and control all of the economic and voting rights
associated with all of the outstanding capital Stock of the Seller, or (c) any
Originator has sold, transferred, conveyed, assigned or otherwise disposed of
all or substantially all of its assets.

 

“Charges” shall mean (i) all federal, state, county, city, municipal, local,
foreign or other governmental taxes (including taxes owed to the PBGC at the
time due and payable); (ii) all levies, assessments, charges, or claims of any
governmental entity or any claims of statutory lienholders, the nonpayment of
which could give rise by operation of law to a Lien on Transferred Receivables
or any other Seller Collateral or any other property of either Originator and
(iii) any such taxes, levies, assessment, charges or claims which constitute a
lien or encumbrance on any property of either Originator or the Seller.

 

“Closing Date” shall mean August 30, 2002.

 

“Collection Account” shall mean that certain segregated deposit account
established by the Purchaser and maintained with the Depositary designated as
the “Collection Account (Synnex),” account number 01419647, ABA No. 021 001 033,
or such other account established in accordance with the requirements set forth
in Section 6.01(b)(iii) of the Purchase Agreement.

 

“Collections” shall mean, with respect to any Receivable, all cash collections
and other proceeds of such Receivable (including late charges, fees and interest
arising thereon, and all recoveries with respect thereto that have been written
off as uncollectible).

 

“Commercial Paper” shall mean those certain short-term promissory notes issued
by a Conduit Purchaser from time to time in the United States of America
commercial paper market.

 

“Commitment” shall mean, with respect to each Committed Purchaser, the maximum
amount which such Purchaser is obligated to pay under the Purchase Agreement in
respect of all Purchases, as set forth on Exhibit A to the Purchase Agreement or
below its signature to its Assignment Agreement, as the case may be, as such
amount may be modified in connection with a subsequent assignment pursuant to
Section 14.02 of the Purchase Agreement or in connection with a reduction in the
Maximum Purchase Limit pursuant to Section 2.02 of the Purchase Agreement.

 

5



--------------------------------------------------------------------------------

“Commitment Reduction Notice” shall have the meaning assigned to it in Section
2.02(a) of the Purchase Agreement.

 

“Commitment Termination Notice” shall have the meaning assigned to it in Section
2.02(b) of the Purchase Agreement.

 

“Committed Purchaser” shall mean each Person identified as a committed purchaser
on the signature pages to the Purchase Agreement (or amendment thereto) or on
the signature pages to any Assignment Agreement, as the case may be, and each
such Person’s permitted successors and assigns.

 

“Committed Purchaser Daily Yield” shall mean, for any Committed Purchaser for
any day, the product of (i) the sum of the Committed Purchaser Daily Yield Rate
for such Committed Purchaser for such day, plus the applicable Daily Margin on
such day, plus, if a Termination Event has occurred and is continuing, the Daily
Default Margin, multiplied by (ii) such Committed Purchaser’s Capital Investment
outstanding on such day.

 

“Committed Purchaser Daily Yield Rate” shall mean, for any day during a
Settlement Period for each Committed Purchaser, the interest rate identified as
the “Committed Purchaser Daily Yield Rate” in the Purchaser Group Fee Letter for
such Committed Purchaser’s Purchaser Group.

 

“Committed Purchaser Expiry Date” shall mean August 30, 2008 (as such date may
be extended for additional periods from time to time upon the written agreement
of the Purchasers, the Purchaser Agents and the Administrative Agent).

 

“Committed Purchaser Percentage” shall mean, with respect to each Committed
Purchaser within a particular Purchaser Group, such Committed Purchaser’s
Commitment divided by the Group Commitment of such Purchaser Group.

 

“ComputerLand” shall mean ComputerLand Corporation, a California corporation.

 

“Concentration Discount Amount” shall mean, with respect to any Obligor and as
of any date of determination after giving effect to all Eligible Receivables to
be transferred on such date, the amount by which the Outstanding Balance of
Eligible Receivables owing by such Obligor exceeds (i) five percent (5%)
multiplied by (ii) the Outstanding Balance of all Eligible Receivables on such
date; provided, that, (a) with respect to IBM Credit Corporation and GE
Commercial Distribution Finance Corporation, the percentage referenced in clause
(i) above shall be fifteen percent (15%) rather than five percent (5%) if and so
long as (1) the current public rating of the senior, unsecured and unguaranteed
short-term indebtedness of IBM Credit Corporation or, with respect to GE
Commercial Distribution Finance Corporation, GE Capital, as the case may be, is
not less than A-1 by S&P and P-1 by Moody’s and (2) the current public rating of
the senior, unsecured and unguaranteed long-term indebtedness of IBM Credit
Corporation or, with respect to GE Commercial Distribution Finance Corporation,
GE Capital, as

 

6



--------------------------------------------------------------------------------

the case may be, is not less than A- by S&P and A3 by Moody’s, (b) with respect
to Best Buy, Co., Inc. the percentage referenced in clause (i) above shall be
ten percent (10%) rather than five percent (5%) if and so long as Best Buy, Co.,
Inc.’s senior, unsecured and unguaranteed long-term indebtedness has been rated
not less than BBB- by S&P and Baa3 by Moody’s, and (c) with respect to Dell, the
percentage referenced in clause (i) above shall be twenty percent (20%) rather
than five percent (5%) if and so long as Dell’s senior, unsecured and
unguaranteed long-term indebtedness has been rated not less than BBB+ by S&P and
Baa1 by Moody’s.

 

The percentage referenced in clause (i) with respect to any Obligor (including
Dell, Best Buy, Co., Inc., IBM Credit Corporation and GE Commercial Distribution
Finance Corporation) may be changed at any time in the reasonable business
judgment of the Administrative Agent and, in the case of an increase only (and
only if the Rating Agency Condition is applicable at such time), upon
satisfaction of the Rating Agency Condition with respect thereto. It is hereby
understood and agreed that the Concentration Discount Amount for IBM Credit
Corporation and GE Commercial Distribution Finance Corporation (each, a
“Floorplan Obligor”) shall be determined without duplication of the
Concentration Discount Amount for each Obligor financed by such Floorplan
Obligor.

 

“Conduit Purchaser” shall mean each Person identified as a conduit purchaser on
the signature pages to the Purchase Agreement (or amendment thereto) or on the
signature pages to any Assignment Agreement, as the case may be, and each such
Person’s permitted successors and assigns.

 

“Conduit Purchaser Daily Yield” shall mean, with respect to any Conduit
Purchaser for any day, the product of (i) the sum of the Conduit Purchaser Yield
Rate for such Conduit Purchaser for such day, plus the applicable Daily Margin
on such day, plus, if a Termination Event has occurred and is continuing, the
Daily Default Margin, multiplied by (ii) such Conduit Purchaser’s Capital
Investment outstanding on such day.

 

“Conduit Purchaser Daily Yield Rate” shall mean, for any day during a Settlement
Period for each Conduit Purchaser, the interest rate identified as the “Conduit
Purchaser Daily Yield Rate” in the Purchaser Group Fee Letter for such Conduit
Purchaser’s Purchaser Group.

 

“Contract” shall mean any agreement (including any invoice) pursuant to, or
under which, an Obligor shall be obligated to make payments with respect to any
Receivable.

 

“Contributed Receivables” shall have the meaning assigned to it in Section
2.01(d) of each Transfer Agreement.

 

“Credit and Collection Policies” shall mean the credit, collection, customer
relations and service policies of the Originators in effect on the Closing Date,
as the same may from time to time be amended, restated, supplemented or
otherwise modified with the written consent of the Administrative Agent.

 

“Credit Facility” shall mean that certain Amended and Restated Credit Agreement
dated as of July 9, 2002, among Synnex, as borrower, the lenders party thereto
and GE Capital, as agent for itself and the other lenders party thereto, and the
other loan documents executed in

 

7



--------------------------------------------------------------------------------

connection therewith, together with such amendments, restatements, supplements
or modifications thereto or any refinancings, replacements or refundings thereof
as may be agreed to by the Requisite Purchasers and the Administrative Agent.

 

“Daily Default Margin” shall mean, for any day on which a Termination Event has
occurred and is continuing, two percent (2.0%) divided by 360.

 

“Daily Margin” shall mean, with respect to any Purchaser Group for any day, the
Per Annum Daily Margin for such Purchaser Group on such day (as set forth in the
applicable Purchaser Group Fee Letter) divided by 360.

 

“Daily Yield” means, for any day, the sum of (a) the aggregate amount of Conduit
Purchaser Daily Yield for all Conduit Purchasers for such day, (b) the aggregate
amount of Committed Purchaser Daily Yield for all Committed Purchasers for such
day and (c) the aggregate amount of Swing Line Purchaser Daily Yield for such
day.

 

“Daily Yield Rate” shall mean (i) with respect to each Conduit Purchaser, the
Conduit Purchaser Daily Yield Rate for such Conduit Purchaser, (ii) with respect
to each Committed Purchaser, the Committed Purchaser Daily Yield Rate for such
Committed Purchaser and (iii) with respect to the Swing Line Purchaser, the
Swing Line Purchaser Daily Yield Rate.

 

“Debt” of any Person shall mean, without duplication, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services payment for which is deferred 90 days or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are not overdue by more than 90 days unless being contested in good faith, (b)
all reimbursement and other obligations with respect to letters of credit,
bankers’ acceptances and surety bonds, whether or not matured, (c) all
obligations evidenced by notes, bonds, debentures or similar instruments, (d)
all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations, (f) all obligations of such Person under
commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all liabilities of such Person under Title IV of ERISA, (i) all
Guaranteed Indebtedness of such Person, (j) all indebtedness referred to in
clauses (a) through (i) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property or other assets (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness, (k) the “Obligations,” as that term
is defined in the Credit Facility and (l) the Seller Secured Obligations.

 

“Defaulted Receivable” shall mean any Receivable (a) with respect to which any
payment, or part thereof, remains unpaid for more than 90 days after its
Maturity Date, (b) with respect to which the Obligor thereunder has taken any
action, or suffered any event to occur, of

 

8



--------------------------------------------------------------------------------

the type described in Sections 9.01(c) or 9.01(d) of the Purchase Agreement or
(c) that otherwise is determined to be uncollectible and is written off in
accordance with the Credit and Collection Policies.

 

“Default Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) of:

 

(a) (i) the aggregate of the respective Outstanding Balances of all Transferred
Receivables which constituted Defaulted Receivables as of the last day of the
three Settlement Periods immediately preceding such date, plus (ii) without
duplication, the aggregate Outstanding Balance of Transferred Receivables that
were written off as uncollectible during such Settlement Periods

 

to

 

(b) the aggregate original Outstanding Balances of all Transferred Receivables
created in the fifth, sixth and seventh Settlement Periods immediately preceding
such date.

 

“Delinquency Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) of:

 

(a) the aggregate of the respective Outstanding Balances of all Transferred
Receivables which constituted Delinquent Receivables as of the last day of the
three Settlement Periods immediately preceding such date

 

to

 

(b) the aggregate original Outstanding Balances of all Transferred Receivables
created in the fourth, fifth and sixth Settlement Periods immediately preceding
such date.

 

“Delinquent Receivable” shall mean any Receivable, other than a Defaulted
Receivable, with respect to which any payment, or part thereof, remains unpaid
for more than 60 days past its Maturity Date.

 

“Dell” shall mean Dell Computer Corporation, a Delaware corporation.

 

“Depositary” shall mean Deutsche Bank Trust Company Americas, or any other
Person designated as the successor Depositary by the Administrative Agent.

 

“Dilution Factors” shall mean, with respect to any Receivable, any net credits,
rebates, freight charges, cash discounts, volume discounts, cooperative
advertising expenses, royalty payments, warranties, cost of parts required to be
maintained by agreement (whether express or implied), warehouse and other
allowances, disputes, setoffs, chargebacks, defective returns, other returned or
repossessed goods, inventory transfers, allowances for early payments and other
similar allowances that are reflected on the books of the Originators and made
or coordinated with the usual practices of the Originators; provided, that any
allowances or

 

9



--------------------------------------------------------------------------------

adjustments in accordance with the Credit and Collection Policies made on
account of the insolvency of the Obligor thereunder or such Obligor’s inability
to pay shall not constitute a Dilution Factor.

 

“Dilution Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) of:

 

(a) the aggregate Dilution Factors during the first Settlement Period
immediately preceding such date

 

to

 

(b) the aggregate Billed Amount of all Transferred Receivables originated during
the second Settlement Period immediately preceding such date.

 

“Dilution Reserve Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) calculated in accordance with the following formula:

 

 

[(ADR x 2.00) + [(HDR - ADR)

  x HDR] ]   x DILHOR     ADR         NRPB

 

where:

 

ADR =   the average of the respective Dilution Ratios as of the last day of the
12 Settlement Periods immediately preceding such date. HDR =   the highest
Dilution Ratio during the 12 Settlement Periods immediately preceding such date.
DILHOR =   the sum of (a) the aggregate Billed Amount of Eligible Receivables
originated during the first Settlement Period immediately preceding such date,
plus (b) one-half of the aggregate Billed Amount of Eligible Receivables
originated during the second Settlement Period immediately preceding such date.
NRPB =   the Outstanding Balance of Eligible Receivables as of the last day of
the first Settlement Period immediately preceding such date.

 

Notwithstanding the foregoing, the Dilution Reserve Ratio may be changed at any
time by the Administrative Agent and the Purchaser Agents, in the exercise of
their reasonable business judgment, and, in the case of a decrease only and only
if the Rating Agency Condition is applicable at such time, upon satisfaction of
the Rating Agency Condition with respect thereto.

 

“Dollars” or “$” shall mean lawful currency of the United States of America.

 

“Dynamic Purchase Discount Rate” shall mean, as of any date of determination,
the rate equal to (a) 100% minus (b) the sum of (i) the Loss Reserve Ratio plus
(ii) the Dilution Reserve Ratio.

 

10



--------------------------------------------------------------------------------

“Election Notice” shall have the meaning assigned to it in Section 2.01(d) of
each Transfer Agreement.

 

“Eligible Receivable” shall mean, as of any date of determination, a Transferred
Receivable:

 

(a) that is not a liability of an Excluded Obligor;

 

(b) that is not a liability of an Obligor (i) organized under the laws of any
jurisdiction outside of the United States of America or (ii) having its
principal place of business outside of the United States of America;

 

(c) that is only denominated and payable in Dollars in the United States of
America;

 

(d) that is not and will not be subject to any right of rescission, set-off,
recoupment, counterclaim or defense, whether arising out of transactions
concerning the Contract therefor or otherwise;

 

(e) that is not a Delinquent Receivable or a Defaulted Receivable;

 

(f) that does not represent “billed but not yet shipped” goods or merchandise,
unperformed services, consigned goods or “sale or return” goods and does not
arise from a transaction for which any additional performance by the applicable
Originator, or acceptance by or other act of the Obligor thereunder or any other
Person, remains to be performed as a condition to any payments on such
Receivable;

 

(g) as to which the representations and warranties of Sections 4.01(v)(ii)-(iv)
of the applicable Transfer Agreement are true and correct in all respects as of
the Transfer Date therefor;

 

(h) that is not the liability of an Obligor that has any claim of a material
nature against or affecting either Originator or the property of either
Originator; provided, that, claims which arise in the ordinary course of
business and are properly reflected in contra accounts on the books and records
of the Originators, the Purchaser and the Servicer shall not cause an otherwise
Eligible Receivable to become ineligible under this paragraph (h) but shall
instead cause a reduction in the Outstanding Balance of such Eligible
Receivables for all computational purposes under the Related Documents;

 

(i) that is a true and correct statement of a bona fide indebtedness incurred in
the amount of the Billed Amount of such Receivable for merchandise sold to or
services rendered and accepted by or on behalf of the Obligor thereunder or, in
the case of a Financing Receivable, a third party financed by the Obligor
thereunder;

 

(j) that was originated in accordance with and satisfies in all material
respects all applicable requirements of the Credit and Collection Policies;

 

11



--------------------------------------------------------------------------------

(k) that represents the genuine, legal, valid and binding obligation of the
Obligor thereunder enforceable by the holder thereof in accordance with its
terms;

 

(l) that is entitled to be paid pursuant to the terms of the Contract therefor,
has not been paid in full or been compromised, adjusted, extended, satisfied,
subordinated, rescinded or modified, and is not subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, or modification
by either Originator;

 

(m) with respect to which the applicable Originator has submitted all necessary
documentation for payment to the Obligor thereunder and has fulfilled all of its
other obligations in respect thereof;

 

(n) the stated term of which, if any, is not greater than 60 days after its
Billing Date except with respect to Financing Receivables, the stated term of
which is not greater then (i) thirty days after its Billing Date at any time
during the sixty-day period immediately following the Closing Date, and (ii) ten
days after its Billing Date at any time thereafter;

 

(o) that does not contravene in any material respect any laws, rules or
regulations applicable thereto (including laws, rules and regulations relating
to usury, consumer protection, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no party to the Contract therefor is in
violation of any such law, rule or regulation that could have a material adverse
effect on the collectibility, value or payment terms of such Receivable;

 

(p) with respect to which no proceedings or investigations are pending or
threatened before any Governmental Authority (i) asserting the invalidity of
such Receivable or the Contract therefor, (ii) asserting the bankruptcy or
insolvency of the Obligor thereunder, (iii) seeking payment of such Receivable
or payment and performance of such Contract or (iv) seeking any determination or
ruling that might materially and adversely affect the validity or enforceability
of such Receivable or such Contract;

 

(q) with respect to which the Obligor thereunder is not: (i) bankrupt or
insolvent, (ii) unable to make payment of its obligations when due, (iii) a
debtor in a voluntary or involuntary bankruptcy proceeding, or (iv) the subject
of a comparable receivership or insolvency proceeding;

 

(r) that is an “account” (and is not evidenced by a promissory note or other
instrument and is not chattel paper) within the meaning of the UCC of the
jurisdictions in which each of the Originators and the Seller are organized;

 

(s) that is payable solely and directly to the applicable Originator and not to
any other Person (including any shipper of the merchandise or goods that gave
rise to such Receivable), except to the extent that payment thereof may be made
to the Collection Account or otherwise as directed pursuant to Article VI of the
Purchase Agreement;

 

(t) with respect to which all material consents, licenses, approvals or
authorizations of, or registrations with, any Governmental Authority required to
be obtained, effected or given in connection with the creation of such
Receivable or the Contract therefor have been duly obtained, effected or given
and are in full force and effect;

 

12



--------------------------------------------------------------------------------

(u) that is created through the provision of merchandise, goods or services by
the applicable Originator in the ordinary course of its business in a current
transaction to or for the benefit of the Obligor thereunder or, in the case of a
Financing Receivable, to a third party financed by the Obligor thereunder;

 

(v) that is not the liability of an Obligor that, under the terms of the Credit
and Collection Policies, is receiving or should receive merchandise, goods or
services on a “cash on delivery” basis;

 

(w) with respect to which, if such Receivable is a Financing Receivable or a
Floorplan Financed Receivable, the Obligor under such Financing Receivable or
the related Financing Receivable, respectively, has entered into an
intercreditor agreement with GE Capital, Redwood, Synnex and SFC, in form and
substance satisfactory to the Administrative Agent, the Purchaser Agents and the
agent under the Credit Facility; and

 

(x) that complies with such other criteria and requirements as the
Administrative Agent may from time to time specify to the Seller or the
Originators upon 10 days’ prior written notice or, if so required by any Rating
Agency, upon such notice as may be specified by such Rating Agency.

 

“Environmental Laws” shall mean all Federal, state and local and foreign laws,
statutes, ordinances, orders and regulations, now or hereafter in effect, and in
each case as amended or supplemented from time to time, and any applicable
judicial or administrative interpretation thereof relating to the regulation and
protection of human health, safety, the environment and natural resources
(including ambient air, surface water, groundwater, wetlands, land surface or
subsurface strata, wildlife, aquatic species and vegetation). Environmental Laws
include, but are not limited to, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sections 9601 et
seq.) (“CERCLA”); the Hazardous Material Transportation Act, as amended (49
U.S.C. Sections 1801 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act, as amended (7 U.S.C. Sections 136 et seq.); the Resource
Conservation and Recovery Act, as amended (42 U.S.C. Sections 6901 et seq.)
(“RCRA”); the Toxic Substance Control Act, as amended (15 U.S.C. Sections 2601
et seq.); the Clean Air Act, as amended (42 U.S.C. Sections 740 et seq.); the
Federal Water Pollution Control Act, as amended (33 U.S.C. Sections 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. Sections
651 et seq.) (“OSHA”); and the Safe Drinking Water Act, as amended (42 U.S.C.
Sections 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state and local and foreign counterparts or equivalents and
any transfer of ownership notification or approval statutes.

 

“Environmental Permits” shall mean all permits, licenses, authorizations,
certificates, approvals, registrations or other written documents required by
any Governmental Authority under any Environmental Laws.

 

13



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and any
regulations promulgated thereunder.

 

“ERISA Affiliate” shall mean, with respect to either Originator, any trade or
business (whether or not incorporated) that, together with such Originator, are
treated as a single employer within the meaning of Sections 414(b), (c), (m) or
(o) of the IRC.

 

“ERISA Event” shall mean, with respect to either Originator or any ERISA
Affiliate, (a) any event described in Section 4043(c) of ERISA with respect to a
Title IV Plan; (b) the withdrawal of such Originator or ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a “substantial employer,” as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of such Originator or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by such Originator or
ERISA Affiliate to make when due required contributions to a Multiemployer Plan
or Title IV Plan unless such failure is cured within 30 days; (g) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the termination of a
Multiemployer Plan under Section 4041A of ERISA or the reorganization or
insolvency of a Multiemployer Plan under Section 4241 of ERISA; or (i) the loss
of a Qualified Plan’s qualification or tax exempt status.

 

“ESOP” shall mean a Plan that is intended to satisfy the requirements of Section
4975(e)(7) of the IRC.

 

“Event of Servicer Termination” shall have the meaning assigned to it in Section
9.02 of the Purchase Agreement.

 

“Excluded Obligor” shall mean any Obligor (a) that is an Affiliate of either
Originator or the Seller, (b) with respect to which 50% or more of the aggregate
Outstanding Balance of all Receivables owing by such Obligor are Delinquent
Receivables or Defaulted Receivables, or (c) listed on Annex 2 to the Purchase
Agreement as revised from time to time pursuant to a letter in the form of
Exhibit A thereto.

 

“Facility Termination Date” shall mean the earliest of (a) the date so
designated pursuant to Section 9.01 of the Purchase Agreement, (b) 90 days prior
to the Final Purchase Date, (c) 90 days prior to the date of termination of the
Maximum Purchase Limit specified in a notice from the Seller to the Purchaser
delivered pursuant to and in accordance with Section 2.02(b) of the Purchase
Agreement, (d) two (2) Business Days prior to the occurrence of the Committed
Purchaser Expiry Date and (e) the delivery of notice by GE Capital as “Agent”
under the Credit Facility to the Administrative Agent and each Purchaser Agent
that a “Stop Event” under (and as defined in) the Credit Facility has occurred.

 

“Fair Labor Standards Act” shall mean the provisions of the Fair Labor Standards
Act, 29 U.S.C. § § 201 et seq.

 

14



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System, as determined by the Administrative Agent.

 

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.

 

“Fee Letter” shall mean, as applicable, the Administrative Agent Fee Letter or
any Purchaser Group Fee Letter.

 

“Final Purchase Date” shall mean the sixth anniversary of the Closing Date.

 

“Financing Receivable” shall mean a Receivable which evidences the obligation of
an Obligor to pay the purchase price of merchandise, goods or services which are
neither purchased nor deemed purchased by such Obligor.

 

“Floorplan Financed Receivable” shall mean a Receivable which evidences the
obligation of an Obligor to pay the purchase price of merchandise, goods or
services purchased or deemed purchased by such Obligor and with respect to which
a corresponding Financing Receivable has been created.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect on the Closing Date, consistently applied as such term
is further defined in Section 2(a) of this Annex X.

 

“GE Capital” shall mean General Electric Capital Corporation, a Delaware
corporation, and its successors and assigns.

 

“GE Capital Fee Letter” shall mean that certain letter agreement dated November
10,December 13, 2004, between the Seller and GE Capital, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“General Trial Balance” shall mean, with respect to either Originator and as of
any date of determination, such Originator’s accounts receivable trial balance
(whether in the form of a computer printout, magnetic tape or diskette) as of
such date, listing Obligors and the Receivables owing by such Obligors as of
such date together with the aged Outstanding Balances of such Receivables, in
form and substance satisfactory to SFC.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Government Obligor Excess Concentration Amount” shall mean, as of any date of
determination, the excess (if any) of (i) the aggregate Outstanding Balance of
all Eligible Receivables which respect to which the Obligor thereon is a
Governmental Authority, over (ii) the lesser of (a) an amount equal to 3.0% of
the aggregate Outstanding Balance of all Eligible Receivables as of such date
and (b) $5,000,000.

 

15



--------------------------------------------------------------------------------

“Group Commitment” shall mean, with respect to any Purchaser Group, the
aggregate of all of the Commitments of the Committed Purchasers within such
Purchaser Group.

 

“Group Purchase Limit” shall mean, with respect to each Purchaser Group, the
maximum amount of Transferred Receivables which the Purchasers in such Purchaser
Group may purchase, as set forth on Exhibit A to the Purchase Agreement or below
its signature to its Assignment Agreement, as the case may be, as such amount
may be modified in connection with a subsequent assignment pursuant to Section
14.02 of the Purchase Agreement or in connection with a reduction in the Maximum
Purchase Limit pursuant to Section 2.02 of the Purchase Agreement.

 

“Guaranteed Indebtedness” shall mean, as to any Person, any obligation of such
Person guaranteeing any indebtedness, lease, dividend, or other obligation
(“primary obligation”) of any other Person (the “primary obligor”) in any
manner, including any obligation or arrangement of such Person to (a) purchase
or repurchase any such primary obligation, (b) advance or supply funds (i) for
the purchase or payment of any such primary obligation or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet condition of the primary
obligor, (c) purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation, or (d) indemnify the
owner of such primary obligation against loss in respect thereof. The amount of
any Guaranteed Indebtedness at any time shall be deemed to be the amount equal
to the lesser at such time of (x) the stated or determinable amount of the
primary obligation in respect of which such Guaranteed Indebtedness is incurred
and (y) the maximum amount for which such Person may be liable pursuant to the
terms of the instrument embodying such Guaranteed Indebtedness; or, if not
stated or determinable, the maximum reasonably anticipated liability (assuming
full performance) in respect thereof.

 

“Incipient Servicer Termination Event” shall mean any event that, with the
passage of time or notice or both, would, unless cured or waived, become an
Event of Servicer Termination.

 

“Incipient Termination Event” shall mean any event that, with the passage of
time or notice or both, would, unless cured or waived, become a Termination
Event.

 

“Indemnified Amounts” shall mean, with respect to any Person, any and all suits,
actions, proceedings, claims, damages, losses, liabilities and expenses
(including attorneys’ fees and disbursements and other costs of investigation or
defense, including those incurred upon any appeal).

 

“Indemnified Taxes” shall have the meaning assigned to it in Section 2.08 of the
Purchase Agreement.

 

“Independent Accounting Firm” shall mean any of (i) Deloitte & Touche LLP, (ii)
Ernst & Young LLP, (iii) KPMG LLP or (iv) PricewaterhouseCoopers LLP or any of
their respective successors so long as such successor is one of the four largest
United States accounting firms; provided, that such firm is independent with
respect to Synnex within the meaning of the Securities Act of 1933, as amended.

 

16



--------------------------------------------------------------------------------

“Intercreditor Agreement” shall mean each of (i) that certain Intercreditor
Agreement dated as of December 19, 1997, entered into by and among Synnex, the
Seller, Redwood Receivables Corporation and GE Capital, in various capacities,
(ii) that certain Intercreditor Agreement dated as of January 16, 1998, entered
into by and among Synnex, the Seller, Redwood Receivables Corporation, GE
Capital, in various capacities and Deutsche Financial Services Corporation,
(iii) that certain Intercreditor Agreement dated as of April 10, 1998, entered
into by and among Synnex, the Seller, Redwood Receivables Corporation, GE
Capital, in various capacities and Finova Capital Corporation, (iv) that certain
Intercreditor Agreement dated as of March 20, 1998, entered into by and among
Synnex, the Seller, Redwood Receivables Corporation, GE Capital, in various
capacities and Transamerica Commercial Finance Corporation, and (v) that certain
Intercreditor Agreement dated as of April 10, 1998, entered into by and among
Synnex, the Seller, Redwood Receivables Corporation, GE Capital, in various
capacities and IBM Credit Corporation, in each case, as such agreements may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Investment Base” shall mean, as of any date of determination, the amount equal
to the Outstanding Balance of Eligible Receivables, minus the Reserves with
respect thereto, minus the Government Obligor Excess Concentration Amount as of
such date.

 

“Investment Base Certificate” shall have the meaning assigned to it in Section
2.03(a) of the Purchase Agreement.

 

“Investment Company Act” shall mean the provisions of the Investment Company Act
of 1940, 15 U.S.C. § § 80a et seq., and any regulations promulgated thereunder.

 

“Investment Reports” shall mean the reports with respect to the Transferred
Receivables and the Seller Collateral referred to in Annex 5.02(b) to the
Purchase Agreement.

 

“Investments” shall mean, with respect to any Seller Deposit Account Collateral,
the certificates, instruments, investment property or other investments in which
amounts constituting such collateral are invested from time to time.

 

“IRC” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder, and any successors thereto.

 

“IRS” shall mean the Internal Revenue Service.

 

“Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the UCC or
comparable law of any jurisdiction).

 

17



--------------------------------------------------------------------------------

“Litigation” shall mean, with respect to any Person, any action, claim, lawsuit,
demand, investigation or proceeding pending or threatened against such Person
before any court, board, commission, agency or instrumentality of any federal,
state, local or foreign government or of any agency or subdivision thereof or
before any arbitrator or panel of arbitrators.

 

“Lockbox” shall have the meaning assigned to it in Section 6.01(a)(ii) of the
Purchase Agreement.

 

“Lockbox Account” shall mean any segregated deposit account established by the
Seller for the deposit of Collections pursuant to and in accordance with Section
6.01(a) of the Purchase Agreement.

 

“Lockbox Agreement” shall mean any agreement among the Originators, the Seller,
GE Capital, as agent, and a Lockbox Bank with respect to a Lockbox and Lockbox
Account that provides, among other things, that (a) all items of payment
deposited in such Lockbox and Lockbox Account are held by such Lockbox Bank as
custodian for GE Capital, as agent, (b) such Lockbox Bank has no rights of
setoff or recoupment or any other claim against such Lockbox Account, as the
case may be, other than for payment of its service fees and other charges
directly related to the administration of such Lockbox Account and for returned
checks or other items of payment and (c) such Lockbox Bank agrees to forward all
Collections received in such Lockbox Account to the Collection Account within
one Business Day of receipt, and is otherwise in form and substance acceptable
to the Administrative Agent.

 

“Lockbox Bank” shall mean any bank or other financial institution at which one
or more Lockbox Accounts are maintained.

 

“Loss Reserve Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) calculated in accordance with the following formula:

 

2 x ARR x

   DEFHOR          NRPB

 

where:

 

ARR =    the highest Three Month Aged Receivables Ratio during the 12 Settlement
Periods immediately preceding such date. DEFHOR =    the aggregate Billed Amount
of Eligible Receivables originated during the three Settlement Periods
immediately preceding such date. NRPB =    the Outstanding Balance of Eligible
Receivables as of the last day of the first Settlement Period immediately
preceding such date.

 

Notwithstanding the foregoing, the Loss Reserve Ratio may be changed at any time
by the Administrative Agent and each Purchaser Agent, in the exercise of their
reasonable business judgment, and, in the case of a decrease only and only if
the Rating Agency Condition is applicable at such time, upon satisfaction of the
Rating Agency Condition with respect thereto.

 

18



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, operations, prospects or financial or other
condition of (i) either Originator, (ii) the Seller or (iii) the Servicer and
its Subsidiaries considered as a whole, (b) the ability of either Originator,
the Seller or the Servicer to perform any of its obligations under the Related
Documents in accordance with the terms thereof, (c) the validity or
enforceability of any Related Document or the rights and remedies of SFC, the
Purchasers, the Purchaser Agents or the Administrative Agent under any Related
Document, (d) the federal income tax attributes of the sale, contribution or
pledge of the Transferred Receivables pursuant to any Related Document or (e)
the Transferred Receivables, the Contracts therefor, the Originator Collateral,
the Seller Collateral or the ownership interests or Liens of SFC or the
Purchaser thereon or the priority of such interests or Liens.

 

“Maturity Date” shall mean, with respect to any Receivable, the due date for
payment therefor specified in the Contract therefor, or, if no date is so
specified, thirty (30) days from the Billing Date.

 

“Maximum Purchase Limit” shall mean $275,000,000, as such amount may be reduced
in accordance with Section 2.02(a) of the Purchase Agreement.

 

“Mitac Group” shall mean any or all of Mitac International Corp., a Taiwanese
corporation, Union Petrochemical Corp., a Taiwanese corporation, and Synnex
Technology International, a Taiwanese corporation.

 

“Monthly Report” shall have the meaning assigned to it in paragraph (a) of Annex
5.02(a) to the Purchase Agreement.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA with respect to which either Originator or an ERISA
Affiliate is making, is obligated to make, or has made or been obligated to
make, contributions on behalf of participants who are or were employed by any of
them.

 

“Obligor” shall mean, with respect to any Receivable, the Person primarily
obligated to make payments in respect thereof.

 

“Officer’s Certificate” shall mean, with respect to any Person, a certificate
signed by an Authorized Officer of such Person.

 

“Originator” shall mean Synnex, in its capacity as the Originator under the
Transfer Agreement and any other Person as the Administrative Agent and each
Purchaser Agent shall approve from time to time in its sole discretion.

 

“Originator Collateral” shall have the meaning assigned to it in Section 6.01 of
each Transfer Agreement.

 

“Originator Group” shall mean the Originators and each of their Affiliates.

 

19



--------------------------------------------------------------------------------

“Outstanding Balance” shall mean, with respect to any Receivable and as of any
date of determination, the amount (which amount shall not be less than zero)
equal to (a) the Billed Amount thereof, minus (b) all Collections received from
the Obligor thereunder, minus (c) all discounts to or any other modifications
that reduce such Billed Amount (provided, that if the Administrative Agent or
the Servicer makes a determination that all payments by such Obligor with
respect to such Billed Amount have been made, the Outstanding Balance shall be
zero) minus (d) all contra accounts maintained by the Originators, the Purchaser
or the Servicer with respect to the Obligor thereof; provided, that for all
purposes of calculating the aggregate Outstanding Balances of two or more
Receivables, a Financing Receivable and its corresponding Floorplan Financed
Receivable together shall be deemed to have an aggregate Outstanding Balance
equal to the lesser of the Outstanding Balances thereof.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

 

“Pension Plan” shall mean a Plan described in Section 3(2) of ERISA.

 

“Per Annum Daily Margin” with respect to any Purchaser Group, shall mean the
“Per Annum Daily Margin” set forth in the Purchaser Group Fee Letter for such
Purchaser Group.

 

“Permitted Encumbrances” shall mean the following encumbrances: (a) Liens for
taxes or assessments or other governmental charges not yet due and payable or to
the extent that nonpayment thereof is permitted by the terms of Section 5.2 of
the Credit Agreement; (b) pledges or deposits securing obligations under
workmen’s compensation, unemployment insurance, social security or public
liability laws or similar legislation; (c) pledges or deposits securing bids,
tenders, contracts (other than contracts for the payment of money) or leases to
which any Originator, the Seller or the Servicer is a party as lessee made in
the ordinary course of business; (d) deposits securing statutory obligations of
any Originator, the Seller or the Servicer; (e) inchoate and unperfected
workers’, mechanics’, suppliers’ or similar Liens arising in the ordinary course
of business; (f) carriers’, warehousemen’s or other similar possessory Liens
arising in the ordinary course of business and securing liabilities in an
outstanding aggregate amount not in excess of $500,000 at any one time; (g)
deposits securing, or in lieu of, surety, appeal or customs bonds in proceedings
to which any Originator, the Seller or the Servicer is a party; (h) any
attachment or judgment Lien not constituting a Termination Event under Section
9.01(f) of the Purchase Agreement; (i) purchase money security interests granted
by any Originator to secure the payment of the purchase price of inventory
acquired by such Originator, so long as such purchase money security interest
extends only to the inventory acquired thereby (and not to any proceeds thereof,
including any Receivables); (j) Liens existing on the Closing Date and listed on
Schedule 4.03(b) of any Transfer Agreement or Schedule 5.03(b) of the Purchase
Agreement; (k) zoning restrictions, easements, licenses, or other restrictions
on the use of real property owned by any Originator or the Servicer or other
minor irregularities in title (including leasehold title) thereto, so long as
the same do not materially impair the use, value, or marketability of such real
property and (l) presently existing or hereinafter created Liens in favor of
SFC, the Purchasers or the Administrative Agent.

 

“Permitted Investments” shall mean any of the following:

 

(a) obligations of, or guaranteed as to the full and timely payment of principal
and interest by, the United States of America or obligations of any agency or
instrumentality thereof if such obligations are backed by the full faith and
credit of the United States of America, in each case with maturities of not more
than 90 days from the date acquired;

 

20



--------------------------------------------------------------------------------

(b) repurchase agreements on obligations of the type specified in clause (a) of
this definition; provided, that the short-term debt obligations of the party
agreeing to repurchase are rated at least A-1+ or the equivalent by S&P and P-1
or the equivalent by Moody’s;

 

(c) federal funds, certificates of deposit, time deposits and bankers’
acceptances of any depository institution or trust company incorporated under
the laws of the United States of America or any state, in each case with
original maturities of not more than 90 days or, in the case of bankers’
acceptances, original maturities of not more than 365 days; provided, that the
short-term obligations of such depository institution or trust company are rated
at least A-1+ or the equivalent by S&P and P-1 or the equivalent by Moody’s;

 

(d) commercial paper of any corporation incorporated under the laws of the
United States of America or any state thereof with original maturities of not
more than 30 days that on the date of acquisition are rated at least A-1+ or the
equivalent by S&P and P-1 or the equivalent by Moody’s;

 

(e) securities of money market funds rated at least AAA or the equivalent by S&P
and P-1 or the equivalent by Moody’s; and

 

(f) such other investments with respect to which each Rating Agency shall have
confirmed in writing to the Purchaser that such investments shall not result in
a withdrawal or reduction of the then current rating by such Rating Agency of
the Commercial Paper.

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, trust, association, corporation (including
a business trust), limited liability company, institution, public benefit
corporation, joint stock company, Governmental Authority or any other entity of
whatever nature.

 

“Plan” shall mean, at any time, an “employee benefit plan,” as defined in
Section 3(3) of ERISA, that either Originator or an ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by either Originator or an ERISA Affiliate.

 

“Pro Rata Share” shall mean, with respect to each Purchaser Group, such
Purchaser Group’s Group Commitment divided by the aggregate Commitments of all
Purchaser Groups.

 

“Program Support Agreement” shall mean any agreement entered into in connection
with the Purchase Agreement pursuant to which a Program Support Provider agrees
to make advances to, or purchase assets from, or otherwise provide credit
enhancement or liquidity support to, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Purchases under the Purchase Agreement.

 

21



--------------------------------------------------------------------------------

“Program Support Provider” shall mean any Person now or hereafter extending
credit or having a commitment to extend credit to or for the account of, or to
make purchases from, a Conduit Purchaser or issuing a letter of credit, surety
bond, or other instrument to support any obligations arising under or in
connection with such Conduit Purchaser’s commercial paper program.

 

“Projections” shall mean the Originators’ forecasted consolidated and
consolidating: (a) balance sheets; (b) profit and loss statements; (c) cash flow
statements; and (d) capitalization statements, all prepared on a
Subsidiary-by-Subsidiary or division-by-division basis, if applicable, and
otherwise consistent with the historical financial statements of the
Originators, together with appropriate supporting details and a statement of
underlying assumptions.

 

“Purchase” shall mean a Capital Purchase, a Settlement Purchase or a Swing Line
Purchase, as applicable.

 

“Purchase Agreement” shall mean that certain Amended and Restated Receivables
Purchase and Servicing Agreement dated as of August 30, 2002, among the Seller,
the Conduit Purchasers, the Committed Purchasers, the Purchaser Agents, the
Servicer, and the Administrative Agent.

 

“Purchase Assignment” shall mean that certain Purchase Assignment dated as of
the Closing Date by and between the Seller and the Applicable Purchaser in the
form attached as Exhibit 2.04(a) to the Purchase Agreement.

 

“Purchase Date” shall mean each day on which a Purchase is made.

 

“Purchase Discount Rate” shall mean, as of any date of determination, a rate
equal to the lesser of (a) the Dynamic Purchase Discount Rate and (b) the
Purchase Discount Rate Cap.

 

“Purchase Discount Rate Cap” shall mean a rate equal to eighty-five percent
(85%); provided, that the Purchase Discount Rate Cap may be changed at any time
by the Administrative Agent, in the exercise of its reasonable business
judgment, and, in the case of an increase only and only if the Rating Agency
Condition is applicable at such time, upon satisfaction of the Rating Agency
Condition with respect thereto.

 

“Purchase Excess” shall mean, as of any date of determination, the extent to
which the Aggregate Capital Investment exceeds the Availability, in each case as
disclosed in the most recently submitted Investment Base Certificate or as
otherwise determined by the Administrative Agent or any Purchaser Agent based on
Seller Collateral information available to it, including any information
obtained from any audit or from any other reports with respect to the Seller
Collateral, which determination shall be final, binding and conclusive on all
parties to the Purchase Agreement (absent manifest error).

 

“Purchase Request” shall have the meaning assigned to it in Section 2.03(b) of
the Purchase Agreement.

 

22



--------------------------------------------------------------------------------

“Purchaser Agent” shall mean each Person acting as agent on behalf of a
Purchaser Group and designated as a Purchaser Agent for such Purchaser Group on
the signature pages to the Purchase Agreement (or an amendment thereto) or on
the signature pages to any Assignment Agreement, and each such Person’s
permitted successors and assigns.

 

“Purchaser Group” shall mean, for each Conduit Purchaser, such Conduit
Purchaser, its related Committed Purchaser and its related Purchaser Agent.

 

“Purchaser Group Fee Letter” shall mean (a) with respect to the Purchaser Group
with respect to which GE Capital is the Purchaser Agent, the GE Capital Fee
Letter, (b) with respect to which SMBC Securities, Inc. is the Purchaser Agent,
the Sumitomo Fee Letter, and (c) with respect to each other Purchaser Group,
those certain letter agreements in respect of each Purchaser Group among the
Seller, the Servicer and the related Purchaser Agent whereby the Seller agrees
to pay to the Purchaser Agent (on behalf of the Purchasers in its related
Purchaser Group) certain fees in the amounts and on the dates set forth in each
such letter.

 

“Purchaser Indemnified Person” shall have the meaning assigned to it in Section
12.01(a) of the Purchase Agreement.

 

“Purchasers” shall mean each Conduit Purchaser, each Committed Purchaser and the
Swing Line Purchaser.

 

“Qualified Plan” shall mean a Pension Plan that is intended to be tax-qualified
under Section 401(a) of the IRC.

 

“Rating Agency” shall mean Moody’s and/or S&P, as applicable.

 

“Rating Agency Condition” shall mean, if required by any Conduit Purchaser’s
commercial paper program documents, with respect to any action, that each Rating
Agency has notified the applicable Purchaser Agent in writing that such action
will not result in a reduction or withdrawal of the rating of any outstanding
Commercial Paper issued by such Conduit Purchaser.

 

“Ratios” shall mean, collectively, the Default Ratio, the Delinquency Ratio, the
Dilution Ratio, the Dilution Reserve Ratio, the Loss Reserve Ratio, the
Receivable Collection Turnover and the Three Month Aged Receivables Ratio.

 

“Receivable” shall mean, with respect to any Obligor:

 

(a) indebtedness of such Obligor (whether constituting an account, chattel
paper, document, instrument or general intangible) arising from the provision of
merchandise, goods or services by an Originator to or on behalf of such Obligor
(or, in the case of a Financing Receivable, to a third party), including the
right to payment of any interest or finance charges and other obligations of
such Obligor with respect thereto;

 

(b) all Liens and property subject thereto from time to time securing or
purporting to secure any such indebtedness of such Obligor;

 

23



--------------------------------------------------------------------------------

(c) all guaranties, indemnities and warranties, insurance policies, financing
statements and other agreements or arrangements of whatever character from time
to time supporting or securing payment of any such indebtedness;

 

(d) all Collections with respect to any of the foregoing;

 

(e) all Records with respect to any of the foregoing; and

 

(f) all proceeds with respect to any of the foregoing.

 

“Receivable Collection Turnover” shall mean, as of any date of determination,
the amount (expressed in days) equal to:

 

(a) a fraction, (i) the numerator of which is equal to the average of the
Outstanding Balances of Transferred Receivables on the first day of the 6
Settlement Periods immediately preceding such date and (ii) the denominator of
which is equal to aggregate Collections received during such 6 Settlement
Periods with respect to all Transferred Receivables,

 

multiplied by

 

(b) the number of days contained in such 6 Settlement Periods.

 

“Receivables Assignment” shall have the respective meanings assigned to them in
Section 2.01(a) of each Transfer Agreement.

 

“Records” shall mean all Contracts and other documents, books, records and other
information (including computer programs, tapes, disks, data processing software
and related property and rights) prepared and maintained by either Originator,
the Servicer, any Sub-Servicer or the Seller with respect to the Receivables and
the Obligors thereunder, the Originator Collateral and the Seller Collateral.

 

“Regulatory Change” shall mean any change after the Closing Date in any federal,
state or foreign law or regulation (including Regulation D of the Federal
Reserve Board) or the adoption or making after such date of any interpretation,
directive or request under any federal, state or foreign law or regulation
(whether or not having the force of law) by any Governmental Authority charged
with the interpretation or administration thereof that, in each case, is
applicable to any Affected Party.

 

“Rejected Amount” shall have the meaning assigned to it in Section 4.04 of each
Transfer Agreement.

 

“Related Documents” shall mean each Lockbox Agreement, the Transfer Agreements,
the Purchase Agreement, each Receivables Assignment, the Purchase Assignment,
the Ancillary Services and Lease Agreement, the Subordinated Note and all other
agreements, instruments, documents and certificates identified in the Schedule
of Documents and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Person, or

 

24



--------------------------------------------------------------------------------

any employee of any Person, and delivered in connection with either Transfer
Agreement, the Purchase Agreement or the transactions contemplated thereby. Any
reference in either Transfer Agreement, the Purchase Agreement or any other
Related Document to a Related Document shall include all Appendices thereto, and
all amendments, restatements, supplements or other modifications thereto, and
shall refer to such Related Document as the same may be in effect at any and all
times such reference becomes operative.

 

“Repayment Notice” shall have the meaning assigned to it in Section 2.03(c) of
the Purchase Agreement.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA.

 

“Requisite Purchasers” shall mean (a) two or more Committed Purchasers acting
together which have Commitments in the aggregate of more than sixty-six and
two-thirds percent (66 2/3%) of the aggregate Commitments of all Committed
Purchasers, or (b) if the Commitments have been terminated, two or more
Committed Purchasers acting together which have in the aggregate more than
sixty-six and two-thirds percent (66 2/3%) Aggregate Capital Investment;
provided that if at any time there is only one Committed Purchaser party to the
Purchase Agreement, “Requisite Purchasers” shall mean such Committed Purchaser.

 

“Reserves” shall mean the aggregate Concentration Discount Amount for all
Obligors of Transferred Receivables and such other reserves as the
Administrative Agent may establish from time to time in the exercise of its
reasonable business judgment.

 

“Retained Monthly Yield” shall mean, as of any date of determination within a
Settlement Period, the sum of all amounts transferred to or retained in the
Retention Account with respect to Daily Yield from and including the first day
of such Settlement Period through and including such date pursuant to Sections
6.03(a)(ii)(A) or 6.04(a)(iii) of the Purchase Agreement.

 

“Retained Servicing Fee” shall mean, as of any date of determination within a
Settlement Period, the sum of all amounts transferred to or retained in the
Retention Account with respect to the Servicing Fee from and including the first
day of such Settlement Period through and including such date pursuant to
Sections 6.03(a)(ii)(C) or 6.04(a)(iv) of the Purchase Agreement.

 

“Retained Unused Facility Fee” shall mean, as of any date of determination
within a Settlement Period, the sum of all amounts transferred to or retained in
the Retention Account with respect to the Unused Facility Fee from and including
the first day of such Settlement Period through and including such date in
accordance with Sections 6.03(a)(ii)(E) or 6.04(a)(iv) of the Purchase
Agreement.

 

“Retention Account” shall mean that certain segregated deposit account
established by the Administrative Agent and maintained with the Depositary
designated as the “Retention Account (Synnex),” account number 24597, ABA No.
021 001 033.

 

25



--------------------------------------------------------------------------------

“Retention Account Deficiency” shall mean, as of any Settlement Date, the
amount, if any, by which the amounts necessary to make the payments required
under Sections 6.04(a)(i), (ii) and (iii) of the Purchase Agreement exceed the
amounts on deposit in the Retention Account.

 

“Retiree Welfare Plan” shall mean, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.

 

“Revolving Period” shall mean the period from and including the Closing Date
through and including the day immediately preceding the Facility Termination
Date.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

 

“Sale” shall mean a sale of Receivables by an Originator to SFC in accordance
with the terms of a Transfer Agreement.

 

“Sale Price” shall mean, with respect to any Sale of Sold Receivables, the price
calculated by SFC and approved from time to time by the Administrative Agent
equal to:

 

(a) the Outstanding Balance of such Sold Receivables, minus

 

(b) the expected costs to be incurred by SFC in financing the purchase of such
Sold Receivables until the Outstanding Balance of such Sold Receivables is paid
in full, minus

 

(c) the portion of such Sold Receivables that are reasonably expected by the
applicable Originator to become Defaulted Receivables, minus

 

(d) the portion of such Sold Receivables that are reasonably expected by the
applicable Originator to be reduced by means other than the receipt of
Collections thereon or pursuant to clause (c) above, minus

 

(e) amounts expected to be paid to the Servicer with respect to the servicing,
administration and collection of such Sold Receivables;

 

provided, that such calculations shall be determined based on the historical
experience of (y) such Originator, with respect to the calculations required in
each of clauses (c) and (d) above, and (z) SFC, with respect to the calculations
required in clauses (b) and (e) above.

 

“Schedule of Documents” shall mean the schedule, including all appendices,
exhibits or schedules thereto, listing certain documents and information to be
delivered in connection with the Transfer Agreements, the Purchase Agreement and
the other Related Documents and the transactions contemplated thereunder,
substantially in the form attached as Annex Y to the Purchase Agreement and each
Transfer Agreement.

 

26



--------------------------------------------------------------------------------

“Securities Act” shall mean the provisions of the Securities Act of 1933, 15
U.S.C. Sections 77a et seq., and any regulations promulgated thereunder.

 

“Securities Exchange Act” shall mean the provisions of the Securities Exchange
Act of 1934, 15 U.S.C. Sections 78a et seq., and any regulations promulgated
thereunder.

 

“Seller” shall mean SFC, in its capacity as the Seller under the Purchase
Agreement.

 

“Seller Assigned Agreements” shall have the meaning assigned to it in Section
8.01(b) of the Purchase Agreement.

 

“Seller Collateral” shall have the meaning assigned to it in Section 8.01 of the
Purchase Agreement.

 

“Seller Deposit Account Collateral” shall have the meaning assigned to it in
Section 8.01(c) of the Purchase Agreement.

 

“Seller Secured Obligations” shall mean all loans, advances, debts, liabilities
and obligations for the performance of covenants, tasks or duties or for payment
of monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by the Seller
to any Affected Party under the Purchase Agreement and any document or
instrument delivered pursuant thereto, and all amendments, extensions or
renewals thereof, and all covenants and duties regarding such amounts, of any
kind or nature, present or future, whether or not evidenced by any note,
agreement or other instrument, arising thereunder, including Capital Investment
(but only to the extent that funds are available therefor pursuant to Article VI
of the Purchase Agreement), Daily Yield, Yield Shortfall, Unused Facility Fees,
Unused Facility Fee Shortfall, Margin, amounts in reduction of Purchase Excess,
Successor Servicing Fees and Expenses, Additional Amounts and Indemnified
Amounts. This term includes all principal, interest (including all interest that
accrues after the commencement of any case or proceeding by or against the
Seller in bankruptcy, whether or not allowed in such case or proceeding), fees,
charges, expenses, attorneys’ fees and any other sum chargeable to the Seller
thereunder, whether now existing or hereafter arising, voluntary or involuntary,
whether or not jointly owed with others, direct or indirect, absolute or
contingent, liquidated or unliquidated, and whether or not from time to time
decreased or extinguished and later increased, created or incurred, and all or
any portion of such obligations that are paid to the extent all or any portion
of such payment is avoided or recovered directly or indirectly from the
Purchasers or the Administrative Agent as a preference, fraudulent transfer or
otherwise.

 

“Servicer” shall mean Synnex, in its capacity as the Servicer under the Purchase
Agreement, or any other Person designated as a Successor Servicer.

 

“Servicer’s Certificate” shall mean an Officer’s Certificate substantially in
the form of Exhibit 3.01(a)(ii) to the Purchase Agreement.

 

“Servicer Termination Notice” shall mean any notice by the Administrative Agent
to the Servicer that (a) an Event of Servicer Termination has occurred and (b)
the Servicer’s appointment under the Purchase Agreement has been terminated.

 

27



--------------------------------------------------------------------------------

“Servicing Fee” shall mean, for any day within a Settlement Period, the amount
equal to (a) (i) the Servicing Fee Rate divided by (ii) 360, multiplied by (b)
the Outstanding Balance of all Transferred Receivables on such day.

 

“Servicing Fee Rate” shall mean 1.00%.

 

“Servicing Fee Shortfall” shall mean, as of any date of determination within a
Settlement Period, the amount, if any, by which the Accrued Servicing Fee
exceeds the Retained Servicing Fee, in each case as of such date.

 

“Servicing Officer” shall mean any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Transferred Receivables
and whose name appears on any Officer’s Certificate listing servicing officers
furnished to the Administrative Agent by the Servicer, as such certificate may
be amended from time to time.

 

“Servicing Records” shall mean all documents, books, Records and other
information (including computer programs, tapes, disks, data processing software
and related property and rights) prepared and maintained by the Servicer with
respect to the Transferred Receivables and the Obligors thereunder.

 

“Settlement Date” shall mean the tenth Business Day following the end of each
Settlement Period.

 

“Settlement Period” shall mean (a) solely for purposes of determining the
Ratios, (i) with respect to all Settlement Periods other than the final
Settlement Period, each calendar month, whether occurring before or after the
Closing Date, and (ii) with respect to the final Settlement Period, the period
ending on the Final Purchase Date and beginning with the first day of the
calendar month in which the Final Purchase Date occurs, and (b) for all other
purposes, (i) with respect to the initial Settlement Period, the period from and
including the Closing Date through and including the last day of the calendar
month in which the Closing Date occurs, (ii) with respect to the final
Settlement Period, the period ending on the Final Purchase Date and beginning
with the first day of the calendar month in which the Final Purchase Date
occurs, and (iii) with respect to all other Settlement Periods, each calendar
month; provided, however, that upon the occurrence of the Committed Purchaser
Funding Event, such Settlement Period shall terminate on the day prior to the
Committed Purchaser Funding Event, and the next Settlement Period shall be the
period from and including the day of the Committed Purchaser Funding Event
through and including the last day of the calendar month in which the Committed
Purchaser Funding Event occurs.

 

“Settlement Purchase” shall have the meaning assigned to it in Section
2.01(b)(ii) of the Purchase Agreement.

 

“SFC” shall mean SIT Funding Corporation, a Delaware corporation.

 

“SFC Account” shall mean an account designated from time to time by SFC, which
account as of the Closing Date shall be Account No. 502-328-54, GECC CAF
Depositary, Deutsche Bank Trust Company Americas, 1 Bankers Trust Plaza, New
York, New York 10006, ABA No. 021-001-033, Attn: CFN 2214, Reference: Synnex
Corporation.

 

28



--------------------------------------------------------------------------------

“SFC Indemnified Person” shall have the meaning assigned to it in Section 5.01
of each Transfer Agreement.

 

“Sold Receivable” shall have the meaning assigned to it in Section 2.01(b) of
each Transfer Agreement.

 

“Solvency Certificate” shall mean an Officer’s Certificate substantially in the
form of Exhibit 3.01(a)(i) to the Purchase Agreement.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its Debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur Debts or liabilities beyond such
Person’s ability to pay as such Debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
Litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Stock” shall mean all shares, options, warrants, general or limited partnership
interests or other equivalents (regardless of how designated) of or in a
corporation, partnership or equivalent entity whether voting or nonvoting,
including common stock, preferred stock or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the Securities and Exchange Commission under the Securities Exchange Act).

 

“Stockholder” shall mean, with respect to any Person, each holder of Stock of
such Person.

 

“Sub-Servicer” shall mean any Person with whom the Servicer enters into a
Sub-Servicing Agreement.

 

“Sub-Servicing Agreement” shall mean any written contract entered into between
the Servicer and any Sub-Servicer pursuant to and in accordance with Section
7.01 of the Purchase Agreement relating to the servicing, administration or
collection of the Transferred Receivables.

 

“Subordinated Loan” shall have the meaning assigned to it in Section 2.01(c) of
each Transfer Agreement.

 

“Subordinated Note” shall have the meaning assigned to it in Section 2.01(c) of
each Transfer Agreement.

 

“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity (a) of which securities or other ownership interests having ordinary
voting power to elect a

 

29



--------------------------------------------------------------------------------

majority of the board of directors or other Persons performing similar functions
are at the time directly or indirectly owned by such Person or (b) that is
directly or indirectly controlled by such Person within the meaning of control
under Section 15 of the Securities Act.

 

“Successor Servicer” shall have the meaning assigned to it in Section 11.02 of
the Purchase Agreement.

 

“Successor Servicing Fees and Expenses” shall mean the fees and expenses payable
to the Successor Servicer as agreed to by the Seller, the Purchasers and the
Administrative Agent.

 

“Sumitomo Fee Letter” shall mean that certain letter agreement dated November
10, December 13, 2004, between the Seller and SMBC Securities, Inc., as the same
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Swing Line Commitment” shall mean, as to the Swing Line Purchaser, the
commitment of the Swing Line Purchaser to make Swing Line Purchases pursuant to
the terms of the Purchase Agreement, as such amount may be modified in
connection with an assignment pursuant to Section 14.02 of the Purchase
Agreement or in connection with a reduction in the Maximum Purchase Limit
pursuant to Section 2.02 of the Purchase Agreement. As of the Amendment
Effective Date, the Swing Line Commitment is $65,000,000.

 

“Swing Line Purchase” shall have the meaning assigned to it in Section
2.01(b)(i) of the Purchase Agreement.

 

“Swing Line Purchaser” shall mean GE Capital, and its successors and assigns.

 

“Swing Line Purchaser Daily Yield” shall mean, for any day, the product of (i)
the sum of the Swing Line Purchaser Daily Yield Rate for such day, plus the
applicable Daily Margin on such day, plus, if a Termination Event has occurred
and is continuing, the Daily Default Margin, multiplied by (ii) the Swing Line
Purchaser’s Capital Investment allocable to Swing Line Purchases outstanding on
such day.

 

“Swing Line Purchaser Daily Yield Rate” shall mean, for any day during a
Settlement Period, the interest rate identified as the “Committed Purchaser
Daily Yield Rate” in the GE Capital Fee Letter.

 

“Synnex” shall mean Synnex Corporation (f/k/a Synnex Information Technologies,
Inc.), a Delaware corporation.

 

“Termination Date” shall mean the date on which (a) Capital Investment has been
permanently reduced to zero, (b) all other Seller Secured Obligations under the
Purchase Agreement and the other Related Documents have been indefeasibly repaid
in full and completely discharged and (c) the Maximum Purchase Limit has been
irrevocably terminated in accordance with the provisions of Section 2.02(b) of
the Purchase Agreement.

 

“Termination Event” shall have the meaning assigned to it in Section 9.01 of the
Purchase Agreement.

 

30



--------------------------------------------------------------------------------

“Three Month Aged Receivables Ratio” shall mean, as of any date of
determination, the ratio (expressed as a percentage) of:

 

(a) the sum of the respective Outstanding Balances of Transferred Receivables
with respect to which any payment, or part thereof, remained unpaid for more
than 60 but less than 91 days past their respective Maturity Dates as of the
last day of the three Settlement Periods immediately preceding such date

 

to

 

(b) the aggregate Billed Amount of Transferred Receivables originated during the
fourth, fifth, and sixth Settlement Periods immediately preceding such date.

 

“Title IV Plan” shall mean a Pension Plan (other than a Multiemployer Plan) that
is covered by Title IV of ERISA and that either Originator or an ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

 

“Transfer” shall mean any Sale or capital contribution of Transferred
Receivables by an Originator to SFC pursuant to the terms of a Transfer
Agreement.

 

“Transfer Agreement” shall mean (i) that certain Amended and Restated
Receivables Transfer Agreement dated as of August 30, 2002, between Synnex, as
Originator, and SFC or (ii) any other “Transfer Agreement” entered into from
time to time by SFC and an Originator.

 

“Transfer Date” shall have the meaning assigned to it in Section 2.01(a) of each
Transfer Agreement.

 

“Transferred Receivable” shall mean any Sold Receivable or Contributed
Receivable; provided, that (a) any Receivable repurchased by an Originator
pursuant to Section 4.04 of the applicable Transfer Agreement shall not be
deemed to be a Transferred Receivable from and after the date of such repurchase
unless such Receivable has subsequently been repurchased by or recontributed to
SFC and (b) any Unapproved Receivable shall not be deemed to be a Transferred
Receivable.

 

“UCC” shall mean, with respect to any jurisdiction, the Uniform Commercial Code
as the same may, from time to time, be enacted and in effect in such
jurisdiction.

 

“Unapproved Receivable” shall mean any receivable (a) with respect to which the
obligor thereunder is not an Obligor on any Transferred Receivable and whose
customer relationship with the applicable Originator arises as a result of the
acquisition by such Originator of another Person or (b) that was originated in
accordance with standards established by another Person acquired by the
applicable Originator, in each case, solely with respect to any such
acquisitions that have not been approved in writing by the Administrative Agent
and each Purchaser Agent and then only for the period prior to any such
approval.

 

“Underfunded Plan” shall mean any Plan that has an Underfunding.

 

31



--------------------------------------------------------------------------------

“Underfunding” shall mean, with respect to any Plan, the excess, if any, of (a)
the present value of all benefits under the Plan (based on the assumptions used
to fund the Plan pursuant to Section 412 of the IRC) as of the most recent
valuation date over (b) the fair market value of the assets of such Plan as of
such valuation date.

 

“Unfunded Pension Liability” shall mean, at any time, the aggregate amount, if
any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of five years following a transaction
that might reasonably be expected to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued) that could be avoided by either Originator
or any ERISA Affiliate as a result of such transaction.

 

“Unused Facility Fee” with respect to the Purchasers in any Purchaser Group,
shall have the meaning assigned to it in the related Purchaser Group Fee Letter.

 

“Unused Facility Fee Shortfall” shall mean, as of any date of determination
within a Settlement Period and with respect to any Purchaser Group, the amount,
if any, by which the Accrued Unused Facility Fee owing to the Purchasers in such
Purchaser Group exceeds the Retained Unused Facility Fee, in each case as of
such date.

 

“Welfare Plan” shall mean a Plan described in Section 3(1) of ERISA.

 

“Yield Discount Amount” shall mean the amount, as determined from time to time
by the Administrative Agent in its sole discretion, calculated in accordance
with Annex 4 of the Purchase Agreement.

 

“Yield Shortfall” shall mean, as of any date of determination within a
Settlement Period and with respect to any Purchaser Group, the amount, if any,
by which the Accrued Monthly Yield owing to the Purchasers in such Purchaser
Group exceeds the Retained Monthly Yield, in each case as of such date.

 

SECTION 2. Other Terms and Rules of Construction.

 

(a) Accounting Terms. Rules of construction with respect to accounting terms
used in any Related Document shall be as set forth in Annex G to the Purchase
Agreement. Unless otherwise specifically provided therein, any accounting term
used in any Related Document shall have the meaning customarily given such term
in accordance with GAAP, and all financial computations thereunder shall be
computed in accordance with GAAP consistently applied. That certain items or
computations are explicitly modified by the phrase “in accordance with GAAP”
shall in no way be construed to limit the foregoing.

 

(b) Other Terms. All other undefined terms contained in any of the Related
Documents shall, unless the context indicates otherwise, have the meanings
provided for by the UCC as in effect in the State of New York to the extent the
same are used or defined therein.

 

32



--------------------------------------------------------------------------------

(c) Rules of Construction. Unless otherwise specified, references in any Related
Document or any of the Appendices thereto to a Section, subsection or clause
refer to such Section, subsection or clause as contained in such Related
Document. The words “herein,” “hereof” and “hereunder” and other words of
similar import used in any Related Document refer to such Related Document as a
whole, including all annexes, exhibits and schedules, as the same may from time
to time be amended, restated, modified or supplemented, and not to any
particular section, subsection or clause contained in such Related Document or
any such annex, exhibit or schedule. Any reference to or definition of any
document, instrument or agreement shall include the same as amended, restated,
supplemented or otherwise modified from time to time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and the plural, and pronouns stated in the masculine,
feminine or neuter gender shall include the masculine, feminine and neuter
genders. The words “including,” “includes” and “include” shall be deemed to be
followed by the words “without limitation”; the word “or” is not exclusive;
references to Persons include their respective successors and assigns (to the
extent and only to the extent permitted by the Related Documents) or, in the
case of Governmental Authorities, Persons succeeding to the relevant functions
of such Persons; and all references to statutes and related regulations shall
include any amendments of the same and any successor statutes and regulations.

 

(d) Rules of Construction for Determination of Ratios. The Ratios as of the last
day of the Settlement Period immediately preceding the Closing Date shall be
established by the Administrative Agent on or prior to the Closing Date and set
forth in Schedule 1 to this Annex X and the underlying calculations for periods
preceding the Closing Date to be used in future calculations of the Ratios shall
be established by the Administrative Agent on or prior to the Closing Date in
accordance with such Schedule 1. For purposes of calculating the Ratios, (i)
averages shall be computed by rounding to the third decimal place and (ii) the
Settlement Period in which the date of determination thereof occurs shall not be
included in the computation thereof and the first Settlement Period immediately
preceding such date of determination shall be deemed to be the Settlement Period
immediately preceding the Settlement Period in which such date of determination
occurs.

 

33